EXHIBIT 10.1



EXECUTION VERSION
INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT
Dated as of July 1, 2019,
among
BERRY GLOBAL GROUP, INC.,
BERRY GLOBAL, INC.
and
CERTAIN SUBSIDIARIES OF BERRY GLOBAL, INC.
as Loan Parties,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent,
GOLDMAN SACHS BANK USA
as Initial Term U Lender,
and
 GOLDMAN SACHS BANK USA
as Initial Term V Lender







--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT
THIS INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT (this “Agreement”), dated as
of July 1, 2019, is among BERRY GLOBAL, INC. (formerly known as Berry Plastics
Corporation), a Delaware corporation (the “Borrower”), BERRY GLOBAL GROUP, INC.
(formerly known as Berry Plastics Group, Inc.), a Delaware corporation
(“Holdings”), each Subsidiary of the Borrower listed on the signature pages
hereto (together with Holdings and Borrower, the “Loan Parties”), Goldman Sachs
Bank USA, as an Incremental Term Lender (as defined in the Credit Agreement
referred to below) with respect to the Term U Loans (in such capacity, the
“Initial Term U Lender”), Goldman Sachs Bank USA, as an Incremental Term Lender
with respect to the Term V Loans (in such capacity, the “Initial Term V
Lender”), and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders under the Credit Agreement.
PRELIMINARY STATEMENTS:
(1) The Loan Parties, the Administrative Agent and the other agents and lenders
party thereto are parties to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 3, 2007 (as modified by that certain Incremental
Assumption Agreement, dated as of February 8, 2013, that certain Incremental
Assumption Agreement, dated as of January 6, 2014, that certain Incremental
Assumption Agreement and Amendment, dated as of October 1, 2015, that certain
Incremental Assumption Agreement and Amendment, dated as of June 15, 2016, that
certain Incremental Assumption Agreement, dated as of January 19, 2017, that
certain Incremental Assumption Agreement, dated as of February 10, 2017, that
certain Incremental Assumption Agreement, dated as of August 10, 2017, that
certain Incremental Assumption Agreement, dated as of November 27, 2017, that
certain Incremental Assumption Agreement and Amendment dated as of February 12,
2018, that certain Incremental Assumption Agreement dated as of May 16, 2018 and
that certain Amendment Agreement, dated as of April 10, 2019 (collectively, the
“Prior Incremental Assumption Agreements”) (as so amended by the Prior
Incremental Assumption Agreements, the “Credit Agreement”).  Capitalized terms
not otherwise defined in this Agreement have the same meanings as specified in
the Credit Agreement.
(2) Goldman Sachs Bank USA and Wells Fargo Bank, National Association are acting
as joint lead arrangers and bookrunners (collectively, the “Lead Arrangers”),
J.P. Morgan Chase Bank, N.A. (acting through itself or one of its affiliates),
Morgan Stanley Senior Funding, Inc. and RBC Capital Markets1 are acting as joint
bookrunners and BofA Securities, Inc., Barclays Bank PLC, BMO Capital Markets
Corp., Deutsche Bank Securities Inc., UBS Securities LLC and U.S. Bank National
Association are acting as co-managers in connection with this Agreement
(collectively, the “Amendment Arrangers”).
(3) The Borrower has requested that the Initial Term U Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $4,250,000,000 (such commitment, the “Term U Loan
Commitment” and such Incremental Term Loans, the “Term U Loans”), and the
Initial Term U Lender is willing to provide the Term U Loan Commitment and Term
U Loans, subject in each case to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------



(4) The Borrower has requested that the Initial Term V Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of €1,075,000,000 (such commitment, the “Term V Loan
Commitment” and such Incremental Term Loans, the “Term V Loans”), and the
Initial Term V Lender is willing to provide the Term V Loan Commitment and Term
V Loans, subject in each case to the terms and conditions set forth herein.
(5) The proceeds of the Term U Loans and the Term V Loans shall be used to
refinance the Term S Loans, consummate the Acquisition, pay the Acquisition
Transaction Expenses and repay and discharge in full, and terminate all
outstanding commitments (if any) of certain of Target’s existing indebtedness,
including, without limitation, (i) £870 million revolving credit facility due
April 30, 2020, (ii) €450 million revolving credit facility due June 24, 2019
(to the extent not previously repaid) and (iii) $124 million and €25 million
notes due December 15, 2021 and (iv) $750 million term loan due 30 July 2019 (to
the extent not previously repaid).
(6) The Loan Parties, the Initial Term U Lender, the Initial Term V Lender and
the Administrative Agent are entering into this Agreement in order to evidence
the Term U Loan Commitment and Term V Loans and the Term U Loan Commitment and
Term V Loans in accordance with Section 2.21 of the Credit Agreement.
(7) The Loan Parties, the Collateral Agent and Bank of America, N.A., as
collateral agent, are parties to the Second Amended and Restated First Lien
Guarantee and Collateral Agreement, dated as of April 3, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Existing Collateral
Agreement”).
(8) The Loan Parties, the Collateral Agent, the Administrative Agent, Bank of
America, N.A., as revolving facility administrative agent, and Bank of America,
N.A., as revolving facility collateral agent, are parties to the Second Amended
and Restated Senior Lender Priority and Intercreditor Agreement, dated as of
February 5, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Existing Senior Lender Intercreditor Agreement”).
(9) Pursuant to Section 2.21(b) and Section 9.08 of the Credit Agreement,
Holdings, the Borrower and the Lenders may, and hereby express their desire to,
amend the Credit Agreement for certain purposes as set forth below.
(10) Pursuant to Section 7.09 of the Existing Collateral Agreement and Section
9.08 of the Credit Agreement, Holdings, the Borrower, the Lenders, Bank of
America, N.A., as the Revolving Facility Collateral Agent, and the lenders under
the Revolving Credit Agreement, as applicable, may, and hereby express their
desire to, amend the Existing Collateral Agreement for certain purposes as set
forth below.

--------------------------------------------------------------------------------



(11) Pursuant to Section 6.02 of the Existing Senior Lender Intercreditor
Agreement and Section 9.08 of the Credit Agreement, Holdings, the Borrower, the
Lenders, Bank of America, N.A., as the Revolving Facility Collateral Agent, and
the lenders under the Revolving Credit Agreement, as applicable, may, and hereby
express their desire to, amend the Existing Senior Lender Intercreditor
Agreement for certain purposes as set forth below.
SECTION 1. New Commitments and New Loans
(a) Pursuant to Section 2.21 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 3 hereof:
(i) The Initial Term U Lender agrees to make a single loan to the Borrower on
the Effective Date (as defined below) in a principal amount equal to the amount
set forth with respect to the Initial Term U Lender on Schedule 1A hereto.
(ii) The Initial Term V Lender agrees to make a single loan to the Borrower on
the Effective Date in a principal amount equal to the amount set forth with
respect to the Initial Term V Lender on Schedule 1B hereto.
(b) The Administrative Agent hereby approves of each of the Initial Term U
Lender and the Initial Term V Lender as Incremental Term Lenders under the
Credit Agreement and approves of the terms of the Term U Loans and the terms of
the Term V Loans, in each case, as set forth in the Amended Credit Agreement.
SECTION 2. Effective Date Amendments. The following amendments (the “Effective
Date Amendments”) shall become effective on the Effective Date:
  (a) The Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A hereto
(the “Amended Credit Agreement”).
  (b)  The Existing Collateral Agreement shall be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in Exhibit
B hereto (the “Amended Collateral Agreement”).
(c) The Existing Senior Lender Intercreditor Agreement shall be amended as
follows:
(i) In Section 1.01(b), the definition of “Revolving Facility Secured Parties”
shall be replaced in its entirety with the following:
““Revolving Facility Secured Parties” means (a) the Revolving Facility Lenders
and any Affiliate (as defined in the Revolving Credit Agreement) of a Revolving
Facility Lender or Revolving Agent (as defined in the Security Agreement) that
is a provider of cash management services to which any obligation referred to in
clause (c) of the definition of the term “Obligations” (as defined in the
Security Agreement) is owed, (b) the Revolving Facility Administrative Agent and
the Revolving Facility Collateral Agent, (c) each Issuing Bank (as defined in
the Revolving Credit Agreement) party to the Revolving Credit Agreement, (d)
each counterparty to any Swap Agreement (as defined in the Revolving Credit
Agreement) entered into with a Loan Party (as defined in the Revolving Credit
Agreement), the obligations under which constitute Obligations (as defined in
the Security Agreement) referred to in clauses (b)(i) and (b)(iii) of the
definition thereof, (e) the beneficiaries of each indemnification obligation
undertaken by any Loan Party (as defined in the Revolving Credit Agreement)
under any Loan Document (as defined in the Revolving Credit Agreement) and (f)
the successors and permitted assigns of each of the foregoing.”

--------------------------------------------------------------------------------



(ii) In Section 1.01(b), the definition of “Term Loan Secured Parties” shall be
replaced in its entirety with the following:
““Term Loan Secured Parties” means (a) the Term Loan Lenders, (b) the Term
Facility Administrative Agent and the Term Facility Collateral Agent, (c) each
counterparty to any Swap Agreement (as defined in the Term Loan Credit
Agreement) entered into with a Loan Party (as defined in the Term Loan Credit
Agreement), the obligations under which constitute Obligations (as defined in
the Security Agreement) referred to in clauses (b)(ii) and (b)(iv) of the
definition thereof, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party (as defined in the Term Loan Credit Agreement)
under any Loan Document (as defined in the Term Loan Credit Agreement) and (e)
the successors and permitted assigns of each of the foregoing.”
(iii) Article II  shall be amended by adding the following as a new Section
2.13:
SECTION 2.13 Canadian Collateral. Each Senior Fixed Collateral Agent, on behalf
of itself and the applicable Senior Fixed Obligations Secured Parties,
acknowledges and agrees that, notwithstanding anything in this Agreement to the
contrary, (i) no Senior Fixed Collateral Agent nor any Senior Fixed Obligations
Secured Party shall have any Lien on the assets of any subsidiaries of the
Company organized under the laws of Canada or any province thereof (such
subsidiaries, the “Canadian Grantors”) that secure the applicable Revolving
Facility Obligations (such assets, the “Canadian Collateral”) or any other
rights thereto or interests therein, or commence or take any enforcement action
with respect to the Canadian Grantors or the Canadian Collateral and (ii) the
term “Grantors,” as used in the Agreement shall not include any Canadian
Grantors and the terms “Revolving Facility Senior Collateral,” “Collateral” and
“Senior Fixed Obligations Senior Collateral,” as used in the Agreement shall not
include any Canadian Collateral.
SECTION 3. Effective Date Conditions.   This Agreement and the Effective Date
Amendments shall become effective, the Initial Term U Lender agrees to make its
Term U Loans to the Borrower in an aggregate principal amount equal to its Term
U Loan Commitment and the Initial Term V Lender agrees to make its Term V Loans
to the Borrower in an aggregate principal amount equal to its Term V Loan
Commitment, in each case, on and as of the date (the “Effective Date”) on which
the following conditions shall have been satisfied:

--------------------------------------------------------------------------------



(a)  The Administrative Agent (or its counsel) shall have received (i) from each
party hereto prior to giving effect to this Agreement (including (x) the Initial
Term U Lender and the Initial Term V Lender constituting the Required Lenders
after giving effect to this Amendment) either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) from Bank of America, N.A., as
administrative agent under the Revolving Credit Agreement and as Revolving
Facility Collateral Agent, a counterpart of the Amended Collateral Agreement and
the Amended Senior Lender Intercreditor Agreement signed on behalf of such
party.
(b) The Amendment Arrangers shall have received, at least three business days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, to the extent requested in writing at least 10 days prior to the Effective
Date.
(c) To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, no later than three Business Days in advance of
the Effective Date, the Administrative Agent shall have received a Beneficial
Ownership Certification in relation to the Borrower to the extent reasonably
requested by it at least 10 Business Days in advance of the Effective Date.
(d) In the case of a Scheme:
(A) the Scheme Effective Date shall have occurred;
(B) the Acquisition shall have been, or substantially concurrently with the
occurrence of the Effective Date shall be, consummated in all material respects
in accordance with the terms of the Scheme Documents (including the Scheme
Circular), after giving effect to any modifications, amendments, consents or
waivers thereof or thereto, other than those modifications, amendments, consents
or waivers that are materially adverse to the interests of the Lenders that are
effected without the prior written consent of the Lead Arrangers, provided that
no consent of the Lead Arrangers shall be required (a) if any such
modification,  amendment, consent or waiver shall have been required by any
applicable Law (including, without limitation, the Companies Act of 2006 or the
Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court) and/or (b) to any waiver
of a condition to the Scheme where such waiver does not relate to a condition
which the Acquisition SPV reasonably considers that it would be entitled to in
accordance with Rule 13.5(a) of the Code, to invoke so as to cause the Scheme
not to proceed, to lapse, or to be withdrawn;

--------------------------------------------------------------------------------



(C) receipt by the Administrative Agent of a copy certified by the Borrower of:
(1) the Court Orders; and
(2) each of (i) the Scheme Documents and (ii) documents reflecting amendments or
waivers thereof and thereto as are permitted by the terms of this Agreement;
(e) In the case of an Offer:
(A) the Offer Effective Date has occurred;
(B) receipt by the Administrative Agent of a copy certified by the Borrower of
each of (i) the Offer Documents and (ii) documents otherwise reflecting
amendments or waivers thereof and thereto as are permitted by the terms of this
Agreement;
(C) the acquisition of no less than 75% of the Target Shares shall have been, or
substantially concurrently with the occurrence of the Effective Date shall be,
consummated in all material respects in accordance with the terms of the Offer
Documents (including the Rule 2.7 Announcement), after giving effect to any
modifications, amendments, consents or waivers thereof or thereto, other than
those modifications, amendments, consents or waivers that are materially adverse
to the interests of the Lenders that are effected without the prior written
consent of the Lead Arrangers, provided that no consent of the Lead Arrangers
shall be required (a) if any such modification, amendment, consent or waiver
shall have been required by any applicable Law (including, without limitation,
the Companies Act of 2006 or the Takeover Rules), the Takeover Panel, any
applicable stock exchange, any applicable government or other regulatory
authority, or a court of competent jurisdiction (including, without limitation,
the Court) and/or (b) to any waiver of a condition to the Offer where such
waiver does not relate to a condition which the Acquisition SPV reasonably
considers that it would be entitled to in accordance with Rule 13.5(a) of the
Code, to invoke so as to cause the Offer not to proceed, to lapse, or to be
withdrawn; and
(D) receipt by the Administrative Agent of the Offer Closing Certificate, duly
signed for and on behalf of the Borrower.
(f) Each Certain Funds Representation shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date,
except to the extent such Certain Funds Representations relate to a particular
date, in which case such Certain Funds Representations shall be true and correct
in all material respects as of such particular date; provided that, to the
extent that such representations and warranties are qualified by materiality,
material adverse effect or similar language, they shall be true and correct in
all respects; it being understood that the truth and accuracy of any other
representation or warranty of the Loan Parties under the Loan Documents made on
the Effective Date shall not constitute a condition precedent under this Section
3(f).

--------------------------------------------------------------------------------



(g) As of the Effective Date, no Certain Funds Default has occurred and is
continuing or would result from the consummation of the requested Borrowing of
the Term U Loans and the Term V Loans or from the application of the proceeds
therefrom.
(h) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Bryan Cave Leighton Paisner LLP,
special counsel for the Loan Parties, (ii) Jason Greene, in-house counsel for
the Loan Parties, and (iii) Godfrey & Kahn, S.C., Wisconsin counsel for certain
of the Loan Parties, in each case, each (A) dated the Effective Date, (B)
addressed to the Administrative Agent, the Collateral Agent and the Lenders and
(C) customary in form and substance for transactions of the type contemplated
hereby and reasonably satisfactory to the Administrative Agent and covering such
matters as are customary for transactions of the type contemplated hereby and
consistent with the opinions delivered in connection with the Prior Incremental
Assumption Agreements (to the extent applicable).
(i) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (A), (B), (C) and (D) below:
(A) (1) a certificate as to good standing, dated as a recent date, to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party from the Secretary of State (or other similar official) of
the jurisdiction of its organization and (2) a bringdown confirmation, dated not
more than one Business Day prior to the Effective Date, as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party from the Secretary of State (or other
similar official) of the jurisdiction of its organization;
(B) a copy of the certificate or articles of incorporation, certificate of
limited partnership certificate of formation, or other similar constituting
document, including all amendments thereto, of each Loan Party, (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, or (B) in the
case of a partnership, trust or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party;
(C) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Effective Date and certifying,
(w) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and, in the case of the
Borrower, the borrowing of Term U Loans and Term V Loans, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Effective Date,

--------------------------------------------------------------------------------



(x) (1) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other similar constituting document (as applicable) of such Loan
Party, and the by-laws, limited liability company, partnership agreement, trust
agreement or other equivalent governing documents (as applicable) of such Loan
Party (collectively, the “Loan Party Organizational Documents”), and (2) the
Loan Party Organizational Documents have been in effect at all times since the
date of the resolutions described in clause (A) above, and remain in effect on
the Effective Date
(y) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
such Loan Party; and
(z) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(D) certification of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate delivered pursuant to Section 3(i) hereof; and
(E) a certificate of a Responsible Officer of the Borrower as to satisfaction of
the conditions set forth in Section 3(d) or (e) (as applicable), (f) and (g)
hereof.
(j) The Administrative Agent, Amendment Arrangers, the Initial Term U Lender and
the Initial Term V Lender shall have received, to the extent invoiced at least
three business days prior to the Effective Date, reimbursement or payment of (i)
all reasonable expenses related to syndication of this Agreement, the Term U
Loans and the Term V Loans, (ii) the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent and
Amendment Arrangers and (iii) all other fees separately agreed to in writing
with the Borrower.
(k) The Administrative Agent shall have received, for the account of (i) the
Initial Term U Lender, an upfront fee in an amount equal to 0.25% of the
aggregate principal amount of such Lender’s Term U Loans provided on the
Effective Date and (ii) the Initial Term V Lender, an upfront fee in an amount
equal to 0.50% of the aggregate principal amount of such Lender’s Term V Loans
provided on the Effective Date.

--------------------------------------------------------------------------------



(l) The Administrative Agent shall have received a Borrowing Request in respect
of each of the Term U Loans and the Term V Loans as required by Section 2.03 of
the Credit Agreement.
(m) The Administrative Agent shall have received a “Life-of-Loan” flood hazard
determination notice for each real property encumbered by a Mortgage, and if
such real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and the applicable Loan Party and (y) certificates of flood
insurance evidencing any such insurance required by the Credit Agreement.
Notwithstanding the foregoing, the obligations of the Initial Term U Lender to
make its Term U Loans to the Borrower in an aggregate principal amount equal to
its Term U Loan Commitment and the obligations of the Initial Term V Lender to
make its Term V Loans to the Borrower in an aggregate principal amount equal to
its Term V Loan Commitment will automatically terminate and this Agreement will
have no effect, if each of the conditions set forth or referred to in Section 7
hereof have not been satisfied at or prior to 5:00 p.m., New York City time, on
July 1, 2019.
SECTION 4. Post Effective Date Amendments. The following amendments (the “Post
Effective Date Amendments”) shall become effective on the Post Amendment
Effective Date (as defined below):
(a) The Amended Credit Agreement shall be amended as follows:
(i) Section 2.14 of the Amended Credit Agreement shall be amended by (i) adding
“(a)” at the beginning thereof and (ii) adding the following new subsection (b)
at the end thereof:
“(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Borrower notifies the
Administrative Agent that (i) the circumstances set forth in Section 2.14(a)(i)
have arisen and such circumstances are unlikely to be temporary, (ii) the
circumstances set forth in Section 2.14(a)(i) have not arisen but the supervisor
for the administrator of the LIBO Rate or EURIBOR Rate, as applicable, or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate or
EURIBOR Rate, as applicable, shall no longer be used for determining interest
rates for loans or (iii) syndicated loans currently being executed, or that
include language similar to that contained in this Section 2.14, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the Adjusted LIBO Rate or EURIBOR Rate, as applicable,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate or EURIBOR Rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), as applicable, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in Dollars in the U.S. or in Euros at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided, that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this Section 2.14(b) (but, in
the case of the circumstances described in clause (ii) or clause (iii) above,
only to the extent the LIBO Rate or EURIBOR Rate, as applicable, for such
Interest Period is not available or published at such time on a current basis),
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and shall be continued as, or converted into, if applicable, an ABR
Borrowing and (B) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.”

--------------------------------------------------------------------------------



(ii) Section 6.12 of the Amended Credit Agreement shall be amended and restated
in its entirety as follows:
“Exercise commercially reasonable efforts to maintain corporate ratings from any
two of Moody’s, S&P and Fitch Ratings Inc. for the Loans.”
(b) The Amended Collateral Agreement shall be amended as follows:
(i) Section 5.02(a) of the Amended Collateral Agreement shall be amended to
replace in its entirety the Third clause with the following:
“Third, to pay principal then due from the Company under the Term Credit
Agreement and the Hedging Obligations that constitute Term Obligations, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Hedging Obligations then due to such parties; and”
(ii) Section 5.02(a) of the Amended Collateral Agreement shall be amended to
delete in its entirety the Fifth clause.

--------------------------------------------------------------------------------



SECTION 5. `PPost Amendment Effective Date Conditions.   The Post Effective Date
Amendments shall become effective on and as of the date (the “Post Amendment
Effective Date”) on which the following conditions shall have been satisfied:
(a) The Effective Date shall have occurred.
(b) The Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement from each of the Loan Parties, the
Initial Term U Lender and the Initial Term V Lender.
(c) All Commitments in respect of the Term Q Facility, the Term R Facility, the
Term S Facility, the Term T Facility shall be terminated and all Obligations in
respect of the Term Q Facility, the Term R Facility, the Term S Facility, the
Term T Facility shall have been paid in full (or, with respect to such Term
Facility, to the extent refinanced with any Incremental Term Facility under
Section 2.21 of the Credit Agreement effected after the Effective Date, each
Incremental Term Lender under such Incremental Term Facility agrees to the Post
Effective Date Amendments in the applicable Incremental Assumption Agreement or
other amendment to the Credit Agreement reasonably satisfactory to the
Administrative Agent).
SECTION 6. Post Effective Date Security Documentation.  The Borrower shall and
shall cause each Material Subsidiary to, within 120 days after the Effective
Date (or such longer period as the Administrative Agent may determine), deliver
to the Administrative Agent, each in form and substance reasonably acceptable to
the Administrative Agent
(A) written confirmation (which confirmation may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Administrative Agent) from local counsel in the jurisdiction in which the
Mortgaged Property (which are set forth on Schedule 2 hereto) is located
substantially to the effect that: (x) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, for the benefit of the Secured Parties; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this
Amendment, for the benefit of the Secured Parties;
OR
(B) (w) amendments to the Mortgages (“Mortgage Amendments”), (x) date down
endorsements to the existing title insurance policies relating to the property
subject to such Mortgage Amendment, (y) any documents required in connection
with the recording of such Mortgage Amendments and (z) opinions of local counsel
with respect to the enforceability, due authorization, execution and delivery of
the Mortgage Amendments and other such other matters customarily included in
such opinions.

--------------------------------------------------------------------------------



SECTION 7. RReference to and Effect on the Credit Agreement; Confirmation of
Guarantors.
(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.
(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Loan Documents (including the Collateral Agreement
and the other Security Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement, and each reference to “Lender” therein shall, for the
avoidance of doubt, include each holder of any Term U Loans, including the
Initial Term U Lender, and each holder of any Term V Loans, including the
Initial Term V Lender, respectively.  Without limiting the generality of the
foregoing, the Security Documents (in the case of the Mortgages, after giving
effect to any amendments thereto required in connection with the Term U Loans
and the Term V Loans) and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, as amended by, and after giving effect to, this Agreement (in
the case of the Mortgages, subject to any limitations contained in the Mortgages
on maximum indebtedness or maximum indebtedness permitted to be secured
thereby), in each case subject to the terms thereof.
(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required in
connection with the Term U Loans and the Term V Loans) such liens and security
interests continue to secure the Obligations under the Loan Documents,
including, without limitation, all Obligations resulting from or incurred
pursuant to the Term U Loans and Term V Loans (in the case of the Mortgages,
subject to any limitations contained in the Mortgages on maximum indebtedness or
maximum indebtedness permitted to be secured thereby), in each case subject to
the terms thereof and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations pursuant to Article II of the
Collateral Agreement.
(d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.

--------------------------------------------------------------------------------



(e) This Agreement is a Loan Document.
SECTION 8. Initial Term U Lender and Initial Term V Lender.
(a) Each of the Initial Term U Lender and the Initial Term V Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 5.04 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) represents and warrants that its name set forth on
its signature page hereto is its legal name; (iv) confirms that it is not the
Borrower or any of its Subsidiaries or an Affiliate of any of them; (v) appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vii) attaches any
U.S. Internal Revenue Service forms required under Section 2.17 of the Credit
Agreement.
(b) On and after the Effective Date, each of the Initial Term U Lender and the
Initial Term V Lender shall be a party to the Credit Agreement as a Lender and
shall have all of the rights and obligations of a Lender thereunder.  All
notices and other communications provided for hereunder or under the Loan
Documents to the Initial Term U Lender or to the Initial Term V Lender shall be
to its address as set forth in the administrative questionnaire such Lender has
furnished to the Administrative Agent.
SECTION 9. Costs, Expenses.  The Borrower agrees to pay the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent and the Amendment Arrangers.
SECTION 10. No Novation. This Agreement shall not extinguish the Obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof, and the Liens and security interests existing
immediately prior to the Effective Date in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations.  Nothing herein contained shall be construed as a novation of any
of the Loan Documents or a substitution or novation of the Obligations
outstanding under the Credit Agreement or instruments guaranteeing or securing
the same, which instruments shall remain and continue in full force and effect. 
Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of any
Loan Party under the Credit Agreement or any other Loan Document from any of its
obligations and liabilities thereunder, and except as expressly provided, such
obligations and liabilities are in all respects continuing with only the terms
being modified as provided in this Agreement.

--------------------------------------------------------------------------------



SECTION 11. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 3.  Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be effective as delivery of a
manually signed original.
SECTION 12. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BERRY GLOBAL, INC.
By: /s/ Mark W. Miles
Name:  Mark W. Miles
Title: Chief Financial Officer and Treasurer
BERRY GLOBAL GROUP, INC.
By: /s/ Mark W. Miles 
Name:  Mark W. Miles
Title: Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------



AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.
BERRY FILM PRODUCTS COMPANY, INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS 1K, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY PLASTICS TECHNICAL SERVICES, INC.
BERRY SPECIALTY TAPES, LLC
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION
DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC

--------------------------------------------------------------------------------



OLD HICKORY STEAMWORKS, LLC
PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPAK CORPORATION
SAFFRON ACQUISITION, LLC
SEAL FOR LIFE INDUSTRIES, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.




By: /s/ Jason K. Greene 
Name: Jason K. Greene
Title: Executive Vice President, General Counsel and Secretary

--------------------------------------------------------------------------------



LADDAWN, INC.
DUMPLING ROCK, LLC
ESTERO PORCH, LLC
LAMB’S GROVE, LLC
MILLHAM, LLC
SUGDEN, LLC




By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:  Executive Vice President






GRAFCO INDUSTRIES LIMITED PARTNERSHIP


By: Caplas Neptune, LLC, its General Partner


By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:  Executive Vice President, General Counsel and Secretary






CHOCKSETT ROAD LIMITED PARTNERSHIP


By: Berry Global, Inc., its General Partner


By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:  Executive Vice President, General Counsel and Secretary






CHOCKSETT ROAD REALTY TRUST


By: Laddawn, Inc., its Trustee




By: /s/ Jason K. Greene 
Name:  Jason K. Greene
Title:  Executive Vice President

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
By: /s/ John D. Toronto 
Name:  John D. Toronto
Title:    Authorized Signatory
By: /s/ Emerson Almeida 
Name:  Emerson Almeida
Title:    Authorized Signatory

--------------------------------------------------------------------------------

       GOLDMAN SACHS BANK USA,
as Initial Term U Lender
By: /s/ Robert Ehudin 
Name:  Robert Ehudin
Title:    Authorized Signatory
         GOLDMAN SACHS BANK USA,
as Initial Term V Lender
 By: /s/ Robert Ehudin 
Name:  Robert Ehudin
Title:    Authorized Signatory



--------------------------------------------------------------------------------



Schedule 1A
Initial Term U Lender Term U Loan Commitment
Goldman Sachs Bank USA $4,250,000,000
Schedule 1B
Initial Term V Lender Term V Loan Commitment
Goldman Sachs Bank USA €1,075,000,000



--------------------------------------------------------------------------------

Schedule 2
1. 111 Excellence Lane, Mooresville, NC 28115
2. 1020 and 870 Shenandoah Village Dr., Waynesboro, VA 22980
3. 1203 Chicopee Road, Benson, NC 27504
4. 20 Elmwood Ave., Mountain Top, PA 18707
5. 70 Old Hickory Blvd., Old Hickory, TN 37138
6. 531 East Fourth Street, Augusta, KY 41002



--------------------------------------------------------------------------------

 Exhibit A




SECOND AMENDED AND RESTATED
TERM LOAN CREDIT AGREEMENT


Dated as of April 3, 2007,


Among


BERRY GLOBAL GROUP, INC.,


BERRY GLOBAL, INC.,
as Borrower,


THE LENDERS PARTY HERETO,


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent and Administrative Agent


____________________





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




ARTICLE I


Definitions
SECTION 1.01.
Defined Terms
51
SECTION 1.02.
Terms Generally
4240
SECTION 1.03.
Effectuation of Transactions
4241
SECTION 1.04.
Senior Debt
4241
SECTION 1.05.
Currency Equivalents Generally
4341
SECTION 1.06.
Lending Office
41





ARTICLE II


The Credits


SECTION 2.01.
Commitments
4341
SECTION 2.02.
Loans and Borrowings
4342
SECTION 2.03.
Requests for Borrowings
4342
SECTION 2.04.
[Reserved]
4442
SECTION 2.05.
[Reserved]
4442
SECTION 2.06.
Funding of Borrowings
4443
SECTION 2.07.
Interest Elections
4443
SECTION 2.08.
Termination of Term Loan Commitments
4544
SECTION 2.09.
Repayment of Loans; Evidence of Debt
4644
SECTION 2.10.
Repayment of Term Loans
4645
SECTION 2.11.
Prepayment of Loans
47
SECTION 2.12.
Fees
4849
SECTION 2.13.
Interest
49
SECTION 2.14.
Alternate Rate of Interest
49
SECTION 2.15.
Increased Costs
50
SECTION 2.16.
Break Funding Payments
5051
SECTION 2.17.
Taxes
51
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
54
SECTION 2.20.
Illegality
55
SECTION 2.21.
Incremental Commitments
5556





ARTICLE III


Representations and Warranties


SECTION 3.01.
Organization; Powers
57
SECTION 3.02.
Authorization
57
SECTION 3.03.
Enforceability
5758
SECTION 3.04.
Governmental Approvals
5758
SECTION 3.05.
Financial Statements
58
SECTION 3.06.
No Material Adverse Effect
58
SECTION 3.07.
Title to Properties; Possession Under Leases
58
SECTION 3.08.
Subsidiaries
5859
SECTION 3.09.
Litigation; Compliance with Laws
59
SECTION 3.10.
Federal Reserve Regulations
59
SECTION 3.11.
Investment Company Act
5960







--------------------------------------------------------------------------------












SECTION 3.12.
Use of Proceeds
5960
SECTION 3.13.
Tax Returns
5960
SECTION 3.14.
No Material Misstatements
60
SECTION 3.15.
Employee Benefit Plans
6061
SECTION 3.16.
Environmental Matters
61
SECTION 3.17.
Security Documents
61
SECTION 3.18.
Location of Real Property and Leased Premises
62
SECTION 3.19.
Solvency
6263
SECTION 3.20.
Labor Matters
63
SECTION 3.21.
Insurance
63
SECTION 3.22.
No Default
63
SECTION 3.23.
Intellectual Property; Licenses, Etc
63
SECTION 3.24.
[Reserved]
6364
SECTION 3.25.
Sanctioned Persons; Anti-Money Laundering; Etc.
6364
SECTION 3.26.
Acquisition Documents
6364





ARTICLE IV


[Reserved].




ARTICLE V


Affirmative Covenants




SECTION 5.01.
Existence; Businesses and Properties
65
SECTION 5.02.
Insurance
65
SECTION 5.03.
Taxes
66
SECTION 5.04.
Financial Statements, Reports, etc
66
SECTION 5.05.
Litigation and Other Notices
68
SECTION 5.06.
Compliance with Laws
68
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
6869
SECTION 5.08.
Use of Proceeds
69
SECTION 5.09.
Compliance with Environmental Laws
69
SECTION 5.10.
Further Assurances; Additional Security
69
SECTION 5.11.
Conditions Subsequent 
71





ARTICLE VI


Negative Covenants


SECTION 6.01.
Indebtedness
71
SECTION 6.02.
Liens
74
SECTION 6.03.
Sale and Lease-Back Transactions
7778
SECTION 6.04.
Investments, Loans and Advances
7778
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
8081
SECTION 6.06.
Dividends and Distributions
83
SECTION 6.07.
Transactions with Affiliates
8485
SECTION 6.08.
Business of the Borrower and the Subsidiaries
86
SECTION 6.09.
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.
86
SECTION 6.10.
Fiscal Year; Accounting
88
SECTION 6.11.
Qualified CFC Holding Companies
88
SECTION 6.12.
Rating
8889




--------------------------------------------------------------------------------





ARTICLE VIA


Holdings Covenants




ARTICLE VII


Events of Default


SECTION 7.01.
Events of Default
89
SECTION 7.02.
Exclusion of Immaterial Subsidiaries
91



ARTICLE VIII


The Agents


SECTION 8.01.
Appointment
91
SECTION 8.02.
Delegation of Duties
9293
SECTION 8.03.
Exculpatory Provisions
93
SECTION 8.04.
Reliance by Administrative Agent
9394
SECTION 8.05.
Notice of Default
94
SECTION 8.06.
Non-Reliance on Agents and Other Lenders
94
SECTION 8.07.
Indemnification
9495
SECTION 8.08.
Agent in Its Individual Capacity
95
SECTION 8.09.
Successor Administrative Agent
95
SECTION 8.10.
Agents and Arrangers
95



ARTICLE IX


Miscellaneous


SECTION 9.01.
Notices; Communications
9596
SECTION 9.02.
Survival of Agreement
9596
SECTION 9.03.
Binding Effect
97
SECTION 9.04.
Successors and Assigns
97
SECTION 9.05.
Expenses; Indemnity
100
SECTION 9.06.
Right of Set-off
101
SECTION 9.07.
Applicable Law
101102
SECTION 9.08.
Waivers; Amendment
101102
SECTION 9.09.
Interest Rate Limitation
103
SECTION 9.10.
Entire Agreement
103
SECTION 9.11.
WAIVER OF JURY TRIAL
103104
SECTION 9.12.
Severability
103104
SECTION 9.13.
Counterparts
104
SECTION 9.14.
Headings
104
SECTION 9.15.
Jurisdiction; Consent to Service of Process
104
SECTION 9.16.
Confidentiality
104105
SECTION 9.17.
Platform; Borrower Materials
105
SECTION 9.18.
Release of Liens and Guarantees
105
SECTION 9.19.
PATRIOT Act Notice
105106
SECTION 9.20.
Intercreditor Agreements and Collateral Agreement
105106
SECTION 9.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
106






--------------------------------------------------------------------------------

Exhibits and Schedules
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Solvency Certificate
Exhibit C
Form of Borrowing Request
Exhibit D
[Reserved]
Exhibit E
Form of Collateral Agreement
   
Schedule 1.01(a)
Certain U.S.  Subsidiaries
Schedule 1.01(c)
Mortgaged Properties
Schedule 1.01(d)
Immaterial Subsidiaries
Schedule 1.01(i)
Unrestricted Subsidiaries
Schedule 2.01
Commitments
Schedule 3.01
Organization and Good Standing
Schedule 3.04
Governmental Approvals
Schedule 3.07(b)
Possession under Leases
Schedule 3.08(a)
Subsidiaries
Schedule 3.08(b)
Subscriptions
Schedule 3.13
Taxes
Schedule 3.16
Environmental Matters
Schedule 3.21
Insurance
Schedule 3.23
Intellectual Property
Schedule 5.13
Post-Closing Interest Deliveries
Schedule 6.01
Indebtedness
Schedule 6.02(a)
Liens
Schedule 6.04
Investments
Schedule 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
Schedule 6.07
Transactions with Affiliates
Schedule 9.01
Notice Information






Liens










--------------------------------------------------------------------------------


This SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT was entered into as
of April 3, 2007 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time prior to the date hereof, this
“Agreement”), among BERRY GLOBAL GROUP, INC. (formerly known as Berry Plastics
Group, Inc.), a Delaware corporation (“Holdings”), BERRY GLOBAL, INC. (formerly
known as Berry Plastics Holding Corporation), a Delaware corporation (“Berry”),
as the borrower (the “Borrower”), the LENDERS party hereto from time to time and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse, Cayman
Islands Branch), as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for the Lenders;


WHEREAS, pursuant to the RPC Incremental Amendment, the Borrower, the Required
Lenders, and the Administrative Agent, have amended this Agreement as provided
for herein subject to the terms and conditions set forth in the RPC Incremental
Amendment;


NOW, THEREFORE, the Borrower, the Lenders and the other parties hereto hereby
agree that, effective as of the RPC Incremental Amendment Effective Date and
upon fulfillment of the conditions set forth in the RPC Incremental Amendment,
this Agreement is amended to read as follows:


ARTICLE I


Definitions


SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:


“ABL Assets” shall mean any Accounts and Inventory (as such terms are defined in
the Revolving Credit Agreement) of the Borrower or any Subsidiary.


“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York and notified to the
Borrower (the “Prime Rate”) and (c) the daily ICE LIBOR (as defined below)
(provided that, for the avoidance of doubt, the ICE LIBOR for any day shall be
based on the rate determined on such day at approximately 11:00 a.m., London
time) for a one month interest period plus 1%.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate for Dollar denominated Loans shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.


“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.


“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.


“Acquisition” shall mean the acquisition by the Borrower indirectly through
Acquisition SPV of up to 100% of the outstanding shares of Target, which may be
effected by means of a Scheme under which the Target Shares will be transferred
and the Borrower will, directly or indirectly, become the holder of such
transferred Target Shares or pursuant to a public offer by, or made on behalf
of, the Borrower in accordance with the Takeover Code and the provisions of the
Companies Act of 2006 for the Borrower to acquire, directly or indirectly, all
of the Target Shares by way of an Offer.


“Acquisition Closing Date” shall mean the date the Acquisition is consummated.


“Acquisition Documents” shall mean (i) if the Acquisition is to be effected by
means of the Scheme, the Scheme Documents; or (ii) if the Acquisition is to be
effected by means of the Offer, the Offer Documents.


“Acquisition Incremental Term Loans” has the meaning set forth in Section
2.21(c).



--------------------------------------------------------------------------------

“Acquisition SPV” shall mean Berry Global International Holdings Limited, a
newly incorporated special purpose vehicle.


“Acquisition Transaction Expenses” means any fees or expenses incurred or paid
by Holdings, the Borrower (or any direct or indirect parent of the Borrower) or
any of its Subsidiaries in connection with the Acquisition Transactions, this
Agreement and the other Loan Documents (including expenses in connection with
Swap Agreements) and the transactions contemplated hereby and thereby.


“Acquisition Transactions” shall mean (a) the consummation of the Acquisition; 
(b)  the incurrence of Indebtedness in connection with the Acquisition; (c) the
repayment of certain indebtedness of the Target in connection with the
Acquisition; and (d) the payment of all Acquisition Transaction Expenses.


“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c).


“Adjusted LIBO Rate” shall mean, (i) with respect to any Eurocurrency Borrowing
for any Interest Period to the extent denominated in Dollars, an interest rate
per annum equal to (a) the LIBO Rate in effect for such Interest Period divided
by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any.


“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.


“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(a).


 “Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.


“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.


“Agents” shall mean the Administrative Agent and the Collateral Agent.


“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


    “Amendment” shall mean that certain Amendment, dated as of April 10, 2019,
by and among Holdings, the Borrower, the Administrative Agent, the Lenders party
thereto and the Subsidiary Loan Parties party thereto.


“Amendment Arrangers” shall have the meaning assigned to such term in the
Amendment.


“Amendment Effective Date” shall have the meaning assigned to such term in the
Amendment.


“Amendment Arrangers” shall have the meaning assigned to such term in the
Amendment. “Applicable Margin” shall mean for any day:


 (a) with respect to Term Q Loans, 2.25% per annum in the case of any
Eurocurrency Loan and 1.25% per annum in the case of any ABR Loan;


(b) with respect to Term R Loans, 2.25% per annum in the case of any
Eurocurrency Loan and 1.25% per annum in the case of any ABR Loan;


(c) with respect to Term S Loans, 2.00% per annum in the case of any
Eurocurrency Loan and 1.00% per annum in the case of any ABR Loan; and




2

--------------------------------------------------------------------------------



(d) with respect to Term T Loans, 2.00% per annum in the case of any
Eurocurrency Loan and 1.00% per annum in the case of any ABR Loan;


(e) with respect to Term U Loans, 2.50% per annum in the case of any
Eurocurrency Loan and 1.50% per annum in the case of any ABR Loan; and


(f) with respect to Term V Loans, 2.50% per annum;


Notwithstanding the foregoing, the Applicable Margin with respect to any
Incremental Term Loan and any Incremental Term Loan Commitment of any Series
means the rate per annum for such Incremental Term Loan and Incremental Term
Loan Commitment agreed to by the Borrower and the respective Incremental Term
Lender or Lenders in the related Incremental Assumption Agreement for such
Series.


“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.


“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).


“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Borrower or any Subsidiary, including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division.


“Assignee” shall have the meaning assigned to such term in Section 9.04(b).


“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.


 “Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.


“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. Sec. 1010.230.


 “Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Berry Holdings” shall mean Berry Plastics Group, Inc., which prior to the
Closing Date was merged with and into Covalence Holdings.


“Berry Plastics”  means Berry Plastics Opco, Inc., that certain wholly owned
subsidiary of Berry.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.


“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.


3

--------------------------------------------------------------------------------

  

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Borrower Materials” shall have the meaning assigned to such term in Section
9.17.


“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.


“Borrowing Minimum” shall mean $, with respect to Loans denominated in Dollars,
$5.0 million and, with respect to Loans denominated in Euro, €5.0 million.


“Borrowing Multiple” shall mean $, with respect to the Term Q Loans, Term R
Loans, Term S Loans, Term T Loans and Term U Loans, $1.0 million and, with
respect to the Term V Loans, €1.0 million.


“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.


“Budget” shall have the meaning assigned to such term in Section 5.04(e).


“Business Combination” shall mean (i) the merger of Berry Holdings with and into
Covalence Specialty Materials Holding Corp., (ii) the contribution by Materials
Holding Corp. of all of the capital stock of Berry to Covalence Specialty
Materials Corp., and (iii) the merger of Covalence Specialty Materials Corp into
Berry, with Berry as the surviving corporation, pursuant to the Agreement and
Plan of Merger and Corporate Reorganization between Covalence and Holdings and
Berry Holdings dated March 9, 2007.


“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in Brussels are authorized or
required by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.


“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:


(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings after the Closing Date or funds that would have
constituted any Net Proceeds under clause (a) of the definition of the term “Net
Proceeds” (but for the application of the first proviso to such clause (a)),


(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),


(c) interest capitalized during such period,


(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),


4

--------------------------------------------------------------------------------



(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,


(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,


(g) Investments in respect of a Permitted Business Acquisition,


(h) the Business Combination, or


(i) the purchase of property, plant or equipment made within 15 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 15 months, to the extent committed to be made
during such period).


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.


“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Borrower and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Agreement.


“Certain Funds Default” means, in each case, an Event of Default arising under
sub-paragraph (i) to (iii) below but only to the extent that such Event of
Default relates to, or is made in relation to, Holdings, the Borrower, Berry
Plastics or Acquisition SPV (and not in respect of any member of the Target
Group or any subsidiary of Holdings (other than the Borrower, Berry Plastics or
Acquisition SPV) and excluding any procurement obligation on the part of
Holdings, the Borrower, Berry Plastics or Acquisition SPV in respect of any
member of the Target Group or any subsidiary of Holdings (other than the
Borrower, Berry Plastics or Acquisition SPV)):


(i)  Section 7.01(g) (but only in respect of clauses (a)(i), (a)(ii) and (a)(iv)
of the definition of Change in Control);


(iii)  Section 7.01(h) (but excluding, in relation to involuntary proceedings,
any Event of Default caused by a frivolous or vexatious (and, in either case,
lacking in merit) action, proceeding or petition in respect of which no order or
decree in respect of such involuntary proceeding shall have been entered); or


(iii)  Section 7.01(i).


5

--------------------------------------------------------------------------------



“Certain Funds Period” means the period beginning on March 8, 2019 and ending on
the earliest to occur of:


(a) where the Acquisition proceeds by way of a Scheme, the earliest of:  (i) the
tenth Business Day following the RPC Incremental Amendment Effective Date if the
Rule 2.7 Announcement has not been made; (ii) the date on which the Scheme
lapses or is withdrawn with the consent of the Takeover Panel or by order of the
Court (unless, on or prior to that date, Acquisition SPV has notified the Joint
Lead Arrangers that it intends to launch an Offer and the Rule 2.7 Announcement
for the Offer has been released); (iii) the date on which the Target has become
a direct or indirect wholly owned subsidiary of Holdings and all of the
consideration payable under the Acquisition in respect of the shares of the
Target or proposals made or to be made under Rule 15 of the Takeover Code in
connection with the Acquisition, has in each case been paid in full, including
in respect of (A) the acquisition of any shares in the Target to be acquired
after the RPC Incremental Amendment Effective Date (including pursuant to the
Target’s amended articles of association), and (B) any proposal made or to be
made in connection with the Acquisition pursuant to Rule 15 of the Takeover
Code; and (iv) if the Scheme has not become effective prior to such time, 11:59
p.m. (London time) on the Longstop Date (or such later date as may be agreed by
the Administrative Agent (acting on the instructions of all Lenders)), or


(b) where the Acquisition is to be consummated pursuant to an Offer, the
earliest of:  (i) the tenth Business Day following the RPC Incremental Amendment
Effective Date if the Rule 2.7 Announcement has not been made; (ii) the date on
which the Offer lapses, terminates or is withdrawn with the consent of the
Takeover Panel or a court order (unless, on or prior to that date, Acquisition
SPV has notified the Joint Lead Arrangers that it intends to launch a Scheme and
the Rule 2.7 Announcement for the Scheme has been released); (iii) the date on
which the Target has become a direct or indirect wholly owned subsidiary of
Holdings and all of the consideration payable under the Offer in respect of the
shares of the Target or proposals made or to be made under Rule 15 of the
Takeover Code in connection with the Acquisition, has in each case been paid in
full, including in respect of (A) the acquisition of any shares in the Target to
be acquired after the RPC Incremental Amendment Effective Date (including
pursuant to a Squeeze-Out Procedure), and (B) any proposal made or to be made in
connection with the Acquisition pursuant to Rule 15 of the Takeover Code; and
(iv) if the Offer has not been declared wholly unconditional prior to such time,
11:59 p.m. (London time) on the Longstop Date (or such later date as may be
agreed by the Administrative Agent (acting on the instructions of all Lenders));


provided that a switch from a Scheme to an Offer or from an Offer to a Scheme
(or, for the avoidance of doubt, any amendments to the terms or conditions of a
Scheme or an Offer) shall not constitute a lapse, termination or withdrawal for
the purpose of this definition.


 “Certain Funds Representations” means the representations and warranties
contained in Section 3.01(a), Section 3.01(c), Section 3.02(a), Section
3.02(b)(i) (but excluding the representation and warranty under Section
3.02(b)(i)(C)), except to the extent such representation and warranty relates to
a violation of any existing debt finance documents entered into by Holdings, the
Borrower, the Acquisition SPV or Berry Plastics, in each case on or before March
8, 2019), Section 3.02(b)(ii) (only to the extent such representation and
warranty relates to any existing debt finance documents entered into by
Holdings, the Borrower, Acquisition SPV or Berry Plastics, in each case on or
before March 8, 2019), Section 3.03, Section 3.04, Section 3.10(b), Section
3.11, and Section 3.26 in each case with respect to Holdings, the Borrower,
Berry Plastics and Acquisition SPV only (and not in respect of any member of the
Target Group or Contributed Group or any other Restricted Subsidiary and
excluding any procurement obligation on the part of the Original Obligors in
respect of any member of the Target Group or any subsidiary of Holdings (other
than the Borrower, Berry Plastics or Acquisition SPV)).


A “Change in Control” shall be deemed to occur if:


(a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a member of the
Management Group, (B) appointed by directors so nominated nor (C) appointed by a
member of the Management Group, (iii) “change of control” (or similar event)
shall occur under the Existing Second Lien Notes Indentures, any Material
Indebtedness or any Permitted Refinancing Indebtedness in respect of any of the
foregoing or any Disqualified Stock (to the extent the aggregate amount of the
applicable Disqualified Stock exceeds $35 million) or (iv) the Borrower shall
fail to own, directly or indirectly, beneficially and of record, 100% of the
issued and outstanding Equity Interests of Berry Plastics and/or Acquisition
SPV;


6

--------------------------------------------------------------------------------





(b) [reserved]; or


(c) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date)  shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests.


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any Lending Office of such Lender or by such Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.


“Charges” shall have the meaning assigned to such term in Section 9.09.


“Closing Date” shall mean April 3, 2007.


“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.


“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents.  On the Closing Date, the Collateral Agent
is the same person as the Administrative Agent.  Unless the context otherwise
requires, the term “Administrative Agent” as used herein shall, unless the
context otherwise requires, include the Collateral Agent, notwithstanding
various specific references to the Collateral Agent herein.


“Collateral Agreement” shall mean the Second Amended and Restated First Lien
Guarantee and Collateral Agreement, dated as of the Closing Date, as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit E,
among Holdings, the Borrower, each Subsidiary Loan Party, the Collateral Agent
and Bank of America, N.A. as collateral agent.


“Collateral and Guarantee Requirement” shall mean the requirement that:


(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Person that is a Subsidiary Loan Party pursuant
to clause (a) of the definition thereof, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person and (ii) an
Acknowledgment and Consent in the form attached to the Collateral Agreement,
executed and delivered by each issuer of Pledged Collateral (as defined in the
Collateral Agreement) on the Closing Date, if any, that is not a Loan Party;


(b) on or before the Closing Date, (i) the Collateral Agent shall have received
(A) a pledge of all the issued and outstanding Equity Interests of (x) the
Borrower and (y) each Person that is a Domestic Subsidiary on the Closing Date
(other than Subsidiaries listed on Schedule 1.01(a)) owned on the Closing Date
directly by or on behalf of the Borrower or any Subsidiary Loan Party and (B) a
pledge of 65% of the outstanding Equity Interests of (1) each “first tier”
Foreign Subsidiary directly owned by any Loan Party (except for NIM Holdings
Limited, Berry Plastics Asia Pte.  Ltd., and Ociesse s.r.l., Berry Plastics
Acquisition Corporation II, and Berry Plastics Acquisition Corporation XIV,
LLC), and (2) each “first tier” Qualified CFC Holding Company directly owned by
any Loan Party and (ii) the Collateral Agent (or its bailee pursuant to the
Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;




7

--------------------------------------------------------------------------------


(c) (i) all Indebtedness of the Borrower and each Subsidiary having, in the case
of each instance of Indebtedness, an aggregate principal amount in excess of
$5.0 million (other than (A) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and its Subsidiaries or (B) to the extent that a pledge of such
promissory note or instrument would violate applicable law) that is owing to any
Loan Party shall be evidenced by a promissory note or an instrument and shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Administrative Agent) (which
pledge, in the case of any intercompany note evidencing debt owed by a Foreign
Subsidiary to a Loan Party, shall be limited to 65% of the amount outstanding
thereunder), and (ii) the Collateral Agent (or its bailee pursuant to the Senior
Fixed Collateral Intercreditor Agreement or the Senior Lender Intercreditor
Agreement) shall have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;


(d) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement, the Second Priority Intercreditor Agreement, the
Senior Lender Intercreditor Agreement and the Senior Fixed Collateral
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party;


(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, the Collateral Agent shall have received, as promptly as practicable
following a request by the Collateral Agent, a Foreign Pledge Agreement, duly
executed and delivered on behalf of such Foreign Subsidiary and the direct
parent company of such Foreign Subsidiary;


(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
Person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.10(g), all the Equity Interests that are acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement;
provided that in no event shall more than 65% of the issued and outstanding
Equity Interests of any “first tier” Foreign Subsidiary or any “first tier”
Qualified CFC Holding Company directly owned by such Loan Party be pledged to
secure Obligations, and in no event shall any of the issued and outstanding
Equity Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii)  the Collateral Agent (or its bailee pursuant to the Senior Fixed
Collateral Intercreditor Agreement or the Senior Lender Intercreditor Agreement)
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;


(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;


(h) within 90 days (or such longer period as the Administrative Agent may
determine) after the Closing Date, the Collateral Agent shall have received (i)
counterparts of each Mortgage to be entered into with respect to each Mortgaged
Property set forth on Schedule 1.01(c) duly executed and delivered by the record
owner of such Mortgaged Property and suitable for recording or filing and (ii)
such other documents including, but not limited to, any consents, agreements and
confirmations of third parties, as the Collateral Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property;


8

--------------------------------------------------------------------------------





(i) within 90 days (or such longer period as the Administrative Agent may
determine) after the Closing Date, the Collateral Agent shall have received,
except as otherwise set forth in clause (l) below, a policy or policies or
marked-up unconditional binder of title insurance or foreign equivalent thereof,
as applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into on or
after the Closing Date as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as permitted by Section 6.02 and Liens
arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;


(j) at or prior to delivery of any Mortgages, evidence of the insurance required
by the terms of the Mortgages;


(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and


(l) after the Closing Date, the Administrative Agent shall have received (i)
such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.


“Commitments” shall mean, with respect to any Lender, such Lender’s (A) Term Q
Loan Commitment, Term R Loan Commitment, Term S Loan Commitment, Term T Loan
Commitment, Term U Loan Commitment and Term TV Loan Commitment and (B)
Incremental Term Loan Commitment.


“Companies Act of 2006” shall mean the Companies Act of 2006 of the United
Kingdom (as amended).


“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.


“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
bankers’ acceptances issued under the Revolving Credit Agreement), Disqualified
Stock and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date in accordance with GAAP.


“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,


9

--------------------------------------------------------------------------------

 (i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses relating to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses and fees, expenses or
charges relating to new product lines, plant shutdown costs, acquisition
integration costs, and fees, expenses or charges related to any offering of
Equity Interests of Holdings, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including any such fees, expenses, charges or change in control payments related
to the Transactions (including any transition-related expenses incurred before,
on or after the Original Agreement Date), in each case, shall be excluded,


(ii)  any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss from disposed, abandoned, transferred, closed or
discontinued operations shall be excluded,


(iii)  any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Borrower) shall be excluded,


(iv)  any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,


(v)  (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
person in excess of the amounts included in clause (A),


(vi)  Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,


(vii)  any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting (or similar accounting, in the case
of the Transactions) in connection with the Transactions or any acquisition that
is consummated after the Original Agreement Date shall be excluded,


(viii)  any non-cash impairment charges or asset write-off resulting from the
application of GAAP, and the amortization of intangibles arising pursuant to
GAAP, shall be excluded,


(ix)  any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options, restricted stock grants or other
rights to officers, directors and employees of such person or any of its
subsidiaries shall be excluded,


(x)  accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,


(xi)   non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded, and


(xii)  non-cash charges for deferred tax asset valuation allowances shall be
excluded.


“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.


10

--------------------------------------------------------------------------------



“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Court” shall mean the High Court of Justice of England and Wales.


“Court Meeting” shall mean, if the Acquisition proceeds by way of a Scheme, the
meeting(s) of the holders of the Target Shares or any adjournment thereof to be
convened by an order of the Court and, if thought fit, approve the Scheme (with
or without amendment), together with any meeting held as a result of an
adjournment or reconvention by the Court thereof.


“Court Orders” shall mean, if the Acquisition proceeds by way of a Scheme, the
order(s) of the Court sanctioning the Scheme.


“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch (formerly known as
Credit Suisse, Cayman Islands Branch), and its successors.


 “Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:


(a) $100.0 million, plus:


(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus


(c) the aggregate amount of proceeds received after the Original Agreement Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof except for the operation of clause (A), (B)
or (C) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus


(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Original Agreement Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower and common Equity
Interests of the Borrower issued upon conversion of Indebtedness of the Borrower
or any Subsidiary owed to a person other than the Borrower or a Subsidiary not
previously applied for a purpose other than use in the Cumulative Credit, plus


(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value of property other than
cash) after the Original Agreement Date (subject to the same exclusions as are
applicable to clause (d) above), plus


(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus


(g) 100% of the aggregate amount received by Borrower or any Subsidiary in cash
(and the fair market value of property other than cash received by Borrower or
any Subsidiary) after the Original Agreement Date from:


(A) the sale (other than to Borrower or any Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary, or


11

--------------------------------------------------------------------------------



(B) any dividend or other distribution by an Unrestricted Subsidiary, plus


(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such Subsidiary
Redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus


(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or the corresponding
provision of the senior secured bank credit facility then applicable to such
entity) after the Original Agreement Date, minus


(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus


(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus


(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus


(m) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;


provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.


“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:


(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Original Agreement Date and
prior to such date, plus


(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus


(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.


“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).


12

--------------------------------------------------------------------------------

   “Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Original Agreement Date or (ii) bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(vi) of the
definition of such term.


“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.


“Declining Lender” shall have the meaning assigned to such term in Section
2.11(d).


“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.


“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.


“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.


“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.


“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
latest Term Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability.


13

--------------------------------------------------------------------------------



“Documentation Agents” shall mean Banc of America, N.A., Citigroup North
America, Inc., Goldman Sachs Credit Partners L.P., J.P. Morgan Securities Inc.,
And Lehman Brothers Inc., as co-documentation agents.


“Dollars” or “$” shall mean the lawful currency of the United States of America.


“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euros, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of Dollars with Euros last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with Euros, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion), (c) if such amount is expressed in Sterling, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with Sterling last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Reuters source on the Business
Day (New York City time) immediately preceding the date of determination or if
such service ceases to be available or ceases to provide a rate of exchange for
the purchase of Dollars with Sterling, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Reuters chosen by the Administrative Agent in its sole discretion
(or if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion) and (d) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion.


 “Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a subsidiary listed on Schedule
1.01(a).


“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):


(i)  provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes,


(ii)  Interest Expense of the Borrower and the Subsidiaries for such period (net
of interest income of the Borrower and its Subsidiaries for such period),


(iii)  depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period,


(iv)  business optimization expenses and other restructuring charges (which, for
the avoidance of doubt, shall include, without limitation, the effect of
inventory optimization programs, plant closure, retention, severance, systems
establishment costs and excess pension charges); provided, that with respect to
each business optimization expense or other restructuring charge, the Borrower
shall have delivered to the Administrative Agent an officers’ certificate
specifying and quantifying such expense or charge,


(v)  any other non-cash charges; provided, that, for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made,


14

--------------------------------------------------------------------------------

 (vi) [reserved], and


(vii)     non-operating expenses;


minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).


 “EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


 “EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.


 “environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.


“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).


“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the IRS Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the IRS Code, is treated as
a single employer under Section 414 of the IRS Code.


“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the IRS Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the IRS Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of


15

--------------------------------------------------------------------------------

the IRS Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; or (i) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, to the extent denominated in Euros, the EURIBOR Screen Rate, in
each case at approximately 11:00 a.m., Brussels  time, two Business Days prior
to the commencement of such Interest Period; provided that if the EURIBOR Screen
Rate shall not be available at such time for such Interest Period with respect
to Euros then the EURIBOR Rate shall be the Interpolated Rate.


“EURIBOR Screen Rate” shall mean the euro interbank offered rate administered by
the European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. Brussels time two Business Days prior to the commencement of
such Interest Period.  If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower Representative.  If the EURIBOR Screen
Rate shall be less than zero, the EURIBOR Screen Rate shall be deemed to be zero
for purposes of this Agreement.


“Euro” or “€” means the official lawful currency of the participating member
states of the EMU.


 “Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Loans.


“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in the case of Term Loans
denominated in Dollars and EURIBOR Rate in the case of Term Loans denominated in
Euro, in each case, in accordance with the provisions of Article II.


 “Event of Default” shall have the meaning assigned to such term in Section
7.01.


“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,


(a) Debt Service for such Applicable Period,


(b) the amount of any voluntary prepayment permitted hereunder (or, if made
prior to the Closing Date, permitted under the senior secured bank credit
facility then applicable to such entity) of term Indebtedness during such
Applicable Period (other than any voluntary prepayment of the Loans), so long as
the amount of such prepayment is not already reflected in Debt Service,


16

--------------------------------------------------------------------------------



(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,


(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make but that are not made during such
Applicable Period (to the extent permitted under this Agreement or if prior to
the Closing Date, the senior secured bank credit facility then applicable to
such entity); provided, that (i) Holdings shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures and the delivery of the related equipment will be made in
the following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,


(e) Taxes paid in cash by Holdings and its Subsidiaries on a consolidated basis
during such Applicable Period or that will be paid within six months after the
close of such Applicable Period; provided, that with respect to any such amounts
to be paid after the close of such Applicable Period, (i) any amount so deducted
shall not be deducted again in a subsequent Applicable Period, and (ii)
appropriate reserves shall have been established in accordance with GAAP,


(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for such Applicable Period,


(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,


(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower during such Applicable Period and permitted
dividends paid by any Subsidiary to any person other than Holdings, the Borrower
or any of the Subsidiaries during such Applicable Period, in each case in
accordance with Section 6.06 hereof (or the corresponding provision of the
senior secured bank credit facility then applicable to such entity) (other than
Section 6.06(e) or the corresponding provision of the senior secured bank credit
facility then applicable to such entity),


(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,


(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and


(k) the aggregate amount of items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,


plus, without duplication,


(i)  an amount equal to any decrease in Working Capital for such Applicable
Period,


17

--------------------------------------------------------------------------------

 (ii) all amounts referred to in clauses (b), (c), (d) and (h) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Facility Loans (or, if prior to the Closing Date,
revolving loans pursuant to the senior secured bank credit facility then
applicable to such entity)), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,


(iii)  to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,


(iv)  cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,


(v)  any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),


(vi)  to the extent deducted in the computation of EBITDA, cash interest income,
and


(vii)  the aggregate amount of items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.


“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal Year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Original Agreement Date until the beginning
of the first Excess Cash Flow Period, any period commencing on the Original
Agreement Date and ending on the last day of the most recently ended fiscal
quarter for which financial statements are available.


“Excess Cash Flow Period” shall mean (i) each fiscal year of the Borrower,
commencing with the first full fiscal year of the Borrower following the Closing
Date, and (ii) the period from January 1, 2007 through the day prior to the
initial fiscal year referred to in clause (i).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(v)).


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) any income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such


18

--------------------------------------------------------------------------------



jurisdiction for tax purposes, (b) any branch profits tax or any similar tax
that is imposed by any jurisdiction described in clause (a) above, (c) in the
case of a Lender making a Loan to the Borrower, any tax (including any backup
withholding tax) imposed by the United States (or the jurisdiction under the
laws of which such Lender is organized or in which its principal office is
located or in which its applicable Lending Office is located or any other
jurisdiction as a result of such Lender engaging in a trade or business or
having a taxable presence in such jurisdiction for tax purposes) that (x) is in
effect and would apply to amounts payable hereunder to such Lender at the time
such Lender becomes a party to such Loan to the Borrower (or designates a new
Lending Office) except to the extent that the assignor to such Lender in the
case of an assignment or the Lender in the case of a designation of a new
Lending Office (for the absence of doubt, other than the Lending Office at the
time such Lender becomes a party to such Loan) was entitled, at the time of such
assignment or designation of a new Lending Office, respectively, to receive
additional amounts from a Loan Party with respect to any withholding tax
pursuant to Section 2.17(a) or Section 2.17(c) or (y) is attributable to such
Lender’s failure to comply with Section 2.17(e) or (f) with respect to such Loan
and (d) any taxes that are imposed as a result of any event occurring after the
Lender becomes a Lender (other than a Change in Law) in the case of clause (a),
(b), (c) and (d), together with any and all interest and penalties related
thereto.


 “Existing Second Lien 5.50% 2022 Notes” shall mean the 5.50% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 5.50% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 5.50% 2022 Notes.


“Existing Second Lien 6.00% 2022 Notes” shall mean the 6.00% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 6.00% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 6.00% 2022 Notes.


“Existing Second Lien 2023 Notes” shall mean the 5.125% Second Priority Senior
Secured Notes due 2023, issued by the Borrower pursuant to the Existing Second
Lien 2023 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2023 Notes.


“Existing Second Lien 2026 Notes” shall mean the 4.50% Second Priority Senior
Secured Notes due 2026, issued by the Borrower pursuant to the Existing Second
Lien 2026 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2026 Notes.


“Existing Second Lien Note Documents” shall mean the Existing Second Lien Notes,
the Existing Second Lien Notes Indentures and the Existing Second Lien Security
Documents.


“Existing Second Lien Notes” shall mean the Existing Second Lien 5.50% 2022
Notes, the Existing Second Lien 6.00% 2022 Notes, the Existing Second Lien 2023
Notes and the Existing Second Lien 2026 Notes.


“Existing Second Lien 5.50% 2022 Notes Indenture” shall mean the Indenture dated
as of May 22, 2014 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.


“Existing Second Lien 6.00% 2022 Notes Indenture” shall mean the Indenture dated
as of October 1, 2015 among Berry and certain of its subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Effective
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.


“Existing Second Lien 2023 Notes Indenture” shall mean the Indenture dated as of
June 5, 2015 among Berry and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Effective Date and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.


19

--------------------------------------------------------------------------------



“Existing Second Lien 2026 Notes Indenture” shall mean the Indenture dated as of
January 26, 2018 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.


“Existing Second Lien Notes Indentures” shall mean the Existing Second Lien
5.50% 2022 Notes Indenture, the Existing Second Lien 6.00% 2022 Notes Indenture,
the Existing Second Lien 2023 Notes Indenture and the Existing Second Lien 2026
Notes Indenture.


“Existing Second Lien Security Documents” shall mean the “Security Documents” as
defined in each of the Existing Second Lien Notes Indentures.


“Existing Term Loans” shall mean the Term Q Loans, the Term R Loans, the Term S
Loans and the Term T Loans.


“Existing Term Loan Commitments” shall mean the Term Q Loan Commitments, the
Term R Loan Commitments, the Term S Loan Commitments and the Term T Loan
Commitments.


 “Facility” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there shall be foursix Facilities, i.e. Term Q Facility,
the Term R Facility, the Term S Facility, the Term T Facility, Term U Facility,
Term V Facility and after the date hereof may include the Incremental Term
Facility.


“FATCA” shall mean Sections 1471 through 1474 of the IRS Code as of the
Effective Date (or any amended or successor provisions that are substantively
similar) and any current or future regulations thereunder or official
interpretation thereof.


“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Credit Suisse on such day on such transactions as determined by
the Administrative Agent.


“Fee Letter” shall mean that certain Fee Letter dated March 2, 2007 by and among
the Borrower, Bank of America, N.A., Banc of America Securities LLC, Citigroup
Global Markets Inc., Credit Suisse, Credit Suisse Securities (USA) LLC, Deutsche
Bank AG New York Branch, Deutsche Bank Securities Inc., Goldman Sachs Credit
Partners L.P., JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc. and Lehman
Brothers Inc.


“Fees” shall mean the Administrative Agent Fees.


 “Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.


 “First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.


20

--------------------------------------------------------------------------------



“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower. If the “first tier” Foreign Subsidiary is
classified as a flow-through entity for U.S. federal income tax purposes, then
the preceding sentence shall further be construed as providing that no more than
65% of any asset of the “first tier” Foreign Subsidiary shall be considered to
have been pledged to secure Obligations of the Borrower.


“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).


“Fund Affiliates” shall mean (i) each Affiliate of any Funds, (ii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo
Management IV, L.P. or Apollo Management V, L.P., Apollo Management VI, L.P.,
and (iii) Graham BPC Investment Holdings, LP.


“Fund I” shall mean Apollo Management V, L.P. and other affiliated co-investment
partnerships.


“Fund II” shall mean Apollo Management VI, L.P. and other affiliated
co-investment partnerships and Graham Partners Inc.


“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).


“Funds” shall mean Fund I and Fund II, collectively.


“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.


“General Meeting” shall mean the extraordinary general meeting of the Target
shareholders (and any adjournment thereof) to be convened in connection with the
Scheme.


 “Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.


“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or


21

--------------------------------------------------------------------------------

collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.


“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”


“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.


“Hedging Obligations” means, with respect to any person, the obligations of such
person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.


“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.


“Immaterial Subsidiary” shall mean any Subsidiary that, as of the last day of
the fiscal quarter of the Borrower most recently ended, (a) did not have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) when taken together
with all other Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 10.0% of the Consolidated Total Assets or revenues
representing in excess of 10.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date.  Each Immaterial
Subsidiary as of the Closing Date shall be set forth in Schedule 1.01(d).


“Increased Amount Date” shall have the meaning assigned to such term in Section
2.21(a).


“Incremental Amount” shall mean, at any time, the greater of (a) the excess, if
any of (i) $600 million over (ii) the aggregate amount of all Incremental Term
Loan Commitments established prior to such time pursuant to Section 2.21 and (b)
the aggregate principal amount such that the Total Net First Lien Leverage Ratio
shall not exceed 4:00 to 1.00.


“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders.


“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.


“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.


“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for as set forth in such Incremental
Assumption Agreement.


“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.


22

--------------------------------------------------------------------------------



“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.


“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).


“Incremental Term Loans” shall mean Loans made by one or more Lenders to the
Borrower pursuant to Section  2.01(c).  Incremental Term Loans may be made in
the form of additional Term Q Loans, Term R Loans, Term S Loans, Term T Loans,
Term U Loans, Term V Loans, or, to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP.  The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.  To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.


“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.


“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).


“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).


“Information” shall have the meaning assigned to such term in Section 3.14(a).


“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 13, 2007, as modified or supplemented prior to the Closing Date.


 “Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.


23

--------------------------------------------------------------------------------



“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.07.


“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party.  For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements.


“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.


“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2,2 (only
with respect to Loans denominated in Dollars), 3 or 6 months thereafter (or 12
months, if at the time of the relevant Borrowing, all Lenders agree to make
interest periods of such length available), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.


“Interpolated Rate” shall mean, (i) in relation to the Eurocurrency Loan for any
Loan in Dollars, the rate which results from interpolating on a linear basis
between:  (a) the ICE Benchmark Administration’s Interest Settlement Rates for
deposits in Dollars, for the longest period (for which that rate is available)
which is less than the Interest Period and (b) the ICE Benchmark
Administration’s Interest Settlement Rates for deposits in Dollars, for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period and (ii) in relation to the
Eurocurrency Loan for any Loan in Euros, the rate which results from
interpolating on a linear basis between:  (a) the EURIBOR Screen Rate for the
longest period (for which the EURIBOR Screen Rate is available for Euros) which
is less than the Interest Period; and (b) the EURIBOR Screen Rate for the
shortest period (for which the EURIBOR Screen Rate is available for Euros) which
exceeds the Interest Period, in each case, as of approximately 11:00 a.m.
Brussels time, two Business Days prior to the commencement of such Interest
Period.


“Investment” shall have the meaning assigned to such term in Section 6.04.


“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.


  “Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., in their capacities as joint lead arrangers.


“Junior Financing” shall have the meaning assigned to such term in Section
6.09(b).


24

--------------------------------------------------------------------------------

    “Lender” shall mean each financial institution listed on Schedule 2.01, as
well as any person that becomes a “Lender” hereunder pursuant to Section 9.04.


“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.06 or (iii) a Lender has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.


“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.


“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.


“LIBO Rate” shall mean, (a) with respect to any Eurocurrency Borrowing for any
Interest Period denominated in Dollars, the greater of (x) 0.00% per annum and
(y) the rate per annum equal to the ICE Benchmark Administration (“ICE LIBOR”),
as published by Bloomberg (or other commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate.; provided, that if such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the Interpolated Rate.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.


“Limited Condition Acquisition” shall mean any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower or its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower in writing to the Administrative
Agent and Lenders.


“Loan Documents” shall mean this Agreement, the Security Documents, the Second
Priority Intercreditor Agreement, the Senior Lender Intercreditor Agreement, the
Senior Fixed Collateral Intercreditor Agreement, and any Note issued under
Section 2.09(e), and solely for the purposes of Article IV and Section 7.01
hereof, the Fee Letter.


“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.


“Loans” shall mean the Term Q Loans, the Term R Loans, the Term S Loans, the
Term T Loans, the Term U Loans, the Term V Loans and the Incremental Term Loans
(in each case, if any).


“Local Time” shall mean, with respect to Dollar denominated Loans, New York City
time, and, with respect to Euro denominated Loans, Brussels time.


“Longstop Date” shall mean October 29, 2019.


 “Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the


25

--------------------------------------------------------------------------------

directors of the Borrower or Holdings, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (b) executive officers and other management
personnel of the Borrower or Holdings and their Subsidiaries, as the case may
be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.


“Margin Stock” shall have the meaning assigned to such term in Regulation U.


“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.


“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $35 million.


“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.


“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.


“Minimum Acceptance Condition” shall mean, with respect to an Offer, the
condition set forth in the Offer Documents with respect to the number of
acceptances to an Offer which must be secured to declare such Offer
unconditional as to acceptances which shall be equal to or more than 75% of the
Target shares carrying voting rights.



“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.


“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, as
amended, supplemented or otherwise modified from time to time.


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of IRS Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.


“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.


“Net Proceeds” shall mean:


(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(y)), (e), (f), (h), (i) or (j) or (p)), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan Documents or the Revolving Loan Documents) on such
asset, other customary expenses and



26

--------------------------------------------------------------------------------

brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if no Event of Default exists and the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Subsidiaries or to make investments in
Permitted Business Acquisitions, in each case within 15 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 15 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 15-month period but within such 15-month period are
contractually committed to be used, then, upon the termination of such contract,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that (A) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$5.0 million, (B) no proceeds shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such proceeds in such fiscal year shall exceed
$10.0 million, (C) at any time during the 15-month period contemplated by the
immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Total
Net First Lien Leverage Ratio is less than or equal to 4.00 to 1.00, none of
such proceeds shall constitute Net Proceeds, and (D) proceeds from the sale or
other disposition of any ABL Assets (including any indirect sale or other
disposition occurring by reason of the indirect sale or other disposition of the
person that holds such ABL Assets) shall not constitute Net Proceeds to the
extent that the Revolving Credit Agreement requires that such proceeds be
applied in payment of any obligations thereunder, and


(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.


For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Funds and otherwise not prohibited
from being paid hereunder.


“New York Courts” shall have the meaning assigned to such term in Section 9.15.


“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).


“Note” shall have the meaning assigned to such term in Section 2.09(e).


“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Documentthe
“Term Obligations” as defined in the Collateral Agreement.


“Offer” means a takeover offer (as defined in Chapter 3 of Part 28 of the
Companies Act of 2006) to be made by or on behalf of Holdings in accordance with
the Offer Documents to acquire the entire issued and to be issued share capital
of the Target and, where the context admits, any subsequent revision, variation,
extension or renewal of such offer.


27

--------------------------------------------------------------------------------







“Offer Closing Certificate” means in respect of an Offer, a certificate from the
Borrower confirming that:


(a) the Minimum Acceptance Condition has been satisfied; and


(b) all other conditions (except for any condition relating to the payment of
the consideration in respect of the Acquisition) of the Offer have been
satisfied or waived (and, to the extent waived, confirming that any such waiver
does not, or will not upon becoming effective, constitute a Certain Funds
Default).


 “Offer Documents” means the Rule 2.7 Announcement, the Offering Circular and
any other documents to be sent by the Acquisition SPV to the Target’s
shareholders, and otherwise made available to such persons and in the manner
required by Rule 24.1 of the Takeover Code, in connection with the Offer.


“Offer Effective Date” means, if the Acquisition proceeds by way of an Offer,
the date on which the Offer is declared unconditional in all respects by
Acquisition SPV.


 “Offering Circular” means, if the Acquisition proceeds by way of an Offer, any
public offer document issued or to be issued by Acquisition SPV to the Target’s
shareholders in connection with an Offer setting out the terms of the Offer
(including any amendments, revisions or extensions thereof).


“Original Agreement Date” shall mean February 16, 2006 in respect of the
subsidiaries of Covalence Materials Holding Corp. prior to the Closing Date,
shall mean September 20, 2006 in respect of subsidiaries of Berry Holdings prior
to the Closing Date, and shall mean the Closing Date in respect of subsidiaries
of Holdings that were not subsidiaries of Covalence Materials Holding Corp. or
Berry Holdings prior to the Closing Date.


 “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).


“Other Term Loans” shall have the meaning assigned to such term in Section 2.21.


“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(w).


“Parent Entity” means any direct or indirect parent of Holdings.


“Participant” shall have the meaning assigned to such term in Section 9.04(c).


“PATRIOT Act” shall have the meaning assigned to such term in Section 9.19.


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.


“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.


“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto:  (i) no Event of
Default shall have occurred and be continuing or would result therefrom (or, in
connection with a Limited Condition Acquisition, no Specified Event of Default
shall have occurred and be continuing or would result therefrom); (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws;


28

--------------------------------------------------------------------------------

(iii) with respect to any such acquisition or investment with a fair market
value in excess of $20.0 million, the Borrower and its Subsidiaries shall be in
Pro Forma Compliance after giving effect to such acquisition or investment and
any related transactions; (iv) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness except for Indebtedness permitted by Section
6.01; (v) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (vi) the aggregate amount of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition (within the time periods provided in
Section 5.10) shall not exceed the greater (x) 4.5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $150 million.


“Permitted Investments” shall mean:


(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;


(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));


(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;


(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;


(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;


(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;


(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;


(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and


29

--------------------------------------------------------------------------------



(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.


“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.


“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.


“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $100 million
at any time.


“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to Section
6.01(i), the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the earlier of the weighted average
life to maturity of the Indebtedness being Refinanced and (ii) the final
maturity date of such Permitted Refinancing Indebtedness is no earlier than the
final maturity date of the Indebtedness being Refinanced and no earlier than the
final maturity date on the Term Q Facility Maturity Date, the Term R Facility
Maturity Date, the Term S Facility Maturity Date, the Term T Facility Maturity
Date, the Term U Facility Maturity Date and the Term TV Facility Maturity Date,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness
shall have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced and (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
refinancing of (x) subordinated Indebtedness permitted to be incurred herein,
such Permitted Refinancing Indebtedness shall (i) be subordinated to the
guarantee by Holdings and the Subsidiary Loan Parties of the Facilities, and be
otherwise on terms not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being refinanced and
(y) the Existing Second Lien Notes, (i) the Liens, if any, securing such
Permitted Refinancing Indebtedness shall be subject to an intercreditor
agreement that is substantially consistent with and no less favorable to the
Lenders in all material respects than the Second Priority Intercreditor
Agreement and (ii) such Permitted Refinancing Indebtedness shall be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.


30

--------------------------------------------------------------------------------



“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from the Borrower or one of
its Subsidiaries at such discounted rates as may be agreed; provided that (i) no
third-party financial institution shall have any recourse to the Borrower, its
Material Subsidiaries or any other Loan Party in connection with such
arrangement and (ii) none of the Borrower, any of its Material Subsidiaries or
any other Loan Party shall Guarantee any liabilities or obligations with respect
to such arrangement (including, without limitation, none of the Borrower, any of
its Material Subsidiaries or any other Loan Party shall provide any guarantee,
surety or other credit support for any of the obligations owed by any customer
to such third party financial institution under any such financing arrangement).


“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.


“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Platform” shall have the meaning assigned to such term in Section 9.17.


“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.


“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”


 “Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 2.21, 6.01(r),
6.02(u) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens, Asset Sale, or dividend is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.11(b), 2.21, 6.01(r), 6.02(u) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens, Asset Sale, or dividend is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x) (A) bearing floating interest rates


31

--------------------------------------------------------------------------------

shall be computed on a pro forma basis as if the rate in effect on the date of
such calculation had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness if such Hedging
Obligation has a remaining term in excess of 12 months), and (B) in respect of a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP; and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.


Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such relevant
transaction, which adjustments are reasonably anticipated by the Borrower to be
realizable in connection with such relevant transaction (or any similar
transaction or transactions made in compliance with this Agreement or that
require a waiver or consent of the Required Lenders) and are estimated on a good
faith basis by the Borrower.  The Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.


“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower (together with its Subsidiaries on a consolidated basis) shall be in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant transactions (including the assumption, the issuance, incurrence and
permanent repayment of Indebtedness), with a Total Net First Lien Leverage Ratio
not to exceed 4.00 to 1.00, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information.


“Projections” shall mean any projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Acquisition Closing Date.


 “Public Lender” shall have the meaning assigned to such term in Section 9.17.


“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a limited liability company, that (a) is in compliance with
Section 6.11 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.11 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.


“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.


“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.


“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.


32

--------------------------------------------------------------------------------

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
“Interest Expense”); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.


“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”


“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.


“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.


“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.


“Related Sections” shall have the meaning assigned to such term in Section 6.04.


“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.


“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.


“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(a) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the IRS Code).


“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of all Loans outstanding.  The Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.


“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 0%.


33

--------------------------------------------------------------------------------



“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(d).


“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.


“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Interim Period as to which the corresponding Excess Cash
Flow Period has ended at such time, a portion of the cumulative Excess Cash Flow
for such Excess Cash Flow Interim Period equal to the amount, if any, by which
the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period exceeds the Retained Percentage of Excess Cash Flow for such
corresponding Excess Cash Flow Period.


“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).


“Revaluation Date” shall mean, with respect to any Term Loan denominated in
Euros, each of the following:  (a) (i) the date of the Borrowing of such Term
Loan and (ii) each date of a conversion into or continuation of such Term Loan
pursuant to the terms of this Agreement and (b) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.


 “Revolving Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit Agreement dated as of April 3, 2007, among Holdings, the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders and
agents party thereto and Bank of America, as administrative agent, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.


“Revolving Facility Loans” shall mean loans made pursuant to and in accordance
with the Revolving Credit Agreement.


“Revolving Facility Collateral Agent” shall have the meaning assigned to such
term in the Senior Lender Intercreditor Agreement.


“Revolving Facility Secured Parties” shall have the meaning assigned thereto in
the Senior Lender Intercreditor Agreement.


“Revolving Loan Documents” shall mean the “Loan Documents” as defined in the
Revolving Credit Agreement.”


“RPC Incremental Amendment” shall mean that certain Incremental Assumption
Agreement and Amendment, dated as of July 1, 2019, by and among Holdings, the
Borrower, the Administrative Agent, the Lenders party thereto and the Subsidiary
Loan Parties party thereto.


                “RPC Incremental Amendment Arrangers” shall have the meaning
assigned to the term “Amendment Arrangers” in the RPC Incremental Amendment.


“RPC Incremental Amendment Effective Date” shall have the meaning assigned to
the term “Effective Date” in the RPC Incremental Amendment.




“Rule 2.7 Announcement” shall mean the press announcement released by
Acquisition SPV and the Target to announce a firm intention on the part of
Acquisition SPV to make an offer to acquire the Target Shares on the terms of
the Scheme or the Offer (as applicable) in accordance with Rule 2.7 of the
Takeover Code.


34

--------------------------------------------------------------------------------

    “S&P” shall mean Standard & Poor’s Ratings Group, Inc.


“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.


“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act of 2006 between the Target and the holders of the Target Shares in relation
to the transfer of the entire issued and to be issued share capital of the
Target (with or subject to any modification, addition or condition approved or
imposed by the Court and agreed by Acquisition SPV and the Target) as
contemplated by the Scheme Circular (with or subject to any modification,
addition or condition approved or imposed by the Court and agreed by Acquisition
SPV and the Target).


“Scheme Circular” means a document issued by or on behalf of the Target to
shareholders of the Target setting out the proposals for the Scheme stating the
recommendation of the Scheme to the shareholders of Target by the board of
directors of Target including the notice of General Meeting and the Court
Meeting.


“Scheme Documents” means the Rule 2.7 Announcement, the Scheme Circular together
with the notices of the Court Meeting and General Meeting which accompany that
Scheme Circular , the Scheme Resolutions, any other document dispatched by or on
behalf of the Target to its shareholders in connection with the Scheme.


 “Scheme Resolutions” means, if the Acquisition proceeds by way of a Scheme, the
resolutions of the Target shareholders for the implementation of the Scheme
referred to and substantially in the form to be set out in the Scheme Circular.


“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


 “Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement dated February 5, 2008, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the Collateral Agent, the Administrative Agent,
the “Administrative Agent” under the Revolving Credit Agreement and the
“Collateral Agent” under the Revolving Credit Agreement and U.S. Bank National
Association, as Second Priority Agent.


“Secured Parties” shall mean the “Term Loan Secured Parties” as defined in the
Collateral Agreement.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.


“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement dated February 5, 2008, as
amended, supplemented or otherwise modified from time to time, among Holdings,
the Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the Collateral Agent, the Administrative Agent.


“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement dated February 5,
2008, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the date hereof, the Collateral Agent, the
Administrative Agent, the “Administrative Agent” under the Revolving Credit
Agreement and the “Collateral Agent” under the Revolving Credit Agreement.


“Series” has the meaning set forth in Section 2.21(b).


35

--------------------------------------------------------------------------------



“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).


“Specified Event of Default” means an Event of Default under Section 7.01(b),
(c), (h) or (i).


“Squeeze-Out” shall mean any procedure under the Companies Act of 2006 for the
compulsory acquisition by Acquisition SPV of any minority shareholders in the
Target.


“Squeeze-Out Date” shall mean the first date on which Acquisition SPV becomes
entitled to exercise the Squeeze-Out Procedures.


“Squeeze-Out Procedure” shall mean the procedure to be implemented following the
date on which the Offer is declared or becomes unconditional in all respects
under sections 979 to 982 (inclusive) of the Companies Act of 2006 to acquire
all of the outstanding Target Shares which Acquisition SPV has not acquired,
contracted to acquire or in respect of which it has not received valid
acceptances.


“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.


“Sterling” or “£” means the official lawful currency of the United Kingdom.


 “Subagent” shall have the meaning assigned to such term in Section 8.02.


“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).


“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.


“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.


“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Closing Date and (b) each Domestic Subsidiary of the Borrower that
becomes, or is required to become, a party to the Collateral Agreement, the
Second Priority Intercreditor Agreement, the Senior Fixed Collateral
Intercreditor Agreement and the Senior Lender Intercreditor Agreement after the
Closing Date.


“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.


“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies,


36

--------------------------------------------------------------------------------

commodities (including, for the avoidance of doubt, resin), equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of Holdings, the
Borrower or any of the Subsidiaries shall be a Swap Agreement.


“Syndication Agent” shall mean Deutsche Bank Securities Inc., as syndication
agent.


“Takeover Code” shall mean the United Kingdom City Code on Takeovers and
Mergers, as administered by the Takeover Panel, as may be amended from time to
time.


“Takeover Panel” shall mean the United Kingdom Panel on Takeovers and Mergers.


“Target” shall mean RPC Group plc, a public limited company incorporated in
England and Wales with registration number 11832875.


 “Target Shares” shall mean the existing unconditionally allotted or issued and
fully paid ordinary shares of Five pence each in the capital of the Target and
any further such ordinary shares which are unconditionally allotted or issued
before the Acquisition Closing Date.


“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.


“Term Borrowing” shall mean any Incremental Term Borrowing.


“Term Facility” shall mean the Term Q Facility, the Term R Facility, the Term S
Facility, the Term T Facility, the Term U Facility, the Term V Facility and/or
any or all of the Incremental Term Facilities, as applicable.


“Term Facility Maturity Date” shall mean the Term Q Facility Maturity Date, the
Term R Facility Maturity Date, the Term S Facility Maturity Date, the Term T
Facility Maturity Date, the Term U Facility Maturity Date, the Term V Facility
Maturity Date or any Incremental Term Facility Maturity Date, as applicable.


“Term Loan Installment Date” shall mean any Term R Loan Installment Date, Term U
Loan Installment Date, Term V Loan Installment Date or any Incremental Term Loan
Installment Date.


“Term Loans” shall mean the Term Q Loans, the Term R Loans, the Term S Loans,
the Term T Loans, the Term U Loans, the Term V Loans and/or the Incremental Term
Loans.


 “Term Q Facility” shall mean the Term Q Loan Commitments and the Term Q Loans
made hereunder.


“Term Q Facility Effective Date” shall have the meaning assigned to the term
“Effective Date” in the Incremental Assumption Agreement and Amendment, dated as
of February 12, 2018.


“Term Q Facility Maturity Date” shall mean October 1, 2022.


“Term Q Loan” shall have the meaning assigned to such term in the Incremental
Assumption Agreement and Amendment, dated as of February 12, 2018.


“Term Q Loan Commitment” shall have the meaning assigned to such term in the
Incremental Assumption Agreement and Amendment, dated as of February 12, 2018.


“Term R Facility” shall mean the Term R Loan Commitments and the Term R Loans
made hereunder.


37

--------------------------------------------------------------------------------



“Term R Facility Effective Date” shall have the meaning assigned to the term
“Effective Date” in the Incremental Assumption Agreement and Amendment, dated as
of February 12, 2018.


“Term R Facility Maturity Date” shall mean January 19, 2024.


“Term R Loan” shall have the meaning assigned to such term in the Incremental
Assumption Agreement and Amendment, dated as of February 12, 2018.


“Term R Loan Commitment” shall have the meaning assigned to such term in the
Incremental Assumption Agreement and Amendment, dated as of February 12, 2018.


“Term R Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).


“Term S Facility” shall mean the Term S Loan Commitments and the Term S Loans
made hereunder.


“Term S Facility Effective Date” shall have the meaning assigned to the term
“Effective Date” in the Incremental Assumption Agreement and Amendment, dated as
of May 16, 2018.


“Term S Facility Maturity Date” shall mean February 8, 2020.


“Term S Loan” shall have the meaning assigned to such term in the Incremental
Assumption Agreement, dated as of May 16, 2018.


“Term S Loan Commitment” shall have the meaning assigned to such term in the
Incremental Assumption Agreement, dated as of May 16, 2018.


“Term T Facility” shall mean the Term T Loan Commitments and the Term T Loans
made hereunder.


“Term T Facility Effective Date” shall have the meaning assigned to the term
“Effective Date” in the Incremental Assumption Agreement and Amendment, dated as
of May 16, 2018.


“Term T Facility Maturity Date” shall mean January 6, 2021.


“Term T Loan” shall have the meaning assigned to such term in the Incremental
Assumption Agreement, dated as of May 16, 2018.


“Term T Loan Commitment” shall have the meaning assigned to such term in the
Incremental Assumption Agreement, dated as of May 16, 2018.


“Term U Facility” shall mean the Term U Loan Commitments and the Term U Loans
made hereunder.


“Term U Facility Maturity Date” shall mean July 1, 2026.


“Term U Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term U Loans as set forth in Section 2.01(c).  The
initial amount of each Lender’s Term U Loan Commitment is set forth on Schedule
2.01 as amended on the RPC Incremental Amendment Effective Date, or in the
Assignment and Acceptance.  The aggregate amount of the Term U Loan Commitments
on the RPC Incremental Amendment Effective Date is $4,250,000,000.


“Term U Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).


“Term U Loan Repricing Event” shall mean any prepayment or repayment of Term U
Loans with the proceeds of, or any conversion or amendment of Term U Loans into,
any new or replacement tranche of term loans denominated in the same currency
and bearing interest with an “effective yield” (taking into account, for
example, upfront fees, interest rate spreads, interest rate benchmarks floors
and original interest discount,
38

--------------------------------------------------------------------------------

but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders or
holders of such new or replacement loans and without taking into account any
fluctuations in the Adjusted LIBO Rate or comparable rate) less than the
“effective yield” applicable to the Term U Loans (as such comparative yields are
determined consistent with generally accepted financial practices) (it being
understood that (x) in each case, the yield shall exclude any structuring,
commitment and arranger fees or other fees unless such similar fees are paid to
all lenders generally in the primary syndication of such new or replacement
tranche of term loans and shall include any rate floors and any upfront or
similar fees paid to all lenders generally in the primary syndication of such
new or replacement tranche of term loans or original issue discount payable with
respect to such new or replacement tranche of term loans and (y) any such
repayment, prepayment or conversion shall only constitute a Term U Loan
Repricing Event to the extent the primary purpose of such repayment, prepayment,
conversion or amendment, as reasonably determined by the Borrower in good faith,
is to reduce the “effective yield” on the Term U Loans).


“Term U Loans” shall mean term loans denominated in Dollars made by the Lenders
to the Borrower on the RPC Incremental Amendment Effective Date pursuant to the
RPC Incremental Amendment.


“Term V Facility” shall mean the Term V Loan Commitments and the Term V Loans
made hereunder.


“Term V Facility Maturity Date” shall mean July 1, 2026.


“Term V Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term V Loans as set forth in Section 2.01(c).  The
initial amount of each Lender’s Term V Loan Commitment is set forth on Schedule
2.01 as amended on the RPC Incremental Amendment Effective Date, or in the
Assignment and Acceptance.  The aggregate amount of the Term V Loan Commitments
on the RPC Incremental Amendment Effective Date is €1,075,000,000.


“Term V Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iii).


“Term V Loan Repricing Event” shall mean any prepayment or repayment of Term V
Loans with the proceeds of, or any conversion or amendment of Term V Loans into,
any new or replacement tranche of term loans bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmarks floors and original interest discount, but excluding
the effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of such new
or replacement loans and without taking into account any fluctuations in the
EURIBOR Rate or comparable rate) less than the “effective yield” applicable to
the Term V Loans (as such comparative yields are determined consistent with
generally accepted financial practices) (it being understood that (x) in each
case, the yield shall exclude any structuring, commitment and arranger fees or
other fees unless such similar fees are paid to all lenders generally in the
primary syndication of such new or replacement tranche of term loans and shall
include any rate floors and any upfront or similar fees paid to all lenders
generally in the primary syndication of such new or replacement tranche of term
loans or original issue discount payable with respect to such new or replacement
tranche of term loans and (y) any such repayment, prepayment or conversion shall
only constitute a Term V Loan Repricing Event to the extent the primary purpose
of such repayment, prepayment, conversion or amendment, as reasonably determined
by the Borrower in good faith, is to reduce the “effective yield” on the Term V
Loans).


“Term V Loans” shall mean term loans denominated in Euros made by the Lenders to
the Borrower on the RPC Incremental Amendment Effective Date pursuant to the RPC
Incremental Amendment.




“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).


“Total Net First Lien Leverage Ratio” means, on any date, the ratio of (a) First
Lien Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.


39

--------------------------------------------------------------------------------





“Transaction Equity Investment” shall mean an Investment by the Borrower or
another Subsidiary Loan Party in a Subsidiary of the Borrower that is not a
Subsidiary Loan Party in an aggregate amount necessary to fund the Acquisition
and/or refinance existing debt of the Target.


“Transaction Expenses” means any fees or expenses incurred or paid by the Funds,
Fund Affiliates, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents (including expenses in connection with
Swap Agreements) and the transactions contemplated hereby and thereby.


 “Transactions” shall mean (a) the consummation of the Business Combination; (b)
the execution and delivery of the Loan Documents, the creation or continuation
of the Liens pursuant to the Security Documents, and the initial borrowings
hereunder; (c) the refinancing of certain indebtedness in connection therewith;
and (d) the payment of all Transaction Expenses.


 “Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the EURIBOR Rate and the ABR.


“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the IRS Code for the applicable plan year.


“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.


“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.


“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries.


“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(i) and (ii) any subsidiary of the Borrower that is
acquired or created after the Closing Date and designated by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
such Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Existing
Second Lien Notes Indentures,  any other Indebtedness permitted to be incurred
hereby and all Permitted Refinancing Indebtedness in respect of any of the
foregoing and all Disqualified Stock; provided, further, that at the time of the
initial Investment by the Borrower or any of its Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent.  The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) all representations and warranties contained herein and in the other Loan
Documents


40

--------------------------------------------------------------------------------

 shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (iv) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive.


“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(d).


“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.


“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


SECTION 1.02. Terms Generally.  The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


SECTION 1.03. Effectuation of Transactions.  Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.


SECTION 1.04. Senior Debt.  The Obligations constitute (a) “First-Lien
Indebtedness” pursuant to, and as defined in, the Senior Lender Intercreditor
Agreement, (b) [reserved], and (c) “First-Priority Lien Obligations” pursuant
to, and as defined in, the Existing Second Lien Notes Indentures.  This
Agreement is a “Credit Agreement” for purposes of the Existing Second Lien Notes
Indentures.



41

--------------------------------------------------------------------------------



SECTION 1.05. Currency Equivalents Generally.  The Administrative Agent shall
determine or redetermine the Dollar Equivalent of each Loan denominated in a
currency other than Dollars on each Revaluation Date and, unless otherwise
specified herein, the Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount hereunder on any other date in its reasonable
discretion.  For purposes of any calculation of whether the requisite percentage
of Lenders have consented to any amendment, waiver or modification of any Loan
Document, the Administrative Agent may, in consultation with the Borrower, set a
record date for determining the Dollar Equivalent amount of any Loan denominated
in a currency other than Dollars so long as such record date is within 30 days
of the effective date of such amendment, waiver or modification.


SECTION 1.06. Lending Office.  Any Lender may, by notice to the Administrative
Agent and the Borrower, designate an Affiliate of such Lender as its applicable
Lending Office with respect to any Loans to be made by such Lender to any
Borrower or make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its applicable Lending
Office for Loans to any Borrower under any Facility or makes any Loan available
to any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans, then all Loans and reimbursement obligations to be
funded by such Lender under such Facility to such Borrower shall be funded by
such applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under such Facility shall be payable to such applicable
Lending Office or foreign or domestic branch or Affiliate, as applicable. Except
as provided in the immediately preceding sentence, no designation by any Lender
of an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the Borrower to pay any
principal, interest, fees or other amounts hereunder.


ARTICLE II


The Credits


SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein:


(a) [Reserved].


(b) [Reserved].


(c) Each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment.


SECTION 2.02. Loans and Borrowings.


(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility.  The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith. 
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the


42

--------------------------------------------------------------------------------

          (c) obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.


(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Term Facility Maturity Date.


SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by (A) telephone or (B)
other Borrowing Request; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request.
Each notice, (a) in the case of a Eurocurrency Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i) the aggregate amount and currency of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v) the location and number of the Borrower’s account to which funds are to be
disbursed.


If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.


SECTION 2.04. [Reserved].


SECTION 2.05. [Reserved].


SECTION 2.06. Funding of Borrowings.


(a) Each Lender shall make each Term Loan to be made by it hereunder  on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or London, as applicable.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative


43

--------------------------------------------------------------------------------

         (c) Agent, then the applicable Lender and the Borrower severally agree
to pay to the Administrative Agent forthwith on demand (without duplication)
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans at such
time.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07. Interest Elections.


(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing; provided that no Borrowings
denominated in Euros may be an ABR Borrowing.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;


(iv) the currency of the Borrowing; and


(v) (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


44

--------------------------------------------------------------------------------



(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing denominated in Dollars prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing denominated
in Euros prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing, the Borrower shall be deemed to have selected an Interest
Period for a Eurocurrency Borrowing of one month’s duration.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the written request (including a
request through electronic means) of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Dollar denominated Borrowing may be converted to or continued as a Eurocurrency
Borrowing and, (ii) unless repaid, each Dollar denominated  Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) Borrowing denominated in Euros shall be
deemed converted or continued as Eurocurrency Borrowings of one month’s
duration.


SECTION 2.08. Termination of Term Loan Commitments.


(a) The parties hereto acknowledge that each of the (i) the Term Q Loan
Commitments terminated on the Term Q Facility Effective Date, (ii) the Term R
Loan Commitments terminated on the Term R Facility Effective Date, (iii) the
Term S Loan Commitments terminated on the Term S Facility Effective Date and,
(iv) the Term T Loan Commitments terminated on the Term T Facility Effective
Date, (v) the Term U Loan Commitments terminated on the RPC Incremental
Amendment Effective Date and (vi) the Term V Loan Commitments terminated on the
RPC Incremental Amendment Effective Date.


(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments under the Term Facility; provided, that each reduction of the
Commitments under the Term Facility shall be in an amount that is an integral
multiple of $, with respect to the Initial Euro Term Loans, €1.0 million and not
less than $€5.0 million.  Any termination or reduction of the Commitments shall
be permanent.  Each reduction of the Commitments under a Term Facility shall be
made ratably among the Lenders in accordance with their respective Commitments
under such Term Facility.


SECTION 2.09. Repayment of Loans; Evidence of Debt.


(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the currency, the Facility and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


45

--------------------------------------------------------------------------------



(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”).  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).


SECTION 2.10. Repayment of Term Loans.


(a) Subject to the other paragraphs of this Section:


(i) the Borrower shall repay Term R Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (each such date being
referred to as an “Term R Loan Installment Date”):




 
Date
 
Amount of Term R Loans to Be Repaid
 
June 30, 2019
 
$
$1,250,000
 
September 30, 2019
 
$
$1,250,000
 
December 31, 2019
 
$
$1,250,000
 
March 31, 2020
 
$
$1,250,000
 
June 30, 2020
 
$
$1,250,000
 
September 30, 2020
 
$
$1,250,000
 
December 31, 2020
 
$
$1,250,000
 
March 31, 2021
 
$
$1,250,000
 
June 30, 2021
 
$
$1,250,000
 
September 30, 2021
 
$
$1,250,000
 
December 31, 2021
 
$
$1,250,000
 
March 31, 2022
 
$
$1,250,000
 
June 30, 2022
 
$
$1,250,000
 
September 30, 2022
 
$
$1,250,000
 
December 31, 2022
 
$
$1,250,000
 
March 31, 2023
 
$
$1,250,000
 
June 30, 2023
 
$
$1,250,000
 
September 30, 2023
 
$
$1,250,000
 
December 31, 2023
 
$
$1,250,000
  Term R Facility Maturity Date
  $ 466,250,000  





(ii) From and after the Certain Funds Period, the Borrower shall repay Term U
Loans on the last day of each March, June, September and December (each such
date being referred to as an “Term U Loan Installment Date”) (commencing on the
day of the first fiscal quarter ending after the Certain Funds Period) in a
principal amount equal to 0.25% of the sum of the outstanding principal amount
of Term U Loans immediately after the last day of the Certain Funds Period.


46

--------------------------------------------------------------------------------



(iii) From and after the Certain Funds Period, the Borrower shall repay Term V
Loans on the last day of each March, June, September and December (each such
date being referred to as an “Term V Loan Installment Date”) (commencing on the
day of the first fiscal quarter ending after the Certain Funds Period) in a
principal amount equal to 0.25% of the sum of the outstanding principal amount
of Term V Loans immediately after the last day of the Certain Funds Period.


(iv) (ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”); and


(v) (iii) to the extent not previously paid, outstanding Loans shall be due and
payable on the applicable Term Facility Maturity Date.


(b) [Reserved].


(c) Prepayment of the Loans from:


(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Loans pro rata among the Term
Facilities, with the application thereof in direct order to amounts due on the
next succeeding Term Loan Installment Dates under the applicable Term
Facilities; and


(ii) any optional prepayments of the Loans pursuant to Section 2.11(a) shall be
applied as the Borrower may direct.


(d) Any mandatory prepayment of Loans pursuant to Section 2.11(b) or (c) shall
be applied so that the aggregate amount of such prepayment is allocated among
the  Term Q Loans, Term R Loans, Term S Loans, Term T Loans, Term U Loans and
Term TV Loans, and Other Term Loans, if any, pro rata based on the aggregate
principal amount of outstanding the Term Q Loans, Term R Loans, Term S Loans,
Term T Loans, Term U Loans and Term TV Loans, and Other Term Loans, if any
(unless, with respect to Other Term Loans, the Incremental Assumption Agreement
relating thereto does not so require) irrespective of whether such outstanding
Loans are ABR Loans or Eurocurrency Loans; provided, that if no Lenders exercise
the right to waive a given mandatory prepayment of the Loans pursuant to Section
2.11(d), then, with respect to such mandatory prepayment, prior to the repayment
of any Term Loan, the Borrower may select the Borrowing or Borrowings to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 2:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, one Business Day before the scheduled date of such
repayment and (ii) in the case of a Eurocurrency Borrowing, three Business Days
before the scheduled date of such repayment.  Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing. 
Repayments of Loans shall be accompanied by accrued interest on the amount
repaid.


SECTION 2.11. Prepayment of Loans.


(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
clauses (e) and (f) of this Section 2.11 and Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10(d).


(b) The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Loans in accordance with paragraphs (c) and (d) of Section 2.10. 
Notwithstanding the foregoing, the Borrower may retain Net Proceeds pursuant to
clause (b) of the definition thereof, provided, that the Total Net


47

--------------------------------------------------------------------------------

          (c) First Lien Leverage Ratio on the last day of the Borrower’s then
most recently completed fiscal quarter for which financial statements are
available shall be less than or equal to 2.00 to 1.00.


(d) Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to (i) the Required Percentage of such Excess Cash
Flow, minus (ii) to the extent not financed, using the proceeds of, without
duplication, the incurrence of Indebtedness and the sale or issuance of any
Equity Interests (including any capital contributions), the amount of any
voluntary prepayments during such Excess Cash Flow Period of Loans to prepay
Loans in accordance with paragraphs (c) and (d) of Section 2.10.  Not later than
the date on which the Borrower is required to deliver financial statements with
respect to the end of each Excess Cash Flow Period under Section 5.04(a), the
Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such fiscal year and the calculation thereof in reasonable detail.


(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment including, for the
avoidance of doubt, payments under Section 2.10(a) (a “Waivable Mandatory
Prepayment”) of the Loans, not less than three Business Days prior to the date
(the “Required Prepayment Date”) on which the Borrower elects (or is otherwise
required) to make such Waivable Mandatory Prepayment, the Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s pro rata share of such Waivable Mandatory Prepayment
and such Lender’s option to refuse such amount.  Each such Lender may exercise
such option by giving written notice to the Administrative Agent of its election
to do so on or before the second Business Day prior to the Required Prepayment
Date (it being understood that any Lender which does not notify the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option).  On the Required
Prepayment Date, the Borrower shall pay to Administrative Agent the amount of
the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option (each, a “Declining
Lender”), to prepay the Loans of such Declining Lenders (which prepayment shall
be applied to the scheduled Installments of principal of the Loans in accordance
with Section 2.11(b)), and (ii) in an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, to the Borrower.


(f) Notwithstanding anything herein to the contrary, in the event that, on or
prior to the six-month anniversary of the RPC Incremental Amendment Effective
Date, there occurs any Term U Loan Repricing Event or in connection with a Term
U Loan Repricing Event constituting an amendment or conversion of Term U Loans,
any Lender is required to assign its Term U Loans pursuant to Section 2.19(c),
the Borrower shall on the date of such Term U Loan Repricing Event pay to the
Administrative Agent, for the account of each Lender with such Term U Loans that
are subject to such Term U Loan Repricing Event or are required to be so
assigned, a fee equal to 1.00% of the principal amount of the Term U Loans
subject to such Term U Loan Repricing Event or required to be so assigned;
provided that any prepayment of any Term U Loans made in connection with a
Change in Control shall not require the payment of the 1.00% premium otherwise
provided for in this Section 2.11(e).


(g) Notwithstanding anything herein or in the Credit Agreement to the contrary,
in the event that, on or prior to the six-month anniversary of the RPC
Incremental Amendment Effective Date, there occurs any Term V Loan Repricing
Event or in connection with a Term V Loan Repricing Event constituting an
amendment or conversion of Term V Loans, any Lender is required to assign its
Term V Loans pursuant to Section 2.19(c), the Borrower shall on the date of such
Term V Loan Repricing Event pay to the Administrative Agent, for the account of
each Lender with such Term V Loans that are subject to such Term V Loan
Repricing Event or are required to be so assigned, a fee equal to 1.00% of
48

--------------------------------------------------------------------------------

          (h) the principal amount of the Term V Loans subject to such Term V
Loan Repricing Event or required to be so assigned; provided that any prepayment
of any Term V Loans made in connection with a Change in Control shall not
require the payment of the 1.00% premium otherwise provided for in this Section
2.11(f).


SECTION 2.12. Fees.


(a) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).


(b) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.


SECTION 2.13. Interest.


(a) The Loans denominated in Dollars comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.  No Loans denominated in Euros
may be comprised of ABR Borrowings.


(b) The Loans denominated in Dollars comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted LIBO Rate, for the Interest Period in effect
for such Borrowing plus the Applicable Margin. The Loans denominated in Euros
comprising each Eurocurrency Borrowing shall bear interest at the EURIBOR Rate,
for the Interest Period in effect for such Borrowing plus the Applicable Margin.


(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.


(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, and (ii) on the applicable Term Facility
Maturity Date; provided, that (x) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (z) in
the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the “prime rate” shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable ABR, Adjusted LIBO Rate or LIBO Rate or EURIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:


49

--------------------------------------------------------------------------------



(a) (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate or EURIBOR Rate,
as applicable, for such Interest Period; or


(b) (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate or EURIBOR Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.


SECTION 2.15. Increased Costs.


(a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or EURIBOR Rate); or


(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.


(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as specified in paragraph (a) or
(b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the


50

--------------------------------------------------------------------------------

          (e) Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


(f) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.


SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate or EURIBOR Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in dollars of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


SECTION 2.17. Taxes.


(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c) Each Loan Party shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
or by the Administrative Agent on its own behalf, on behalf of another Agent or
on behalf of a Lender, shall be conclusive absent manifest error.


51

--------------------------------------------------------------------------------

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower to permit such payments to be made without such withholding Tax or at a
reduced rate; provided, that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.


(f) Each Lender shall deliver to the Borrower and the Administrative Agent on
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two original copies of whichever of the following is
applicable:  (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W 8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the IRS Code, (x) a certificate to the effect that,
for United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the IRS Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the IRS Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRS Code and that, accordingly, such
Lender qualifies for such exemption and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through (iii)
above (and additional Form W-8IMYs) as may be required or (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.  In addition, in each of the foregoing circumstances, each Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender.  Each Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).  In addition, each Lender that is a “United States person” (as defined
in Section 770(a)(30) of the IRS Code) shall deliver to the Borrower and the
Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender.  Notwithstanding any other provision of this paragraph, a Lender
shall not be required to deliver any form pursuant to this paragraph that such
Lender is not legally able to deliver.


(g) If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such


52

--------------------------------------------------------------------------------



    (h) Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or such Lender, as
applicable, in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 2.17(g) shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other person.


(i) If a payment made by the Borrower hereunder or under any other Loan Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRS Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by applicable law or as reasonably requested by the Borrower or
the Administrative Agent, any documentation reasonably requested by the Borrower
or the Administrative Agent reasonably satisfactory to the Borrower or the
Administrative Agent for the Borrower and the Administrative Agent to comply
with their obligations under FATCA to determine the amount to withhold or deduct
from such payment and to determine whether such Lender has complied with such
applicable reporting and other requirements of FATCA, provided, that,
notwithstanding any other provision of this subsection, no Lender shall be
required to deliver any document pursuant to this subsection that such Lender is
not legally able to deliver or, if in the reasonable judgment of such Lender,
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect, provided, further, that in the event a Lender does not comply with the
requirements of this subsection 2.17(h) as a result of the application of the
first proviso of this subsection 2.17(h), then such Lender shall be deemed for
purposes of this Agreement to have failed to comply with the requirements under
FATCA.


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under the Loan Documents shall be made in Dollars (except that payments
in respect of any Euro denominated Obligations shall be made in Euros).  Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.


53

--------------------------------------------------------------------------------



(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.


(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans (based on
the Dollar Equivalent on the date of such purchase); provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph (c) shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.


(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed


54

--------------------------------------------------------------------------------

          (b) cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(c) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.


(d) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans, and its Commitments hereunder
to one or more Assignees reasonably acceptable to the Administrative Agent
(unless such assignee is a Lender, an Affiliate of a Lender or an Approved
Fund); provided, that:  (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price.  In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with Section
9.04 shall not be required to effect such assignment.


SECTION 2.20. Illegality.  If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either, (i) in the case of Loans denominated in Dollars, convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans., prepay such Loans or
(ii) in the case of Loans denominated in Euros, convert all Eurocurrency
Borrowings of such Lender to an alternative interest rate mutually acceptable to
the Borrower and the Lenders, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans, prepay such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


55

--------------------------------------------------------------------------------

 


SECTION 2.21. Incremental Commitments.


(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments, in an amount not to exceed the
Incremental Amount from one or more Incremental Term Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans in their own
discretion; provided, that each Incremental Term Lender shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) unless such Incremental Term Lender is a Lender, an Affiliate of a
Lender or an Approved Fund; provided, further, that (i) Incremental Term Loans
may be incurred without regard to the Incremental Amount solely to the extent
that the Net Proceeds therefrom are used substantially concurrently with the
incurrence of such Incremental Term Loans to prepay existing Term Loans in
accordance with the first sentence of Section 2.11(b) (it being understood that
such Incremental Term Loans shall not be deemed Excluded Indebtedness).  Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
being requested (which shall be in minimum increments of $5.0 million (or, with
respect to the Term V Loan Commitments, €5.0 million) and a minimum amount of
$25.0 million (or, with respect to the Term V Loan Commitments, €25.0 million)
or equal to the remaining Incremental Amount), (ii) the date on which such
Incremental Term Loan Commitments are requested to become effective (the
“Increased Amount Date”), and (iii) whether such Incremental Term Loan
Commitments are to be Existing Term Loan Commitments or commitments to make term
loans with pricing and/or amortization terms different from the Existing Term
Loans (“Other Term Loans”).


(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender.  Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans (all such Incremental Term Loans to be made pursuant to
any Incremental Assumption Agreement, a “Series”); provided, that (i) the Other
Term Loans shall rank pari passu or junior in right of payment and of security
with Existing Term Loans and, except as to pricing, currency, amortization,
voluntary prepayments and final maturity date, shall have (x) the same terms as
the Existing Term Loans or (y) (I) such other terms as shall be reasonably
satisfactory to the Administrative Agent or (II) that would apply after the
latest Term Facility Maturity Date determined as of the Amendment Effective
Date, (ii) the final maturity date of any Other Term Loans shall be no earlier
than the Term Facility Maturity Date, as applicable, and (iii) the weighted
average life to maturity of any Other Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Existing Term Loans, as
applicable.  Each of the parties hereto hereby agrees that upon the
effectiveness of any Incremental Assumption Agreement this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments evidenced thereby
as provided for in Section 9.08(e).  Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.


(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.21 unless (i) on the date of such
effectiveness, (x) the representations and warranties set forth in Article III
shall be true and correct in all material respects as of such date, in each
case, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date), immediately after giving effect
to such Borrowing and no Event of Default or Default shall have occurred and be
continuing or would result therefrom,  (y) if the proceeds of such Incremental
Term Loans are being used to fund a Limited Condition Acquisition, and the
Lenders providing such Incremental Term Loans so agree, the availability thereof
shall be subject to customary “SunGard” conditionality, it being


56

--------------------------------------------------------------------------------

         (d) understood that in any event, no Specified Event of Default shall
have occurred and be continuing or result from such Borrowing and the use of
proceeds thereof or (z) if the proceeds of such Incremental Term Loans are being
used to fund the Acquisition (such Incremental Term Loans, the “Acquisition
Incremental Term Loans”), the Certain Funds Representations shall  be true and
correct in all material respects on and as of the Increased Amount Date as if
made on and as of such date, except to the extent such Certain Funds
Representations relate to a particular date, in which case such Certain Funds
Representations shall be true and correct in all material respects as of such
particular date; provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects and no Certain Funds
Default shall have occurred and be continuing or would result from the
consummation of the requested Borrowing or from the application of the proceeds
therefrom, and in each case the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, and (ii) the Administrative Agent shall have received customary
legal opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Closing Date under Article IV and such additional customary
documents and filings (including amendments to the Mortgages and other Security
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably require to assure that the Incremental Term Loans are secured by the
Collateral ratably with (or, to the extent agreed by the applicable Incremental
Term Lenders in the applicable Incremental Assumption Agreement, junior to) the
existing Loans. In the case of any Acquisition Incremental Term Loans,  if the
applicable Incremental Term Lenders agree in the applicable Incremental
Assumption Agreement, the proceeds of such Acquisition Incremental Term Loans
may be funded into escrow pursuant to arrangements satisfactory to the
applicable Incremental Term Lenders and the Borrower.


(e) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Existing Term Loans, as applicable, when originally made, are included in each
Borrowing of outstanding Existing Term Loans, as applicable, on a pro rata
basis.  The Borrower agrees that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.


ARTICLE III


Representations and Warranties


On the Closing Date, the Borrower represents and warrants to each of the Lenders
that:


SECTION 3.01. Organization; Powers.  Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.


SECTION 3.02. Authorization.  The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of


57

--------------------------------------------------------------------------------



the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02(b), would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower or any such Subsidiary Loan Party, other than
the Liens created by the Loan Documents and Permitted Liens.


SECTION 3.03. Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.


SECTION 3.04. Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions, (c)
recordation of the Mortgages, (d) such as have been made or obtained and are in
full force and effect, (e) such actions, consents and approvals the failure of
which to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (f) filings or other actions listed on Schedule 3.04.


SECTION 3.05. Financial Statements.


(a) [Reserved].


(b) The audited consolidated balance sheets of each of Berry (or its
predecessor) as at the end of 2018, 2017 and 2016 fiscal years, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, reported on by and accompanied by a report from Ernst &
Young LLP, respectively, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
position of Berry as at such date and the consolidated results of operations,
shareholders’ equity and cash flows of Berry for the years then ended.


SECTION 3.06. No Material Adverse Effect.  Since December 30, 2006, there has
been no event, development or circumstance that has or would reasonably be
expected to have a Material Adverse Effect.


SECTION 3.07. Title to Properties; Possession Under Leases.


(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended


58

--------------------------------------------------------------------------------

          (b) purposes and except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such properties and assets are free and clear of Liens,
other than Permitted Liens.


(c) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 3.07(b), each of the Borrower and each of the Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, other than
leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(d) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.


(e) None of the Borrower or the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.


SECTION 3.08. Subsidiaries.


(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.


(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or stock appreciation rights granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings in connection with the Transactions or as
set forth on Schedule 3.08(b).


SECTION 3.09. Litigation; Compliance with Laws.


(a) There are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


(b) None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.


59

--------------------------------------------------------------------------------



SECTION 3.10. Federal Reserve Regulations.


(a) None of Holdings, the Borrower or the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.


(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.


SECTION 3.11. Investment Company Act.  None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.


SECTION 3.12. Use of Proceeds.  [Reserved].


SECTION 3.13. Tax Returns.  Except as set forth on Schedule 3.13:


(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, and each such Tax return is true and correct;


(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), which Taxes, if not paid
or adequately provided for, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and


(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.


SECTION 3.14. No Material Misstatements.


(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.


60

--------------------------------------------------------------------------------



(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.


(c) As of the date hereof, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
date hereof to any Lender in connection with this Agreement is true and correct
in all material respects.


SECTION 3.15. Employee Benefit Plans.


(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:  (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the IRS Code;
(ii) no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $50.0
million; (iv) no ERISA Event has occurred or is reasonably expected to occur;
and (v) none of the Borrower, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.


(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.


SECTION 3.16. Environmental Matters.  Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:  (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries, (ii)
each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrower or any of
its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws, and
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.


61

--------------------------------------------------------------------------------



SECTION 3.17. Security Documents.


(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.  In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent (or its bailee pursuant to the
Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement), and in the case of the other Collateral described in
the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement)), when financing statements and other filings
specified in the Perfection Certificate are filed in the offices specified in
the Perfection Certificate, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except Permitted Liens).


(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Closing Date) (except Permitted Liens).


(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof to the fullest extent permissible under applicable law.  In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent (or its bailee pursuant to the Senior Fixed Collateral
Intercreditor Agreement or the Senior Lender Intercreditor Agreement), the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other person.


(d) The Mortgages (if any) executed and delivered on or before the Closing Date
are, and the Mortgages to be executed and delivered after the Closing Date
pursuant to Section 5.10 shall be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a valid Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to Section
9-315 of the Uniform Commercial Code, the proceeds thereof, in each case prior
and superior in right to any other person, other than with respect to the rights
of a person pursuant to Permitted Liens.


(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security


62

--------------------------------------------------------------------------------



(f) interest in any Equity Interests of any Foreign Subsidiary that is not a
Loan Party, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.


SECTION 3.18. Location of Real Property and Leased Premises.


(a) The Perfection Certificate lists completely and correctly, in all material
respects, as of the Closing Date all material Real Property owned by Holdings,
the Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of
the Closing Date, Holdings, the Borrower and the Subsidiary Loan Parties own in
fee all the Real Property set forth as being owned by them on the Perfection
Certificate.


(b) The Perfection Certificate lists completely and correctly in all material
respects, as of the Closing Date, all material real property leased by Holdings,
the Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of
the Closing Date, Holdings, the Borrower and the Subsidiary Loan Parties have in
all material respects valid leases in all the real property set forth as being
leased by them on the Perfection Certificate.


SECTION 3.19. Solvency.


(a) Immediately after giving effect to the Transactions on the Closing Date, (i)
the fair value of the assets of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower (individually) and Holdings, the Borrower and its Subsidiaries
on a consolidated basis, respectively; (ii) the present fair saleable value of
the property of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.


(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.


SECTION 3.20. Labor Matters.  Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP.  Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.


63

--------------------------------------------------------------------------------

SECTION 3.21. Insurance.  Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date.  As of such date, such
insurance is in full force and effect.


SECTION 3.22. No Default.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


SECTION 3.23. Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights and any and all applications or registrations for any of
the foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrower,
no intellectual property right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon any rights held by any other person, and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened.


SECTION 3.24. [Reserved].


SECTION 3.25. Sanctioned Persons; Anti-Money Laundering; Etc.


(a) The operations of the Borrower, the Loan Parties and their respective
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Borrower, threatened.


(b) None of the Borrower, the Loan Parties or any of their respective
subsidiaries or to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or affiliate of the Borrower or any of its
subsidiaries (i) is 50% or more owned by or is acting on behalf of, an
individual or individuals or entity or entities that are currently the subject
of any sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”), (ii) is organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”) or (iii) will, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity in any manner that would result in a violation of any
Sanctions by, or could result in the imposition of Sanctions against, any
individual or entity (including any individual or entity making any Loans,
whether as Lender, advisor, investor or otherwise).  Neither the Borrower, the
Loan Parties nor any of their respective subsidiaries has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years in violation of law, nor
does the Borrower, the Loan Parties nor any of their respective subsidiaries
have any plans to increase its dealings or transactions with or for the benefit
of Sanctioned Persons, or with or in Sanctioned Countries in violation of law.


64

--------------------------------------------------------------------------------



(c) None of the Borrower, the Loan Parties or any of their respective
subsidiaries nor, to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or Affiliate of the Borrower, the Loan
Parties or any of their respective subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Borrower,
the Loan Parties and their respective subsidiaries and, to the knowledge of the
Borrower and the Loan Parties, their controlled Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.


(d) Holdings, the Borrower and the Subsidiaries are in compliance, in all
material respects, with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, as amended from time to time)) (the “PATRIOT Act”).


SECTION 3.26. Acquisition Documents.


(a) In the case of an Offer, the Offer Documents contain all material terms of
the Offer (taken as a whole) as at the date on which they were published.


(b) In the case of a Scheme, the Scheme Documents contain all the material terms
of the Scheme (taken as a whole) as at the date on which they were published.


ARTICLE IV


[Reserved].


ARTICLE V


Affirmative Covenants


The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document) shall have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Borrower will, and will cause each of
the Material Subsidiaries to:


SECTION 5.01. Existence; Businesses and Properties.


(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise expressly permitted
under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided, that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.


65

--------------------------------------------------------------------------------



(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).


SECTION 5.02. Insurance.


(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co-loss payee on property and casualty policies and as an additional
insured on liability policies.


(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.


(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:


(i) none of the Administrative Agent, the Lenders, and their respective agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders, or their agents or employees. 
If, however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the Borrower, on behalf of itself and
behalf of each of its subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders,
and their agents and employees; and


(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.


SECTION 5.03. Taxes.  Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings, and
Holdings, the Borrower or the affected Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP with respect thereto.


66

--------------------------------------------------------------------------------



SECTION 5.04. Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):


(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of annual reports on Form 10-K) after the end of each
fiscal year, a consolidated balance sheet and related statements of operations,
cash flows and owners’ equity showing the financial position of the Borrower and
its Subsidiaries as of the close of such fiscal year and the consolidated
results of its operations during such year and, setting forth in comparative
form the corresponding figures for the prior fiscal year, which consolidated
balance sheet and related statements of operations, cash flows and owners’
equity shall be audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);


(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of quarterly reports on Form 10-Q) after the end of each
of the first three fiscal quarters of each fiscal year beginning with the fiscal
quarter ending June 30, 2007, for each of the first three fiscal quarters of
each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);


(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth the calculation and uses of the Cumulative Credit for the fiscal
period then ended if the Borrower shall have used the Cumulative Credit for any
purpose during such fiscal period, (iii) certifying a list of names of all
Immaterial Subsidiaries for the following fiscal quarter, that each Subsidiary
set forth on such list individually qualifies as an Immaterial Subsidiary and
that all such Subsidiaries in the aggregate (together with all Unrestricted
Subsidiaries) do not exceed the limitation set forth in clause (b) of the
definition of the term Immaterial Subsidiary, and (iv) certifying a list of
names of all Unrestricted Subsidiaries, that each Subsidiary set forth on such
list individually qualifies as an Unrestricted Subsidiary, and (y) concurrently
with any delivery of financial statements under paragraph (a) above, if the
accounting firm is not restricted from providing such a certificate by its
policies of its national office, a certificate of the accounting firm opining on
or certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);


(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other


67

--------------------------------------------------------------------------------

        (e) materials filed by Holdings, the Borrower or any of the Subsidiaries
with the SEC, or after an initial public offering, distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;


(f) within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated quarterly budget for such fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, and the related consolidated statements of
projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;


(g) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(g);


(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);


(i) in the event that (i) in respect of the Existing Second Lien Notes, and any
Refinancing Indebtedness with respect thereto, the rules and regulations of the
SEC permit the Borrower, Holdings or any Parent Entity to report at Holdings’ or
such Parent Entity’s level on a consolidated basis and (ii) Holdings or such
Parent Entity, as the case may be, is not engaged in any business or activity,
and does not own any assets or have other liabilities, other than those
incidental to its ownership directly or indirectly of the capital stock of the
Borrower and the incurrence of Indebtedness for borrowed money (and, without
limitation on the foregoing, does not have any subsidiaries other than the
Borrower and the Borrower’s Subsidiaries and any direct or indirect parent
companies of the Borrower that are not engaged in any other business or activity
and do not hold any other assets or have any liabilities except as indicated
above) such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section 5.04
for the Borrower will satisfy the requirements of such paragraphs;


(j) promptly upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request; and


(k) promptly upon Holdings, Borrower or Subsidiaries becoming aware of any fact
or condition which would reasonably be expected to result in an ERISA Event,
Borrower shall deliver to Administrative Agent a summary of such facts and
circumstances and any action it or Holdings or Subsidiaries intend to take
regarding such facts or conditions.


SECTION 5.05. Litigation and Other Notices.  Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:


(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;


68

--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;


(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and


(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.


SECTION 5.06. Compliance with Laws.  Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.


SECTION 5.07. Maintaining Records; Access to Properties and Inspections. 
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).


SECTION 5.08. Use of Proceeds.  Use the proceeds of the Loans for general
corporate purposes, or in the case of any Incremental Term Loan, for the
purposes set out in the Incremental Assumption Agreement.




SECTION 5.09.           Compliance with Environmental Laws.  Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


SECTION 5.10.           Further Assurances; Additional Security.


(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.


(b) If any asset (including any Real Property (other than Real Property covered
by paragraph (c) below) or improvements thereto or any interest therein) that
has an individual fair market value in an amount greater than $5.0 million is
acquired by the Borrower or any other Loan Party after the Closing


69

--------------------------------------------------------------------------------



(c) Date or owned by an entity at the time it becomes a Subsidiary Loan Party
(in each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) (i) notify the Collateral Agent thereof, (ii) if such asset
is comprised of Real Property with a value of over $10.0 million at the time of
acquisition, deliver to Collateral Agent an updated Schedule 1.01(c) reflecting
the addition of such asset, and (iii) cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (g) below.


(d) Within 5 Business Days notify the Collateral Agent of the acquisition of
and, within 90 days (or such longer period as the Administrative Agent shall
agree) after any such acquisition, grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests and mortgages in
such Real Property of the Borrower or any such Subsidiary Loan Parties as are
not covered by the original Mortgages, to the extent acquired after the Closing
Date and having a value at the time of acquisition in excess of $10.0 million
pursuant to documentation substantially in the form of the Mortgages delivered
to the Collateral Agent on the Closing Date or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below. 
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey.


(e) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within five Business Days after the date such Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 60 days after
the date such Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party, subject to paragraph (g) below.


(f) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 90 days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.


70

--------------------------------------------------------------------------------

(g) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s jurisdiction of
organization; provided, that the Borrower shall not effect or permit any such
change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security

          (h) interest in all the Collateral for the benefit of the Secured
Parties and (ii) promptly notify the Collateral Agent if any material portion of
the Collateral is damaged or destroyed.


(i) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) cash, deposit accounts and securities accounts (provided that
this clause (iii) shall not affect the Collateral Agent’s right to claim a
security interest and Lien in proceeds of accounts, inventory or any other
Collateral), (iv) any Equity Interests acquired after the Closing Date (other
than Equity Interests in the Borrower or, in the case of any person which is a
Subsidiary, Equity Interests in such person issued or acquired after such person
became a Subsidiary) in accordance with this Agreement if, and to the extent
that, and for so long as (A) such Equity Interests constitute less than 100% of
all applicable Equity Interests of such person and the person holding the
remainder of such Equity Interests are not Affiliates, (B) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (C) with respect to such contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary, (v) any assets acquired after the Closing Date,
to the extent that, and for so long as, taking such actions would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Collateral Agent, the Borrower shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above.




SECTION 5.11. Conditions Subsequent.  Holdings undertakes that:


(a) if the Squeeze-Out Date occurs, it shall promptly commence the Squeeze-Out
in respect of those Target Shares that have not been assented to the Offer and
shall ensure that within four weeks thereafter notices in the prescribed form
are given to the holders of such Target Shares that Holdings desires to acquire
such Target Shares in accordance with the Squeeze-Out;


(b) it shall procure as soon as possible, and in any event within three (3)
months of the RPC Incremental Amendment Effective Date where the Acquisition
proceeds by means of a Scheme or within four (4) months of the RPC Incremental
Amendment Effective Date where the Acquisition proceeds by means of an Offer,
that the Target shall be re-registered as a private company pursuant to Section
97 of the Companies Act of 2006; and


(c) shall use its best efforts to procure that, by no later than the expiry of
the Certain Funds Period, the Memorandum and Articles of Association of the
Target shall be amended so that Holdings shall have the right to acquire any
Target Shares which are required to be issued by the Target pursuant to any
rights of any person under any option scheme and evidence shall be provided to
the Administrative Agent of such amendment.


ARTICLE VI


Negative Covenants


The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required


71

--------------------------------------------------------------------------------

Lenders shall otherwise consent in writing, the Borrower will not, and will not
permit any of the Material Subsidiaries to:


SECTION 6.01. Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:


(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);


(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;


(c) Indebtedness pursuant to Swap Agreements;


(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;


(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to the
Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of the
Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan Party
to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;


(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;


(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;


(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event and
where such acquisition, merger or consolidation is permitted by this Agreement
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) if immediately after giving
effect to such acquisition, merger or consolidation, the assumption and
incurrence of any Indebtedness and any related transactions, the Total Net First
Lien Leverage Ratio of the Borrower on a Pro Forma Basis would be greater than
4.00 to 1.00, then the amount of Indebtedness incurred pursuant to this
paragraph (h) shall not exceed the greater of $140 million and 4.00% of
Consolidated Total Assets as of the end of the fiscal


72

--------------------------------------------------------------------------------



(i) quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;


(j) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof;
provided, that, if immediately after giving effect to such transaction, the
Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would
be greater than 4.00 to 1.00, then the amount of Indebtedness incurred pursuant
to this paragraph (i), when combined with the Remaining Present Value of
outstanding leases permitted under Section 6.03, shall not exceed the greater of
$150 million and 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;


(k) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under Section
6.03 and any Permitted Refinancing Indebtedness in respect thereof;


(l) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $175 million and 5.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;


(m) Indebtedness of (i) the Borrower pursuant to (i) the Existing Second Lien
Notes in an aggregate principal amount that is not in excess of $2,100,000,000,
(ii) the Borrower or any Subsidiary pursuant to the extensions of credit under
the Revolving Credit Agreement; provided that the amount of Indebtedness
incurred by a Subsidiary that is not a Subsidiary Loan Party pursuant to this
clause (ii) shall not exceed  the greater of (1) $500,000,000 and (2) 4.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and (iii) the Borrower or any Subsidiary, as
applicable, pursuant to any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;


(n) Guarantees (i) by the Borrower and the Subsidiary Loan Parties of the
Indebtedness described in paragraph (1) of this Section 6.01 and so long as any
Liens securing the Guarantee of the Existing Second Lien Notes and/or
Obligations (as defined therein) under the Second Lien Bridge Credit Agreement
or any Permitted Refinancing Indebtedness in respect thereof are subject to the
Second Priority Intercreditor Agreement, (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
expressly permitted to be incurred under this Agreement, (iii) by the Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v)), (iv)
by any Foreign Subsidiary of Indebtedness of another Foreign Subsidiary, and (v)
by the Borrower of Indebtedness of Foreign Subsidiaries incurred for working
capital purposes in the ordinary course of business on ordinary business terms
so long as such Indebtedness is permitted to be incurred under Section 6.01(s)
to the extent such Guarantees are permitted by 6.04 (other than Section
6.04(v));


(o) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;


73

--------------------------------------------------------------------------------



(p) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;


(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;


(r) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(s) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party; provided that (A) at the time of the incurrence of such Indebtedness and
after giving effect thereto (other than Indebtedness incurred to finance the
Acquisition Transactions), no Default or Event of Default shall have occurred
and be continuing or would result therefrom (or, if the proceeds of such
Indebtedness are being used to fund a Limited Condition Acquisition, at the time
of the incurrence of such Indebtedness and after giving effect thereto, no
Specified Event of Default shall have occurred and be continuing or would result
therefrom), (B) except as set forth in the proviso below, the Borrower and its
Subsidiaries shall be in Pro Forma Compliance after giving effect to the
issuance incurrence or assumption of such Indebtedness and (C) except as set
forth in the proviso below, in the case of any such Indebtedness that is
secured, immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Total Net First Lien Leverage Ratio on a
Pro Forma Basis shall not be greater than 4.00 to 1.00; provided, further, that
in the case of Indebtedness incurred to finance the Acquisition Transactions, if
immediately after giving effect to such incurrence the Total Net First Lien
Leverage Ratio on a Pro Forma Basis would be greater than 4.00:1.00, such
Indebtedness shall nonetheless be permitted to be incurred on an unsecured basis
and/or subordinated lien basis to the Loans and (ii) Permitted Refinancing
Indebtedness in respect thereof;


(t) Indebtedness of Foreign Subsidiaries; provided that the aggregate amount of
Indebtedness incurred under this clause (s), when aggregated with all other
Indebtedness incurred and outstanding pursuant to this clause (s), shall not
exceed the greater of $100 million and 10% of the consolidated assets of the
Foreign Subsidiaries at the time of such incurrence;


(u) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;


(v) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;


(w) Indebtedness in connection with Permitted Receivables Financings; provided
that the proceeds thereof are applied in accordance with Section 2.11(b);


(x) Indebtedness of the Foreign Subsidiaries incurred under lines of credit or
overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for such Foreign Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents;


(y) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $175 million or 5.0% of Consolidated


74

--------------------------------------------------------------------------------

        (z) Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;


(aa) Indebtedness consisting of promissory notes issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;


(bb) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment expressly permitted hereunder; and


(cc) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (z) above.


SECTION 6.02. Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):


(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a) or, to the extent not listed
in such Schedule, where such property or assets have a fair market value that
does not exceed $10.0 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof;


(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements owed to a person that is a Lender or an Affiliate of a Lender at
the time of entry into such Swap Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage and, provided that
(with respect to Liens securing Indebtedness of the Borrower or a Subsidiary
Loan Party) such Liens are subject to the terms of the Senior Lender
Intercreditor Agreement, any Lien securing the Revolving Credit Agreement or any
Indebtedness or obligations under the Revolving Credit Agreement or any “Loan
Documents” thereunder; provided, however, in no event shall the holders of the
Indebtedness under the Overdraft Line have the right to receive proceeds in
respect of a claim in excess of $20 million in the aggregate (plus (i) any
accrued and unpaid interest in respect of Indebtedness incurred by the Borrower
and the Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid
fees and expenses owing by the Borrower and the Subsidiaries under the Overdraft
Line) from the enforcement of any remedies available to the Secured Parties
under all of the Loan Documents;


(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), (ii)
such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness”;


75

--------------------------------------------------------------------------------

        (d) Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent or that are being contested in compliance with Section 5.03;


(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;


(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;


(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;


(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;


(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);


(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;


(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);


(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.10 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;


(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;


(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled


76

--------------------------------------------------------------------------------

        (o) deposit or sweep accounts of the Borrower or any Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Subsidiary or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Subsidiary in the ordinary course of business;


(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;


(q) Liens securing obligations in respect of trade-related letters of credit,
banker’s acceptances or bank guarantees permitted under Section 6.01(f), (k) or
(o) and covering the goods (or the documents of title in respect of such goods)
financed by such letters of credit, banker’s acceptances or bank guarantees and
the proceeds and products thereof;


(r) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;


(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(t) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;


(u) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;


(v) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) either (A) after giving effect to any such Lien
and the incurrence of Indebtedness, if any, secured by such Lien is created,
incurred, acquired or assumed (or any prior Indebtedness becomes so secured) on
a Pro Forma Basis, the Total Net First Lien Leverage Ratio on the last day of
the Borrower’s then most recently completed fiscal quarter for which financial
statements are available shall be less than or equal to 4.00 to 1.00 or (B) such
Liens shall be subordinated to the Liens granted hereunder, (ii) at the time of
the incurrence of such Lien and after giving effect thereto (other than
Indebtedness incurred to financing the Acquisition Transactions), no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(or, if the proceeds of such Indebtedness are being used to fund a Limited
Condition Acquisition, at the time of the incurrence of such Indebtedness and
after giving effect thereto, no Specified Event of Default shall have occurred
and be continuing or would result therefrom), (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement, and
(iv) to the extent such Liens are pari passu or subordinated to the Liens
granted hereunder, an intercreditor agreement reasonably satisfactory to the
Administrative Agent shall be entered into providing that such new liens will be
secured equally and ratably with the Liens granted hereunder, or, as applicable,
subordinated to the Liens granted hereunder, in each case, on customary terms;


(w) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;


(x) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;


(y) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;


77

--------------------------------------------------------------------------------



(z) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;


(aa) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;


(bb) Liens in respect of Permitted Receivables Financings that extend only to
the receivables subject thereto;


(cc) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bankers’ acceptance or bank guarantee to the extent permitted under
Section 6.01;


(dd) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;


(ee) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;


(ff) Liens securing obligations under the Second Lien Note Documents and any
Permitted Refinancing Indebtedness in respect thereof, to the extent such Liens
are subject to the Second Priority Intercreditor Agreement;


(gg) Liens on not more than $30 million of deposits securing Swap Agreements;
and


(hh) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $30 million.


SECTION 6.03. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 180 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired and (b)
with respect to any property owned by the Borrower or any Domestic Subsidiary,
(x) if at the time the lease in connection therewith is entered into, and after
giving effect to the entering into of such lease, (A) the Total Net First Lien
Leverage Ratio is equal to or less than 4.00 to 1.00, or (B) if the Total Net
First Lien Leverage Ratio is greater than 4.00 to 1.00, the Remaining Present
Value of such lease, together with Indebtedness outstanding pursuant to Section
6.01(i) and the Remaining Present Value of outstanding leases previously entered
into under this Section 6.03(b), shall not exceed the greater of $150 million
and 4.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date the lease was entered into for which financial
statements have been delivered pursuant to Section 5.04 and (y) if such Sale and
Lease-Back Transaction is of property owned by the Borrower or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Loans to the extent required by Section 2.11(b).


SECTION 6.04. Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:


78

--------------------------------------------------------------------------------



(a) the Transactions;


(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an
aggregate net amount equal to (x) the greater of (1) $100 million and (2) 4.5%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, further, that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Borrower and the Subsidiaries and intercompany
liabilities incurred in connection with the Transaction shall not be included in
calculating the limitation in this paragraph at any time.


(c) Permitted Investments and Investments that were Permitted Investments when
made;


(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;


(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $25 million and 1.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04, in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;


(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;


(g) Swap Agreements;


(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing on the Closing Date;


(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), and (u);


79

--------------------------------------------------------------------------------



(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $225 million
and 6.5% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04 (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;


(k) Investments constituting Permitted Business Acquisitions;


(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);


(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;


(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, to the extent permitted under this Section 6.04
and, in the case of any merger or consolidation, in accordance with Section 6.05
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;


(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;


(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;


(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);


(r) Investments in the equity interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined on an arms’-length basis, so contributed pursuant to this paragraph
(r) shall not in the aggregate exceed $30 million and (ii) in respect of each
such contribution, a Responsible Officer of the Borrower shall certify, in a
form to be agreed upon by the Borrower and the Administrative Agent (x) after
giving effect to such contribution, no Default or Event of Default shall have
occurred and be continuing, (y) the fair market value of the assets so
contributed and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;


(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;


80

--------------------------------------------------------------------------------

         (t) Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;


(u) Investments in Foreign Subsidiaries not to exceed the greater of $70 million
and 2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate, as valued at the
fair market value of such Investment at the time such Investment is made;


(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);


(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;


(x) Investments by Borrower and its Subsidiaries, including loans to any direct
or indirect parent of the Borrower, if the Borrower or any other Subsidiary
would otherwise be permitted to make a dividend or distribution in such amount
(provided that the amount of any such investment shall also be deemed to be a
distribution under the appropriate clause of Section 6.06 for all purposes of
this Agreement);


(y) Investments arising as a result of Permitted Receivables Financings;


(z) Investments received substantially contemporaneously in exchange for Equity
Interests of any Parent Entity; provided that such Investments are not included
in any determination of the Cumulative Credit;


(aa) Investments in joint ventures not in excess of the greater of $70 million
and 2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04, in the aggregate; and


(bb) the Acquisition Transactions (including Investments in connection therewith
by the Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary made for tax planning and reorganization purposes, so long as the
value of the Collateral after giving effect to such Investments, taken as a
whole, is not materially impaired (as reasonably determined by the Borrower,
which determination shall be conclusive) and the Transaction Equity Investment.


The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Borrower, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related Section
shall be treated as having been used under the other Related Section.


SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired) (including, in each case,
pursuant to a Delaware LLC Division), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Borrower or any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or any division, unit
or business of any person, except that this Section shall not prohibit:


(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary and the sale of receivables by any Foreign
Subsidiary pursuant to non-recourse factoring arrangements in the ordinary
course of business of such Foreign Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the



81

--------------------------------------------------------------------------------

Borrower or any Subsidiary, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale of Permitted Investments in the ordinary
course of business;


(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger or Delaware LLC Division of any Subsidiary into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger,
consolidation or Delaware LLC Division of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or Delaware LLC Division of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge or effect a
Delaware LLC Division with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging Subsidiary was
a Loan Party and which together with each of its Subsidiaries shall have
complied with the requirements of Section 5.10;


(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(g);


(d) Sale and Lease-Back Transactions permitted by Section 6.03;


(e) Investments permitted by Section 6.04, Permitted Liens, Dividends permitted
by Section 6.06 and capital expenditures;


(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;


(g) sales, transfers, leases, Delaware LLC Division or other dispositions of
assets not otherwise permitted by this Section 6.05 (or required to be included
in this clause (g) pursuant to Section 6.05(c)); provided, that (i) (A) after
giving effect to such sale, transfer, lease, Delaware LLC Division or other
disposition of assets, the application of proceeds thereof, the assumption and
incurrence of any Indebtedness and any related transactions, the Total Net First
Lien Leverage Ratio of the Borrower on a Pro Forma Basis would be equal to or
less than 4.00 to 1.00 or (B) if otherwise, then the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased,
Delaware LLC Division or otherwise disposed of in reliance upon this clause
(g)(i)(B) shall not exceed, in any fiscal year of the Borrower, the greater of
(x) $200 million and (y) 6.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04; (ii) no
Default or Event of Default exists or would result therefrom and (iii) the Net
Proceeds thereof are applied in accordance with Section 2.11(b);


(h) Permitted Business Acquisitions (including any merger, consolidation or
Delaware LLC Division in order to effect a Permitted Business Acquisition);
provided, that following any such merger, consolidation or Delaware LLC Division
(i) involving the Borrower, the Borrower is the surviving corporation, (ii)
involving a Domestic Subsidiary, the surviving or resulting entity shall be a
Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;


82

--------------------------------------------------------------------------------



(i) leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business;


(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;


(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;


(l) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings; provided
that the Net Proceeds thereof are applied in accordance with Section 2.11(b);


(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $20.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Borrower; provided, that the Net
Proceeds, if any, thereof are applied in accordance with Section 2.11(b);
provided, further, that (A) (i) after giving effect to such exchange, the
application of proceeds thereof, the assumption and incurrence of any
Indebtedness and any related transactions, the Total Net First Lien Leverage
Ratio of the Borrower on a Pro Forma Basis would be equal to or less than 4.00
to 1.00 or (ii) if otherwise, the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance upon this clause (m) shall not exceed, in any
fiscal year of the Borrower, the greater of $200 million and 6.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04; (B) no Default or Event of Default exists or
would result therefrom;


(n) the sale of assets described on Schedule 6.05;


(o) the Business Combination; and


(p) the purchase and sale or other transfer of Receivables Assets in connection
with a Permitted Supplier Finance Facility.


Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (other than (x) sales, transfers, leases, licenses or other dispositions to
Loan Parties pursuant to paragraph (c) of this Section 6.05 and (y) the
transactions  permitted by paragraph (e) of this Section 6.05 (solely with
respect to Section 6.04(bb)) unless such disposition is for fair market value
and (ii) no sale, transfer or other disposition of assets in excess of $15.0
million shall be permitted by paragraph (g) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided, that for purposes
of clause (ii), (a) the amount of any liabilities (as shown on the Borrower’s or
any Subsidiary’s most recent balance sheet or in the notes thereto) of the
Borrower or any Subsidiary of the Borrower (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets, (b) any notes or other obligations or other securities or
assets received by the Borrower or such Subsidiary of the Borrower from such
transferee that are converted by the Borrower or such Subsidiary of the Borrower
into cash within 180 days of the receipt thereof (to the extent of the cash
received) and (c) any Designated Non-Cash Consideration received by the Borrower
or any of its Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of 3.0% of Consolidated Total Assets and $100 million at the time of the
receipt of such


83

--------------------------------------------------------------------------------

Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash.  To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.


SECTION 6.06. Dividends and Distributions.  Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares); provided, however, that:


(a) any Subsidiary of the Borrower may declare and pay dividends to, repurchase
its Equity Interests from or make other distributions to the Borrower or to any
Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the Borrower or any Subsidiary that is a direct or indirect
shareholder of such Subsidiary and to each other owner of Equity Interests of
such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under Section
6.04);


(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings or any Parent Entity, (ii) fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b), (v) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or any Parent
Entity) attributable to Holdings, the Borrower or its Subsidiaries and (vi)
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of Holdings or any Parent Entity, in each
case in order to permit Holdings or any Parent Entity to make such payments;
provided, that in the case of clauses (i), (ii) and (iii), the amount of such
dividends and distributions shall not exceed the portion of any amounts referred
to in such clauses (i), (ii) and (iii) that are allocable to the Borrower and
its Subsidiaries (which shall be 100% for so long as Holdings or such Parent
Entity, as the case may be, owns no assets other than the Equity Interests in
the Borrower, Holdings or another Parent Entity);


(c) the Borrower may declare and pay dividends or make other distributions to
Holdings the proceeds of which are used to purchase or redeem the Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the Borrower or any of the
Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $20 million (plus the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity of Holdings
to directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year), which, if not used in any year,
may be carried forward to any subsequent calendar year;


84

--------------------------------------------------------------------------------

        (d) noncash repurchases of Equity Interests deemed to occur upon
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options;


(e) the Borrower may pay dividends to Holdings in an aggregate amount equal to
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply to this Section 6.06(e), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that no
Default or Event of Default has occurred and is continuing or would result
therefrom and, after giving effect thereto, that the Borrower and its
Subsidiaries shall be in Pro Forma Compliance;


(f) the Borrower may pay dividends on the Closing Date to consummate the
Transactions;


(g) the Borrower may pay dividends or distributions to allow Holdings or any
Parent Entity to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;


(h) the Borrower may pay dividends and make distributions to, or repurchase or
redeem shares from, its equity holders in an amount equal to 6.0% per annum of
the net proceeds received by the Borrower from any public offering of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower; and


(i) the Borrower may make distributions to Holdings or any Parent Entity to
finance any Investment permitted to be made pursuant to Section 6.04; provided,
that (A) such distribution shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary or (2) the merger
(to the extent permitted in Section 6.05) of the Person formed or acquired into
the Borrower or a Subsidiary in order to consummate such Permitted Business
Acquisition or Investment.


SECTION 6.07. Transactions with Affiliates.


(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of Holdings or the Borrower in a transaction involving
aggregate consideration in excess of $5.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.


(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,


(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,


(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with Section
6.04(e),


(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or Delaware LLC Division in which a Subsidiary is the surviving
entity) not prohibited by this Agreement,


85

--------------------------------------------------------------------------------



(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),


(v) permitted agreements in existence on the Closing Date and set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect and other transactions,
agreements and arrangements described on Schedule 6.07 and any amendment thereto
to the extent such amendment is not adverse to the Lenders in any material
respect or similar transactions, agreements or arrangements entered into by the
Borrower or any of its Subsidiaries.


(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,


(vii) dividends, redemptions and repurchases permitted under Section 6.06,
including payments to Holdings (and any Parent Entity),


(viii) any purchase by Holdings of the equity capital of the Borrower; provided,
that any Equity Interests of the Borrower purchased by Holdings shall be pledged
to the Administrative Agent on behalf of the Lenders pursuant to the Collateral
Agreement,


(ix) payments by the Borrower or any of the Subsidiaries to any Person made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of disinterested members of
the Board of Directors of the Borrower, in good faith,


(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,


(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,


(xii) [reserved],


(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,


(xiv) [reserved],


86

--------------------------------------------------------------------------------

(xv) the issuance, sale, transfer of Equity Interests of Borrower to Holdings
and capital contributions by Holdings to Borrower,




(xvi) the Business Combination and all transactions in connection therewith,


(xvii) without duplication of any amounts otherwise paid with respect to taxes,
payments by Holdings (and any Parent Entity), the Borrower and the Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such Parent Entity),
the Borrower and the Subsidiaries on customary terms that require each party to
make payments when such taxes are due or refunds received of amounts equal to
the income tax liabilities and refunds generated by each such party calculated
on a separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party,


(xviii) transactions pursuant to any Permitted Receivables Financing, or


(xix) the Acquisition Transactions and the Transaction Equity Investment.


SECTION 6.08. Business of the Borrower and the Subsidiaries.  Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any of them
on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, and in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financing.


SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.


(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries.


(b) (i)  Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any Indebtedness
subordinated in right of payment or any Permitted Refinancing Indebtedness in
respect thereof or any preferred Equity Interests or any Disqualified Stock
(“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing except for (A) refinancings
permitted by Section 6.01(l) or (r), (B) payments of regularly scheduled
interest, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing, (C) payments or distributions
in respect of all or any portion of the Junior Financing with the proceeds
contributed to the Borrower by Holdings from the issuance, sale or exchange by
Holdings (or any Parent Entity) of Equity Interests made within eighteen months
prior thereto, (D) the conversion of any Junior Financing to Equity Interests of
Holdings or any Parent Entity; and (E) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom and after giving effect
to such payment or distribution the Borrower would be in Pro Forma Compliance,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed the sum of (x)
$60 million and (y) the Cumulative Credit; or


(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders and (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.


87

--------------------------------------------------------------------------------

        (c) Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Borrower or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:


(A) restrictions imposed by applicable law;


(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Existing Second Lien Notes or any agreements related to any Permitted
Refinancing Indebtedness in respect of any such Indebtedness that does not
expand the scope of any such encumbrance or restriction;


(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;


(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;


(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;


(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01(r), to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Existing
Second Lien Note Documents;


(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;


(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;


(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;


(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;


(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;


(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;


(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;


88

--------------------------------------------------------------------------------

        (N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;


(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;


(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;


(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or


(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.


SECTION 6.10. Fiscal Year; Accounting.  Permit its fiscal year to end on any
date other than the Saturday nearest September 30 in respect of any other year,
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.


SECTION 6.11. Qualified CFC Holding Companies.  Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.


SECTION 6.12. Rating.  Exercise commercially reasonable efforts to maintain
corporate ratings from each of Moody’s and S&P for the Loans.


ARTICLE VIA


Holdings Covenants


Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations for which no claim has been made) and until the Commitments have
been terminated and the Obligations (including principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan
Document) have been paid in full, unless the Required Lenders shall otherwise
consent in writing, (a) Holdings will not create, incur, assume or permit to
exist any Lien (other than Liens of a type described in Section 6.02(d), (e) or
(k)) on any of the Equity Interests issued by the Borrower other than the Liens
created under the Loan Documents, (b) Holdings shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default or Event of Default exists or
would result therefrom, Holdings may merge with any other person, and (c)
Holdings shall at all times own directly 100% of the Equity Interests of the
Borrower and shall not sell, transfer or otherwise dispose of the Equity
Interests in the Borrower.


89

--------------------------------------------------------------------------------



ARTICLE VII


Events of Default


SECTION 7.01. Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):


(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;


(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;


(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in (b)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;


(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08 or in Article VI or VIA;


(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;


(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;


(g) there shall have occurred a Change in Control;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, examiner, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by Section
6.05); and such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;


90

--------------------------------------------------------------------------------



    

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of the Subsidiaries or for a substantial part of the property or
assets of Holdings, the Borrower or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;


(j) the failure by Holdings, the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $35 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days;


(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the IRS Code) involving any Plan; and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect;


(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 3.04 and except to the extent that such loss is
covered by a Lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;


91

--------------------------------------------------------------------------------

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any Indebtedness incurred pursuant to Section
6.01(r) constituting subordinated Indebtedness, or (ii) the subordination
provisions thereunder shall be invalidated or otherwise cease, or shall be
asserted in writing by Holdings, the Borrower or any Subsidiary Loan Party to be
invalid or to cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms; or


(n) there shall occur and be continuing an “Event of Default” under and as
defined in the Revolving Credit Agreement;


then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.


SECTION 7.02. Exclusion of Immaterial Subsidiaries.  Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.


ARTICLE VIII


The Agents


SECTION 8.01. Appointment.


(a) Each Lender (in such capacity and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) hereby irrevocably designates and
appoints the (A) Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as a Collateral Agent for such
Lender and the other Secured Parties (including the Revolving Facility Secured
Parties) under the Security Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto
and (B) the Revolving Facility Collateral Agent as collateral agent for such
lender for purposes of the Security Documents.  In addition, to the extent
required under the laws of any jurisdiction other than the United States, each
of the Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s behalf.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


(b) In furtherance of the foregoing, each Lender (in such capacity and on behalf
of itself and its Affiliates as potential counterparties to Swap Agreements)
hereby appoints and authorizes the Collateral Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto
and to enter into and take such action on its behalf under the provisions of the
Second Priority Intercreditor Agreement, the Senior


92

--------------------------------------------------------------------------------

         (c) Fixed Collateral Intercreditor Agreement and the Senior Lender
Intercreditor Agreement and to exercise such powers and perform such duties as
are expressly delegated to the Collateral Agent by the terms of the Second
Priority Intercreditor Agreement, the Senior Fixed Collateral Intercreditor
Agreement and the Senior Lender Intercreditor Agreement, together with such
other powers as are reasonably incidental thereto.  In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 8.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article VIII (including, without
limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.


(d) Each Lender (in such capacity and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, at its option and in its
discretion, (i) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (A) upon termination of the Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.08
hereof, (ii) to release any Subsidiary Loan Party from its obligations under the
Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (iii) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(i) and
(j).  Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
and the Collateral Agent’s authority to release its interest in particular types
or items of property, or to release any Subsidiary Loan Party from its
obligations under the Loan Documents.


(e) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, examiner, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


SECTION 8.02. Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent may also from
time to time, when the Administrative



93

--------------------------------------------------------------------------------

Agent deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral;
provided, that no such Subagent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by the Administrative Agent.  Should any instrument in writing from
the Borrower or any other Loan Party be required by any Subagent so appointed by
the Administrative Agent to more fully or certainly vest in and confirm to such
Subagent such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  If any
Subagent, or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects in accordance with
the foregoing provisions of this Section 8.02 in the absence of the
Administrative Agent’s gross negligence or willful misconduct.


SECTION 8.03. Exculpatory Provisions.  Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender.  The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan hereunder, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is


94

--------------------------------------------------------------------------------

satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.


SECTION 8.05. Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


SECTION 8.06. Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.


SECTION 8.07. Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), in the
amount of its pro rata share (based on its outstanding Loans), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents
(including, without limitation, the Second Priority Intercreditor


95

--------------------------------------------------------------------------------

Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement) or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The failure of any
Lender to reimburse any Agent, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent for such other Lender’s
ratable share of such amount.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.


SECTION 8.08. Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.


SECTION 8.09. Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed). 
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.


SECTION 8.10. Agents and Arrangers.  Neither the Syndication Agent, the
Documentation Agent nor any  of the Joint Lead Arrangers shall have any duties
or responsibilities hereunder in its capacity as such. In connection with the
Amendment, none of the Amendment Arrangers shall have any duties or
responsibilities hereunder or thereunder in its capacity as such. In connection
with the RPC Incremental Amendment, none of the RPC Incremental Amendment
Arrangers shall have any duties or responsibilities hereunder or thereunder in
its capacity as such.


ARTICLE IX


Miscellaneous


SECTION 9.01. Notices; Communications.


(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


96

--------------------------------------------------------------------------------

        



(i) if to any Loan Party or to the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such person on Schedule 9.01; and


(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).


(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.


(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent.  Except
for such certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.


SECTION 9.02. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as 


97

--------------------------------------------------------------------------------



the Commitments have not been terminated.  Without prejudice to the survival of
any other agreements contained herein, indemnification and reimbursement
obligations contained herein (including pursuant to Sections 2.15, 2.17 and
9.05) shall survive the payment in full of the principal and interest hereunder,
and the termination of the Commitments or this Agreement.


SECTION 9.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Lender (or
otherwise received evidence satisfactory to the Administrative Agent) that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Administrative Agent and each Lender and
their respective permitted successors and assigns.


SECTION 9.04. Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.


(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:


(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person; and


(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.


(ii)  Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than,
with respect to Loans denominated in Dollars, $1.0 million, and with respect to
Loans denominated in Euros, €1.0 million, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower shall be required if an Event of Default under Sections 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent


98

--------------------------------------------------------------------------------

 (or, if previously agreed with the Administrative Agent, manually), and shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent);


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and


(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries.


For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution without the prior written consent of the Borrower.


(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).


(c) (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2)
directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant.  Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.


99

--------------------------------------------------------------------------------

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with Section 2.17(e)
and (f) as though it were a Lender.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.


(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.


(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent.  Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.


(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to

100

--------------------------------------------------------------------------------



the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.


(h) Notwithstanding the foregoing, no assignment may be made to an Ineligible
Institution without the prior written consent of the Borrower.


SECTION 9.05. Expenses; Indemnity.


(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers, and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (ii) all
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent (including any special and
local counsel).


(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Lender, each of their respective Affiliates and each
of their respective directors, trustees, officers, employees, agents, trustees
and advisors (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document (including, without limitation, the Second Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement) or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans, or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes of this proviso only, each of the Administrative Agent, the Joint Lead
Arrangers or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee).  Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any


101

--------------------------------------------------------------------------------

actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any Real Property; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties.  None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Funds, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions.  The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.


(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.


(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.


SECTION 9.06. Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any Subsidiary against any of
and all the obligations of Holdings or the Borrower now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured.  The rights of each Lender under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.


SECTION 9.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


SECTION 9.08. Waivers; Amendment.


(a) No failure or delay of the Administrative Agent or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce


102

--------------------------------------------------------------------------------



such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.


(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Section
2.21, (y) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by Holdings, the Borrower and the Required Lenders, and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Administrative
Agent (or, in the case of any Security Documents, the Collateral Agent if so
provided therein) and consented to by the Required Lenders; provided, however,
that no such agreement shall


(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan without the prior written
consent of each Lender directly affected thereby,


(ii) increase or extend the Commitment of any Lender or decrease the Fees or
other fees of any Lender without the prior written consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase of the Commitments of any
Lender),


(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any Fees is due, without the prior written consent of each Lender
adversely affected thereby,


(iv) amend the provisions of Section 5.02 of the Collateral Agreement in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,


(v) amend or modify the provisions of this Section 9.08 or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),


(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or all or substantially all of the Subsidiary Loan Parties from
their respective Guarantees under the Collateral Agreement, unless, in the case
of a Subsidiary Loan Party, all or substantially all the Equity Interests of
such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;


(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the majority-in-interest of the Lenders
participating in the adversely affected Facility (it being agreed that the
Required Lenders may waive, in


103

--------------------------------------------------------------------------------



whole or in part, any prepayment or Commitment reduction required by Section
2.11 so long as the application of any prepayment or Commitment reduction still
required to be made is not changed);


provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable.  Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.


(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.


(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.


(e) Notwithstanding the foregoing, the technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments on substantially the same basis as the Loans and/or as
otherwise contemplated by Section 2.21.


SECTION 9.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.


SECTION 9.10. Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.


SECTION 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER 


104

--------------------------------------------------------------------------------



 PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.


SECTION 9.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


SECTION 9.13. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.


SECTION 9.14. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 9.15. Jurisdiction; Consent to Service of Process.


(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.


(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


SECTION 9.16. Confidentiality.  Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to
Holdings, the Borrower and any Subsidiary furnished to it by or  on behalf of
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party,


105

--------------------------------------------------------------------------------

(b) has been independently developed by such Lender or such Agent without
violating this Section 9.16 or (c) was available to such Lender or such Agent
from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except:  (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).


SECTION 9.17. Platform; Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws,
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”


SECTION 9.18. Release of Liens and Guarantees.  In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Collateral Agent shall promptly
(and the Lenders hereby authorize the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee.  In addition, the Collateral Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnification Obligations) are paid in full and all Commitments are
terminated.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.


106

--------------------------------------------------------------------------------

SECTION 9.19. PATRIOT Act Notice.  Each Lender that is subject to the PATRIOT
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act.


SECTION 9.20. Intercreditor Agreements and Collateral Agreement.  Each Lender
hereunder (a) consents to the priority and/or subordination of Liens provided
for in the Second Priority Intercreditor Agreement, (b) consents to the priority
and/or subordination of Liens provided for in the Senior Lender Intercreditor
Agreement, (c) consents to the priority and/or subordination of Liens provided
for in the Senior Fixed Collateral Intercreditor Agreement, (d) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Second Priority Intercreditor Agreement, the Senior Lender Intercreditor
Agreement or the Senior Fixed Collateral Intercreditor Agreement, (e) authorizes
and instructs the Administrative Agent and the Collateral Agent to enter into
the Senior Lender Intercreditor Agreement on behalf of itself and such Lender,
(f) authorizes and instructs the Administrative Agent and the Collateral Agent
to enter into the Senior Fixed Collateral Intercreditor Agreement and the Second
Priority Intercreditor Agreement and (g) consents to entering into the First
Lien Guarantee and Collateral Agreement in the form of Exhibit E herein. The
foregoing provisions are intended as an inducement to the Lenders to extend
credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the Second Priority Intercreditor Agreement,
the Senior Lender Intercreditor Agreement and the Senior Fixed Collateral
Intercreditor Agreement. The Collateral Agent is hereby authorized without the
consent of any Lender to enter into such amendments to the Collateral Agreement
and Intercreditor Agreements as may be requested by the Borrower or the
Revolving Facility Collateral Agent in connection with the addition of any
separate foreign tranche of loans to the Revolving Credit Agreement secured by
Liens on the assets of Foreign Subsidiaries that will not secure the
Obligations.


SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




107

--------------------------------------------------------------------------------





Exhibit B




SECOND AMENDED AND RESTATED


FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT


dated and effective as of


April 3, 2007


among


BERRY PLASTICS GROUP, INC.,


BERRY PLASTICS HOLDING CORP.,
each Subsidiary of the Company
identified herein,


and


CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Term Collateral Agent,


and


BANK OF AMERICA, N.A.,
as ABL Collateral Agent

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I


DEFINITIONS


Section 1.01.
Credit Agreements
2
Section 1.02.
Other Defined Terms
3


ARTICLE II


GUARANTEE


Section 2.01.
Guarantee
7
Section 2.02.
Guarantee of Payment
7
Section 2.03.
No Limitations, Etc.
78
Section 2.04.
Reinstatement
9
Section 2.05.
Agreement To Pay; Contribution; Subrogation
9
Section 2.06.
Information
9
Section 2.07.
Maximum Liability
910
Section 2.08.
Payment Free and Clear of Taxes
10
Section 2.09.
No Foreign Guarantee of U.S. Obligations
10


ARTICLE III


PLEDGE OF SECURITIES


Section 3.01.
Pledge
10
Section 3.02.
Delivery of the Pledged Collateral
11
Section 3.03.
Representations, Warranties and Covenants
12
Section 3.04.
Registration in Nominee Name; Denominations
13
Section 3.05.
Voting Rights; Dividends and Interest, Etc.
1314



ARTICLE IV


SECURITY INTERESTS IN OTHER PERSONAL PROPERTY


Section  4.01.
Security Interest
15
Section 4.02.
Representations and Warranties
17
Section 4.03.
Covenants
1920
Section 4.04.
Other Actions
2122
Section 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
23


ARTICLE V


REMEDIES; APPLICATION OF PROCEEDS
Section 5.01.
Remedies Upon Default
24
Section 5.02.
Apportionment, Application, and Reversal of Payments
25
Section 5.03.
Securities Act, Etc.
2728



ARTICLE VI



INDEMNITY, SUBROGATION AND SUBORDINATION


Section 6.01.
Indemnity
28
Section 6.02.
Contribution and Subrogation
28
Section 6.03.
Subordination; Subrogation
2829



ARTICLE VII


MISCELLANEOUS


Section 7.01.
Notices
30
Section 7.02.
Security Interest Absolute
30
Section 7.03.
Limitation By Law
3031
Section 7.04.
Binding Effect; Several Agreement
3031
Section 7.05.
Successors and Assigns
3031
Section 7.06.
Administrative Agents’ and Collateral Agents’ Fees and Expenses; Indemnification
3132
Section 7.07.
Collateral Agents Appointed Attorneys-in-Fact
3132
Section 7.08.
GOVERNING LAW
3233
Section 7.09.
Waivers; Amendment
3233
Section 7.10.
WAIVER OF JURY TRIAL
3334
Section 7.11.
Severability
3334
Section 7.12.
Counterparts
3334
Section 7.13.
Headings
3334
Section 7.14.
Jurisdiction; Consent to Service of Process
3334
Section 7.15.
Termination or Release
3435
Section 7.16.
Additional Subsidiaries
35
Section 7.17.
Right of Set-off
35
Section 7.18.
Intercreditor Agreements
3536
Section 7.19.
Limit of Pledge
3536
Section 7.20.
Priority
3536





Schedules


Schedule I   Subsidiary Parties
Schedule II  Pledged Stock; Debt Securities
Schedule III  Intellectual Property



Exhibits


Exhibit A  Form of Supplement to the Guarantee and Collateral Agreement
Exhibit B  Form of Perfection Certificate






--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated
and effective as of April , 2007 (this “Agreement”), among BERRY PLASTICS GROUP,
INC., a Delaware corporation (“Berry Holdings”), which immediately prior to
Closing Date was merged with and into Covalence Specialty Materials Holding
Corp. (“Covalence Holdings”), with Covalence Holdings surviving such merger and
being renamed Berry Plastics Group, Inc.  (the surviving entity, “Holdings”),
COVALENCE SPECIALTY MATERIALS CORP., a Delaware corporation (“Covalence”), which
on the Closing Date shall be merged with and into Berry Plastics Holding
Corporation (“Berry”), with Berry surviving such merger (the “Company”), each
Subsidiary of the Company identified herein as a party or that becomes a party
hereto pursuant to Section 7.16 (each, a “Subsidiary Party”), BANK OF AMERICA,
N.A., as collateral agent (in such capacity, the “ABL Collateral Agent”) for the
Revolving Facility Secured Parties (as defined below), and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as collateral agent (in such capacity, the “Term Collateral
Agent,” and together with the ABL Collateral Agent, the “Collateral Agents”) for
the Term Loan Secured Parties (as defined below).
WHEREAS, this Agreement has been titled the “Second Amended and Restated First
Lien Guarantee and Collateral Agreement” for convenience of reference only and
is, and is intended to be, a new first lien guarantee and collateral agreement.
WHEREAS, Covalence Holdings, Covalence, the lenders and agents named therein,
and Bank of America, N.A., as administrative agent for such lenders, are parties
to that certain Amended and Restated Credit Agreement dated as of May 18, 2006
(the “Existing Term Loan Agreement”);
WHEREAS, Covalence Holdings, Covalence, the other borrowers party thereto from
time to time, the lenders party thereto from time to time, Bank of America,
N.A., as administrative agent, and the other parties thereto are parties to that
certain Revolving Credit Agreement dated as of May 18, 2006 (the “Existing ABL
Agreement”);
WHEREAS, to induce the lenders party to each of the Existing Term Loan Agreement
and Existing ABL Agreement to enter into the Existing Term Loan Agreement and
Existing ABL Agreement, respectively, Covalence Holdings, Covalence and each
Subsidiary of Covalence identified therein entered into a certain Amended and
Restated First Lien Guarantee and Collateral Agreement, dated as of May 18,
2006, among the aforementioned parties and Bank of America, N.A., as collateral
agent (the “Existing Collateral Agreement”);
WHEREAS, Berry Holdings, BPC Acquisition Corp., which was merged with and into
Berry (formerly known as BPC Holding Corporation), the lenders and agents named
therein, and Credit Suisse, Cayman Islands Branch, as administrative agent and
collateral agent for such lenders, are parties to that certain Credit Agreement
dated as of September 20, 2006 (the “Berry Credit Agreement”);
WHEREAS, on the Closing Date, Berry and Covalence shall enter into a business
combination (the “Business Combination”) pursuant to which (i) immediately prior
to the effectiveness of this Agreement, Berry Holdings shall merge with and into
Covalence Holdings, and Covalence Holdings shall change its name to Berry
Plastics Group, Inc., (ii) substantially simultaneously with the effectiveness
of this Agreement, Covalence Holdings shall contribute all of the capital stock
of Berry to Covalence (the “Contribution”), and (iii) immediately following the
effectiveness of this Agreement, Covalence shall merge (the “Merger”) with and
into Berry, with Berry as the surviving corporation, pursuant to an Agreement
and Plan of Merger and Corporate Reorganization between Covalence and Holdings
and Berry Holdings dated March 9, 2007 (the “Merger Agreement”);WHEREAS, in
order to refinance its obligations under the Existing Term Loan Agreement, the
Existing ABL Agreement, the Berry Credit Agreement and that certain Second Lien
Credit Agreement, dated as of February 16, 2006, among Covalence, the lenders
party thereto from time to time, Bank of America, N.A., as administrative agent,
and the other parties thereto, in connection with the Business Combination, the
Company is entering intothe Company is party to (i) a Second Amended and
Restated Credit Agreement, dated as of the date hereof,April 3, 2007, among
Holdings, the Company, the lenders party thereto from time to time (the “Term
Lenders”), and Credit Suisse, Cayman Islands Branch, as administrative agent for
the lenders named therein (in such capacity, the “Term Administrative Agent”)
and collateral agent for the lenders named therein (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Term Credit Agreement”), and (ii) ana Third Amended and Restated Revolving
Credit Agreement, dated as of the date hereof,May 1, 2019, among Holdings, the
Company, Berry Plastics Canada Inc. (the “Canadian Borrower”), the Subsidiary
BorrowersLoan Parties (as defined therein), the lenders party thereto from time
to time (the “ABLRevolving Lenders”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Revolving Administrative Agent,”
and together with the Term Administrative Agent, the “Administrative Agents”)
for the lenders named therein and collateral agent for the lenders named therein
(as the same may be amended, restated, supplemented, waived or otherwise
modified from time to time, the “Revolving Credit Agreement” and, together with
the Term Credit Agreement, the “Credit Agreements”);
1

--------------------------------------------------------------------------------



WHEREAS, the lenders party to each Credit Agreement (collectively, together with
any other person that becomes a lender under either of the Credit Agreements and
their respective successors and assigns, the “Lenders”) have agreed to extend
credit to the Company and/or the Subsidiary BorrowersCanadian Borrower
(collectively, the “Borrowers”), in each case subject to the terms and
conditions set forth in the respective Credit Agreements;
WHEREAS, the “Lenders” (as defined in the Existing Term Loan Agreement and
Existing ABL Agreement) have consented to the amendment and restatement of the
Existing Collateral Agreement; and
WHEREAS, Holdings and the Subsidiary Parties are affiliates of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreements, and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend credit to the Borrowers in
accordance with the terms of the Credit Agreements;
NOW, THEREFORE, Holdings, the Company, each Subsidiary Party and the Collateral
Agents hereby agree as follows:
ARTICLE I


DEFINITIONS
Credit Agreements.
(a) Unless otherwise stated herein:
(i) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in both the Term Credit Agreement
and the Revolving Credit Agreement (or, if defined in only one Credit Agreement,
as therein defined).
(ii) Unless otherwise defined herein, any capitalized term that is defined in
both the Term Credit Agreement and the Revolving Credit Agreement and is
preceded herein by the word “Term” shall mean such term as defined in the Term
Credit Agreement, and any such capitalized term that is preceded herein by the
word “Revolving” shall mean such term as defined in the Revolving Credit
Agreement.
2

--------------------------------------------------------------------------------



(iii) ll terms defined in the New York UCC (as defined below) and not defined in
this Agreement have the meanings specified therein.
(iv) The term “instrument” shall have the meaning specified in Article 9 of the
New York UCC.
(b) The rules of construction specified in Section 1.02 of the Term Credit
Agreement also apply to this Agreement.
Section 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.
“Administrative Agents” means the Revolving Administrative Agent and the Term
Administrative Agent.
“Amendment Effective Date” means the date of effectiveness of the U.S.
Collateral Agreement Amendment (as defined in the Revolving Credit Agreement).
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
“Administrative Agents” means the Revolving Administrative Agent and the Term
Administrative Agent.
“Bank Products” has the meaning assigned to that term in the definition of
“Obligations” herein.
“Borrowers” has the meaning assigned to such term in the recitals hereto.
“Canadian Borrower” has the meaning assigned to such term in the recitals
hereto.
“Canadian Unfunded Advances/Participations” shall mean any Unfunded
Advances/Participations of Canadian Revolving Lenders.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral AgentAgents.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).
3

--------------------------------------------------------------------------------



"Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III.
“Credit Agreements” has the meaning assigned to such term in the recitals
hereto.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Existing Collateral Agreement” has the meaning assigned to such term in the
recitals hereto.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.
“Guarantors” means Holdings and the Subsidiary Parties and, for purposes of the
Revolving Credit Agreement, the Revolving Loan Documents and the Revolving
Facility Obligations (as defined in the Senior Lender Intercreditor Agreement),
the Company.
“Hedging Obligations” has the meaning assigned to that term in the definition of
“Obligations” herein.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.
“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agents.
“Intercreditor Agreements” means the OriginalSecond Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement.
“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.
“Lenders” has the meaning assigned to such term in the recitals hereto.
4

--------------------------------------------------------------------------------

        "Loan Collateral” means all “Collateral” as defined in the Term Credit
Agreement and/or all “U.S. Collateral” as defined in the Revolving Credit
Agreement.
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by it under the Revolving
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(iii) all other monetary obligations of such Borrower to any of the Secured
Parties under either of the Credit Agreements or any of the other Loan
Documents, including obligations to pay fees, expense and reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of each Borrower under
or pursuant to either of the Credit Agreements or any of the other Loan
Documents, and (c) the due and punctual payment and performance of all other
obligations of each Loan Party under or pursuant to this Agreement and each of
the other Loan Documents.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Revolving Agent, a Revolving Lender or an Affiliate of a Revolving Agent or a
Revolving Lender as of the Closing Date or (ii, (ii) is in effect on the
Amendment Effective Date with a counterparty that is a Term Agent, a Term Lender
or an Affiliate of a Term Agent or a Term Lender, (iii) is entered into after
the Closing Date with any counterparty that is a Revolving Agent, a Revolving
Lender or an Affiliate of a Revolving Agent or a Revolving Lender at the time
such Swap Agreement is entered into or (iv) is entered into after the Amendment
Effective Date with any counterparty that is a Term Agent, a Term Lender or an
Affiliate of a Term Agent or a Term Lender at the time such Swap Agreement is
entered into, and (c) the due and punctual payment and performance of all
obligations of each Borrower and any of its Subsidiaries in respect of
overdrafts and related liabilities owed to a Revolving Agent, a Revolving Lender
or any of its Affiliates (or any other Person designated by the Company as a
provider of cash management services and entitled to the benefit of this
Agreement) and arising from cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer, ACH
services and other cash management arrangements) (the obligations described in
clauses (b) andclause (b) above being referred to herein as “Hedging
Obligations” and together with the obligations described in clause (c) above
being collectively referred to herein as “Bank Products”).
“Original Intercreditor Agreement” means the Intercreditor Agreement by and
among Credit Suisse, as first lien agent, Wells Fargo Bank, N.A., as trustee,
Holdings, the Borrower and the Subsidiary Loan Parties, as in effect on the
Closing Date.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).
5

--------------------------------------------------------------------------------

       "Patents” means all of the following now owned or hereafter acquired by
any Pledgor:  (a) all letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, and all applications for letters patent of the United States or the
equivalent thereof in any other country or jurisdiction, including those listed
on Schedule III, and (b) all provisionals, reissues, extensions, continuations,
divisions, continuations-in- part, reexaminations or revisions thereof, and the
inventions disclosed or claimed therein, including the right to make, use,
import and/or sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a Perfection Certificate with respect to the
Pledgors, substantially in the form of Exhibit B, completed and supplemented
with the schedules and attachments contemplated thereby, and duly executed by an
Officer of the Company.
“Permitted Liens” means any Lien not prohibited by Section 6.02 of either Credit
Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Pledgor” shall mean each Borrowerthe Company and each Guarantor.
“Revolving Administrative Agent” has the meaning assigned to such term in the
recitals hereto.
“Revolving Agents” shall mean “Agents,” as defined in the Revolving Credit
Agreement.
 “Revolving Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Revolving Facility Obligations” means all Obligations now or hereafter owing to
Revolving Facility Secured Parties, and all other indebtedness and obligations
now or hereafter owing to the Revolving Facility Secured Parties that is secured
by any of the Security Documents; provided that in the event any Hedging
Obligations are owed to a Person that is both a Revolving Facility Secured Party
and a Term Loan Secured Party, such Hedging Obligations shall be included solely
in Revolving Facility Obligations, unless the provider of such Hedging
Obligations and the Company designate such Hedging Obligations in writing as
Term Obligations.
“Revolving Facility Secured Parties” shall have the meaning assigned thereto in
the Senior Lender Intercreditor Agreement.means (a) the Revolving Lenders and
any Affiliate (as defined in the Revolving Credit Agreement) of a Revolving
Lender or Revolving Agent that is a provider of cash management services to
which any obligation referred to in clause (c) of the definition of the term
“Obligations” hereunder is owed, (b) the Revolving Administrative Agent and the
ABL Collateral Agent, (c) each Issuing Bank (as defined in the Revolving Credit
Agreement) party to the Revolving Credit Agreement, (d) each counterparty to any
Swap Agreement entered into with a Loan Party (as defined in the Revolving
Credit Agreement), the obligations under which constitute Obligations referred
to in clauses (b)(i) and (b)(iii) of the definition thereof, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
(as defined in the Revolving Credit Agreement) under any Loan Document (as
defined in the Revolving Credit Agreement) and (f) the successors and permitted
assigns of each of the foregoing.
6

--------------------------------------------------------------------------------



"Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement, dated as of February 5, 2008, by and among
Credit Suisse, Cayman Islands Branch and Bank of America, N.A., as first lien
agents, Wells Fargo Bank, N.A., as trustee, Holdings, the Company and the
Subsidiary Loan Parties party thereto or that shall become party thereto and
each Other First Priority Lien Obligations Collateral Agent (as defined therein)
from time to time party thereto.
“Secured Parties” means (a) the Term Loan Secured Parties and (b) the Revolving
Facility Secured Parties.
“Security Interest” has the meaning assigned to such term in Section 4.01.
“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement, dated as of February 5, 2008,
as amended, supplemented or otherwise modified from time to time, among Credit
Suisse, Cayman Islands Branch, Bank of America, N.A., Holdings, the Company and
certain of the Company’s Subsidiaries.
“Senior Lender Intercreditor Agreement” shall mean that certain Amended and
Restated Senior Lender Priority and Intercreditor Agreement, dated as of April
3, 2007, among the ABLRevolving Administrative Agent, the Term Loan
Administrative Agent, the ABL Collateral Agent, the Term Collateral Agent,
Holdings, Covalencethe Company, and certain subsidiaries of Covalencethe Company
named therein.
“Subsidiary Borrowers” has the meaning assigned to such term in the recitals
hereto.
“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.16.
“Term Administrative Agent” has the meaning assigned to such term in the
“Term Agents” shall mean “Agents,” as defined in the Term Credit Agreement.
“Term Credit Agreement” has the meaning assigned to such term in the recitals
hereto.
“Term Obligations” means all Obligations now or hereafter owing to Term Loan
Secured Parties, and all other indebtedness and obligations now or hereafter
owing to the Term Loan Secured Parties that is secured by any of the Security
Documents; provided that in the event any Hedging Obligations are owed to a
Person that is both a Revolving Facility Secured Party and a Term Loan Secured
Party, such Hedging Obligations shall be included solely in Revolving Facility
Obligations, unless the provider of such Hedging Obligations and the Company
designate such Hedging Obligations in writing as Term Obligations.
“Term Loan Secured Parties” shall have the meaning assigned to such term in the
Senior Lender Intercreditor Agreement. “Term Loan Secured Parties” means (a) the
Term Lenders, (b) the Term Administrative Agent and the Term Collateral Agent,
(c) each counterparty to any Swap Agreement entered into with a Loan Party (as
defined in the Term Credit Agreement), the obligations under which constitute
Obligations referred to in clauses (b)(ii) and (b)(iv) of the definition
thereof, (d) the beneficiaries of each indemnification obligation undertaken by
any Loan Party (as defined in the Term Credit Agreement) under any Loan Document
(as defined in the Term Credit Agreement) and (e) the successors and permitted
assigns of each of the foregoing.
7

--------------------------------------------------------------------------------



"Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).
“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor:  (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. Sec. 1051, unless
and until an Amendment to Allege Use or a Statement of Use under Sections 1(c)
and 1(d) of Lanham Act has been filed, to extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule III and (b) all
goodwill associated therewith or symbolized thereby.
“Unfunded Advances/Participations” shall mean (a) with respect to the Revolving
Administrative Agent, the aggregate amount, if any (i) made available to a
Borrower on the assumption that each Revolving Lender has made its portion of
the applicable Borrowing available to the Revolving Administrative Agent as
contemplated by Section 2.06(b) of the Revolving Credit Agreement, and with
respect to which a corresponding amount shall not in fact have been made
available to the Revolving Administrative Agent by any such Lender and (ii) of
participations in respect of any outstanding Agent Advances that shall not have
been funded by the Revolving Lenders in accordance with Section 2.04(e) of the
Revolving Credit Agreement, (b) with respect to the Swingline Lender, the
aggregate amount, if any, of participations in respect of any outstanding
Swingline Loan that shall not have been funded by the Revolving Lenders in
accordance with Section 2.04(c) of the Revolving Credit Agreement, and (c) with
respect to any Issuing Bank, the aggregate amount, if any, of participations in
respect of any outstanding Letters of Credit and Bankers’ Acceptances that shall
not have been funded by the Revolving Lenders in accordance with Section 2.05(d)
of the Revolving Credit Agreement.
“U.S. Unfunded Advances/Participations” shall mean any Unfunded
Advances/Participations of U.S. Revolving Lenders.
ARTICLE II


GUARANTEE
Section 2.01. Guarantee.  Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, to the Term Administrative Agent and
the Revolving Administrative Agent, respectively, for the ratable benefit of the
Term Loan Secured Parties and the Revolving Facility Secured Parties,
respectively, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations now or hereafter owing to
such Secured Parties.  Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.  Each Guarantor waives presentment to,
demand of payment from and protest to the Borrowers or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.
8

--------------------------------------------------------------------------------



Section 2.02. GGuarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by either Administrative Agent or
any other Secured Party to any security held for the payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Collateral Agent or any other Secured Party in favor of a Borrower or any other
person.
Section 2.03  No Limitations, Etc.
(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance).  Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:
(i) the failure of the Administrative Agents or Collateral Agents or any other
Secured Party to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise;
(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;
(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agents or any other Secured Party for the Obligations;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),
(vi) any illegality, lack of validity or enforceability of any Obligation,
(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation,
(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against any Borrower, any Collateral Agent, either
Administrative Agent, any Secured Party, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim,
9

--------------------------------------------------------------------------------

         (ix) any action permitted or authorized hereunder, or
(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Collateral Agent, any Administrative Agent or any other Secured Party that might
otherwise constitute a defense to, or a legal or equitable discharge of, any
Borrower or any Guarantor or any other guarantor or surety.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities). 
Subject to the terms of the Senior Lender Intercreditor Agreement, the
Collateral Agents and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds.  To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.
Section 2.04 Reinstatement.  Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise.
Section 2.05. Agreement To Pay; Contribution; Subrogation.  In furtherance of
the foregoing and not in limitation of any other right that each Collateral
Agent or any other Secured Party has at law or in equity against any Guarantor
by virtue hereof, upon the failure of any Borrower to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the applicable Collateral Agent for
distribution to the applicable Secured Parties as provided in the Senior Lender
Intercreditor Agreement, in cash the amount of such unpaid Obligation.  Each
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Secured Party under this guarantee,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Secured Parties under or in respect of the Loan Documents.  Upon payment by
any Guarantor of any sums to the applicable Collateral Agent as provided above,
all rights of such Guarantor against any Borrower, or other Loan Party or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
10

--------------------------------------------------------------------------------

Section 2.06. IInformation.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrowers and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Collateral Agents, any Administrative Agent or the other Secured Parties
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.
Section 2.07. Maximum Liability.(a)   Each Guarantor, and by its acceptance of
this guarantee, each Collateral Agent and each Secured Party hereby confirms
that it is the intention of all such Persons that this guarantee and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to thus guarantee and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Collateral Agents and the Secured Parties hereby irrevocably agree that the
Obligations of each Subsidiary Party under this guarantee at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.
(b) Until the consummation of the Merger, the amount of Obligations guaranteed
pursuant hereto by Berry and each of the Subsidiary Parties that are
subsidiaries of Berry shall be limited to the amount of such Obligations that
such entities may incur pursuant to the proviso of Section 4.03(a) of each of
the Berry Senior Subordinated Notes Indenture and the Second Lien Notes
Indenture.
Section 2.08. Payment Free and Clear of Taxes.  Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of each Credit Agreement.  The provisions of Section 2.17 of the
applicable Credit Agreement shall apply to each Guarantor mutatis mutandis.
Section 2.09. No Foreign Guarantee of U.S. Obligations.  Notwithstanding
anything to the contrary contained herein, no Foreign Subsidiary shall, or shall
be deemed to, provide a guarantee of any Obligations of any Borrowerthe Company
or any Domestic Subsidiary pursuant to the terms hereof.
ARTICLE III


PLEDGE OF SECURITIES
Section 3.01. Pledge.  As security for the payment or performance, as the case
may be, in full of its Obligations, eachEach Pledgor hereby assigns and pledges
to each of (A) the ABL Collateral Agent and its successors and permitted assigns
for the benefit of the Revolving Facility Secured Parties as security for the
payment or performance, as the case may be, in full of the Revolving Facility
Obligations, and (B) the Term Collateral Agent and its successors and permitted
assigns for the benefit of the Term Loan Secured Parties as security for the
payment or performance, as the case may be, in full of the Term Obligations, and
hereby grants to each of (X) the ABL Collateral Agent and its successors and
permitted assigns for the benefit of the Revolving Facility Secured Parties as
security for the payment or performance, as the case may be, in full of the
Revolving Facility Obligations and (Y) the Term Collateral Agent and its
successors and permitted assigns for the benefit of the Term Loan Secured
Parties as security for the payment or performance, as the case may be, in full
of the Term Obligations, a security interest in all of such Pledgor’s right,
title and interest in, to and under (a) the Equity interests directly owned by
it (including those listed on Schedule II) and any other Equity Interests
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) (A) more than 65% of the issued and outstanding voting
Equity Interests of any “first tier” Foreign Subsidiary directly owned by such
Pledgor, (B) more than 65% of the issued and outstanding voting Equity Interests
of any “first tier” Qualified CFC Holding Company directly owned by such
Pledgor, (C) any issued and outstanding Equity Interest of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary, (D) any issued and
outstanding Equity Interests of any Qualified CFC Holdings Company that is not a
“first tier” Qualified CFC Holding Company or (E) any Equity Interests in NIM
Holdings Limited, Berry Plastics Acquisition Corporation II, Berry Plastics
Acquisition Corporation XIV, LLC, Berry Plastics Asia Pte. Ltd., or Ociesse
s.r.l., (ii) to the extent applicable law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares, such shares or nominee or other
similar shares, (iii) any Equity Interests with respect to which the Collateral
and Guarantee Requirement or the other paragraphs of the respective Sections
5.10 of each Credit Agreements need not be satisfied by reason of Section
5.10(g) of each Credit Agreement, (iv) any Equity Interests of a Subsidiary to
the extent that, as of the Closing Date, and for so long as, such a pledge of
such Equity Interests would violate a contractual obligation binding on or
relating to such Equity Interests, or (v) any Equity Interests of a person that
is not directly or indirectly a Subsidiary; (b)(i) the debt obligations listed
opposite the name of such Pledgor on Schedule II, (ii) any debt obligations in
the future issued to such Pledgor having, in the case of each instance of debt
securities, an aggregate principal amount in excess of $5.0 million (which
pledge, in the case of any intercompany note evidencing debt owed by a Foreign
Subsidiary to a Loan Party, shall be limited to 65% of the amount outstanding
thereunder), and (iii) the certificates, promissory notes and any other
instruments, if any, evidencing such debt obligations (the “Pledged Debt
Securities”); (c) subject to Section 3.05 hereof, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to Section 3.05
hereof, all rights and privileges of such Pledgor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).
11

--------------------------------------------------------------------------------



TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto each of (A) the ABL Collateral Agent and its successors and permitted
assigns for the benefit of the Revolving Facility Secured Parties and (B) the
Term Collateral Agent and its successors and permitted assigns for the benefit
of the Term Loan Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
Section 3.02. Delivery of the Pledged Collateral.
(a) Each Pledgor agrees promptly to deliver or cause to be delivered to the Term
Collateral Agent, as agent for the Term Loan Secured Parties and, pursuant to
the Senior Lender Intercreditor Agreement, as bailee for the Revolving Facility
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 3.02.  If any Pledged Stock that is uncertificated on the date hereof
shall hereafter become certificated, the applicable Pledgor shall promptly cause
the certificate or certificates representing Pledged Stock to be delivered to
the Term Collateral Agent, as agent for the Term Loan Secured Parties and,
pursuant to the Senior Lender Intercreditor Agreement, as bailee for the
Revolving Facility Secured Parties, together with the accompanying stock powers
or other documentation required by Section 3.02(c).  None of the Pledgors shall
permit any other party to “control” (for purposes of Section 8-106 of the New
York UCC (or any analogous provision of the Uniform Commercial Code in effect in
the jurisdiction whose law applies)) any uncertificated securities that
constitute Pledged Collateral other than the Term Collateral Agent, as agent for
the Term Loan Secured Parties and, pursuant to the Senior Lender Intercreditor
Agreement, as bailee for the Revolving Facility Secured Parties.
12

--------------------------------------------------------------------------------



(b) o the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings, the Company and its Subsidiaries or (ii) to the extent that a pledge
of such promissory note or instrument would violate applicable law) the Pledgor
holding such Indebtedness for borrowed money shall cause such Indebtedness to be
evidenced by a duly executed promissory note, such Pledgor shall cause such
promissory note to be pledged and delivered to the Term Collateral Agent, as
agent for the Term Loan Secured Parties and, pursuant to the Senior Lender
Intercreditor Agreement, as bailee for the Revolving Facility Secured Parties,
pursuant to the terms hereof; provided that, such pledge in the case of any
intercompany note evidencing debt owed by a Foreign Subsidiary to a Loan Party,
shall be limited to 65% of the amount outstanding thereunder.  To the extent any
such promissory note is a demand note, each Pledgor party thereto agrees, if
requested by any Collateral Agent, to immediately demand payment thereunder upon
an Event of Default specified under Section 7.01(b), (c), (f), (h) or (i) of
either Credit Agreement unless such demand would not be commercially reasonable
or would otherwise expose Pledgor to liability to the maker.
(c) Upon delivery to the Term Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agents and by such other instruments and
documents as the Collateral Agents may reasonably request and (ii) all other
property composing part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agents may reasonably
request.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II (or a supplement to Schedule II, as applicable) and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.  Each schedule so delivered
shall supplement any prior schedules so delivered.
Section 3.03. Representations, Warranties and Covenants.  The Pledgors, jointly
and severally, represent, warrant and covenant to and with (i) the ABL
Collateral Agent for the benefit of the Revolving Facility Secured Parties and
(ii) the Term Collateral Agent for the benefit of the Term Loan Secured Parties:
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);
13

--------------------------------------------------------------------------------



(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not a Subsidiary of Holdings or an Affiliate of any
such subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;
(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with both of the Credit
Agreements, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor, (ii)
holds the same free and clear of all Liens, other than Permitted Liens, (iii)
will make no assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by each Credit
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Loan Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;
(d) other than as set forth in each Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
both of the Credit Agreements, the Pledged Stock (other than partnership
interests) is and will continue to be freely transferable and assignable, and
none of the Pledged Stock is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the sale or disposition thereof
pursuant hereto or the exercise by any Collateral Agent of rights and remedies
hereunder;
(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f) other than as set forth in each Credit Agreement or the respective schedules
thereto, no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (including
Pledged Stock of any Domestic Subsidiary or any Qualified CFC Holding Company
and any foreign stock covered by a Foreign Pledge Agreement) are delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in
accordance with this Agreement and a financing statement covering such Pledge
Securities is filed in the appropriate filing office, each of (A) the ABL
Collateral Agent and its successors and permitted assigns for the benefit of the
Revolving Facility Secured Parties and (B) the Term Collateral Agent and its
successors and permitted assigns for the benefit of the Term Loan Secured
Parties will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities under the New York UCC, subject only to Liens
permitted under each Credit Agreement or arising by operation of law, as
security for the payment and performance of the Obligations;
14

--------------------------------------------------------------------------------



(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by any Administrative Agent;
Section 3.04. Registration in Nominee Name; Denominations.  The Term Collateral
Agent, as agent for the Term Loan Secured Parties and, pursuant to the Senior
Lender Intercreditor Agreement, as bailee for the Revolving Facility Secured
Parties, shall have the right (in its sole and absolute discretion) to hold the
Pledged Securities in the name of the applicable Pledgor, endorsed or assigned
in blank or in favor of the Collateral Agents or, if an Event of Default shall
have occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent).  Each Pledgor will promptly give to each
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor.  If
an Event of Default shall have occurred and be continuing, the Term Collateral
Agent, as agent for the Term Loan Secured Parties and, pursuant to the Senior
Lender Intercreditor Agreement, as bailee for the Revolving Facility Secured
Parties, shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.  Each Pledgor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by any Collateral Agent, pursuant to this Section 3.04,
to exchange certificates representing Pledged Securities of such Loan Party for
certificates of smaller or larger denominations.
Section 3.05. Voting Rights; Dividends and Interest, Etc.
(a) Unless and until an Event of Default shall have occurred and be continuing
and an Administrative Agent shall have given notice to the relevant Pledgors of
such Administrative Agent’s intention to exercise its rights hereunder:
(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreements and the other Loan Documents; provided, that, except as
permitted under both Credit Agreements, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any
Administrative Agent, any Collateral Agent, or the other Secured Parties under
this Agreement, either of the Credit Agreements or any other Loan Document or
the ability of the Secured Parties to exercise the same.
(ii) Each Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.
(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
both Credit Agreements, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities,
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid in surplus,
shall be and become part of the Pledged Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agents, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agents, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to each Administrative Agent).
15

--------------------------------------------------------------------------------



(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by a Collateral Agent to the Company of a Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the applicable Secured Parties, in the applicable Collateral Agent
which, subject to the terms of the Senior Lender Intercreditor Agreement, shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions.  All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 3.05 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the applicable Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the applicable Collateral Agent, for the ratable benefit of the applicable
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the applicable Collateral Agent).  Any and all money
and other property paid over to or received by any Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by such Collateral Agent
in an account to be established by such Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 5.02 hereof.  After all Events of Default have been cured or waived
and the Company has delivered to the Collateral Agents a certificate to that
effect, the Collateral Agents shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.05 and that remain in such account.
(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by any Collateral Agent to the Company of such Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agents under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agents, for the ratable benefit of the Secured Parties, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers, subject to the terms of the Senior Lender Intercreditor
Agreement; provided that, unless otherwise directed by the Required Lenders
under each Credit Agreement, the Collateral Agents shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Pledgors to exercise such rights.  After all Events of Default have
been cured or waived and the Company has delivered to the Collateral Agents a
certificate to that effect, each Pledgor shall have the right to exercise the
voting and/or consensual rights and powers that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.
16

--------------------------------------------------------------------------------



ARTICLE IV
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 4.01. Security Interest.
(a) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of its
Obligations, eachEach Pledgor other than Holdings (all references to a Pledgor
or to the Pledgors in this Article IV shall be deemed to be a reference to each
Pledgor other than Holdings) hereby assigns and pledges to each of (A) the ABL
Collateral Agent and its successors and permitted assigns for the benefit of the
Revolving Facility Secured Parties as security for the payment or performance,
as the case may be, in full of the Revolving Facility Obligations and (B) the
Term Collateral Agent and its successors and permitted assigns for the benefit
of the Term Loan Secured Parties as security for the payment or performance, as
the case may be, in full of the Term Obligations, and hereby grants to each of
(A) the ABL Collateral Agent and its successors and permitted assigns for the
benefit of the Revolving Facility Secured Parties as security for the payment or
performance, as the case may be, in full of the Revolving Facility Obligations
and (B) the Term Collateral Agent and its successors and permitted assigns for
the benefit of the Term Loan Secured Parties as security for the payment or
performance, as the case may be, in full of the Term Obligations, a security
interest (the “Security Interest”) in all right, title and interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all cash and Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all General Intangibles;
(vii) all Instruments;
(viii) all Inventory;
(ix) all Investment Property;
(x) all Letter of Credit Rights;
(xi) all Commercial Tort Claims;
17

--------------------------------------------------------------------------------



(xii) ll other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);
(xiii) all books and records pertaining to the Article 9 Collateral; and
(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, (b)
any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the both Credit Agreements would not be
required to be satisfied by reason of Section 5.10(g) of such Credit Agreements
if hereafter acquired, (c) any property excluded from the definition of Pledged
Collateral pursuant to Section 3.01 hereof, (d) any Letter of Credit Rights to
the extent any Pledgor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.
(b) Each Pledgor hereby irrevocably authorizes each Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as each Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property.”  Each Pledgor agrees to provide such information to each Collateral
Agent promptly upon request.
The Collateral Agents are further authorized to file with the United States
Patent and Trademark Office or United Stales Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Pledgor, without the signature of such Pledgor, and naming such Pledgor or the
Pledgors as debtors and each Collateral Agent as secured party.


18

--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject any
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.
Section 4.2. Representations and Warranties.  The Pledgors jointly and severally
represent and warrant to each Collateral Agent and the Secured Parties that:
(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agents the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in both Credit Agreements or, in the case
of the Revolving Credit Agreement, any consent of a landlord, warehouseman or
bailee contemplated by clause (i) of the definition of “Eligible Inventory” to
the extent that (i) the requirements of the proviso to such clause have been
complied with and (ii) the absence of such consent does not adversely affect the
perfection or priority of any Collateral Agent’s security interest in any
Inventory of the BorrowersPledgors.
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date.  The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Collateral Agents based upon the information provided to
the Collateral Agents in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Company to the
Collateral Agents after the Closing Date in the case of filings, recordings or
registrations required by Section 5.10 of each Credit Agreement) constitute all
the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral including all material United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of each of (A) the ABL
Collateral Agent and its successors and permitted assigns for the benefit of the
Revolving Facility Secured Parties and (B) the Term Collateral Agent and its
successors and permitted assigns for the benefit of the Term Loan Secured
Parties in respect of all Article 9 Collateral (other than Commercial Tort
Claims) in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) has been delivered to the Collateral
Agents for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. Sec. 261, 15 U.S.C. Sec.
1060 or 17 U.S.C. Sec. 205 and the regulations thereunder, as applicable, and
reasonably requested by any Collateral Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of such
Collateral Agent, for the ratable benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of such material Intellectual Property in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).
19

--------------------------------------------------------------------------------

 (c) The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral (other than Article 9 Collateral described in
Section 3.01(a)(xii)) securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral (other than Commercial Tort Claims) in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office upon the making of such
filings with such office, in each case, as applicable, with respect to material
Intellectual Property Collateral.  The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral other than Permitted Liens.
(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens.  None of the Pledgors has filed or consented
to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.
(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on the Perfection
Certificate.
(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts have been originated by the Pledgors and all Inventory has been
produced or acquired by the Pledgors in the ordinary course of business.
(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:
  (i) The Intellectual Property Collateral set forth on Schedule III includes
all of the material Patents, domain names, Trademarks, Copyrights and IP
Agreements owned by such Pledgor as of the date hereof.
  (ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.  Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.
19

--------------------------------------------------------------------------------



Such Pledgor has made or performed all commercially reasonable acts, including
without limitation filings, recordings and payment of all required fees and
taxes, required to maintain and protect its interest in each and every item of
Intellectual Property Collateral in full force and effect in the United States
and such Pledgor has used proper statutory notice in connection with its use of
each Patent, Trademark and Copyright in the Intellectual Property Collateral, in
each case, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
  (iii) With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect:  (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) neither such Pledgor nor any other party to such IP Agreement is
in breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.
  (iv)(iv) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.
Section 4.03. Covenants.
(a) Each Pledgor agrees promptly to notify each Collateral Agent in writing of
any change (i) in its corporate or organization name, (ii) in its identity or
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization.  Each Pledgor agrees promptly to provide each
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence.  Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agents to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties.  Each Pledgor agrees promptly to notify each Collateral
Agent if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.
(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agents, for the ratable benefit
of the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.
20

--------------------------------------------------------------------------------



(c) ach Pledgor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as any Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including, without limitation, the payment
of any fees and taxes required in connection with the execution and delivery of
this Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and of
Section 5.10 of the Credit Agreements.  If any Indebtedness payable under or in
connection with any of the Article 9 Collateral that is in excess of $5.0
million shall be or become evidenced by any promissory note or other instrument,
such note or instrument shall be promptly pledged to each of (A) the ABL
Collateral Agent and its successors and permitted assigns for the benefit of the
Revolving Facility Secured Parties and (B) the Term Collateral Agent and its
successors and permitted assigns for the benefit of the Term Loan Secured
Parties, and delivered to the Term Collateral Agent, as agent for the Term Loan
Secured Parties and, pursuant to the Senior Lender Intercreditor Agreement, as
bailee for the Revolving Facility Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Collateral Agents.
Without limiting the generality of the foregoing, each Pledgor hereby authorizes
each Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Company has been notified by any Collateral Agent of
the specific identification of such Article 9 Collateral, to advise each
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral.  Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by any Collateral Agent of the specific identification of such Article 9
Collateral.
(d) After the occurrence of an Event of Default and during the continuance
thereof, any Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification.  The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
(e) At its option, any Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by either Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse each
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by such Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on any Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(f) Each Pledgor (rather than any Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless each Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
21

--------------------------------------------------------------------------------



(g) one of the Pledgors shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by each
Credit Agreement.  None of the Pledgors shall make or permit to be made any
transfer of the Article 9 Collateral and each Pledgor shall remain at all times
in possession of the Article 9 Collateral owned by it, except as permitted by
each Credit Agreement.
(h) [Reserved].
(i) Each Pledgor irrevocably makes, constitutes and appoints each Collateral
Agent (and all officers, employees or agents designated by such Collateral
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto.  In the event that any
Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, any Collateral Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as such Collateral Agent
reasonably deems advisable.  All sums disbursed by the Collateral Agents in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agents and shall be additional
Obligations secured hereby.
Section 4.04. Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of any Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:
 (a) Instruments and Tangible Chattel Paper.  If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Term Collateral Agent, as agent for the Term Loan Secured
Parties and, pursuant to the Senior Lender Intercreditor Agreement, as bailee
for the Revolving Facility Secured Parties, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agents may from
time to time reasonably request.
 (b) Investment Property.  Except to the extent otherwise provided in Article 
III, if any Pledgor shall at any time hold or acquire any Certificated Security
included in the Pledged Collateral, such Pledgor shall forthwith endorse, assign
and deliver the same to the Term Collateral Agent, as agent for the Term Loan
Secured Parties and, pursuant to the Senior Lender Intercreditor Agreement, as
bailee for the Revolving Facility Secured Parties accompanied by such
instruments of transfer or assignment duly executed in blank as any Collateral
Agent may from time to time reasonably specify.  If any security of a domestic
issuer now owned or hereafter acquired by any Pledgor is uncertificated and is
issued to such Pledgor or its nominee directly by the issuer thereof, such
Pledgor shall promptly notify the Collateral Agents of such uncertificated
securities and (i) upon any Collateral Agent’s reasonable request or (ii) upon
the occurrence and during the continuance of an Event of Default, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral
Agents, either (i) cause the issuer to agree to comply with instructions from
the Term Collateral Agent as to such security, without further consent of any
Pledgor or such nominee, or (ii) cause the issuer to register the Term
Collateral Agent, as agent for the Term Loan Secured Parties and, pursuant to
the Senior Lender Intercreditor Agreement, as bailee for the Revolving Facility
Secured Parties, as the registered owner of such security.  If any security or
other Investment Property, whether certificated or uncertificated, representing
an Equity Interest in a third party and having a fair market value in excess of
$5.0 million now or hereafter acquired by any Pledgor is held by such Pledgor or
its nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agents thereof and, at any
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agents, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Term Collateral Agent to such commodity
intermediary, in each case without further consent of any Pledgor or such
nominee, or (B) in the case of Financial Assets or other Investment Property
held through a securities intermediary, arrange for the Collateral Agents to
become entitlement holders with respect to such Investment Property, for the
ratable benefit of the Secured Parties, with such Pledgor being permitted, only
with the consent of the Collateral Agents, to exercise rights to withdraw or
otherwise deal with such Investment Property.  Each Collateral Agent agrees with
each of the Guarantors that each Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Pledgor, unless an Event
of Default has occurred and is continuing or, after giving effect to any such
withdrawal or dealing rights, would occur.  The provisions of this paragraph (b)
shall not apply to any Financial Assets credited to a securities account for
which any Collateral Agent is the securities intermediary.
22

--------------------------------------------------------------------------------



 (c) Commercial Tort Claims.  If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Collateral Agents thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agents in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agents.
Section 4.05.  Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
its rights under applicable patent laws.
(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.
23

--------------------------------------------------------------------------------



(c) ach Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
(d) Each Pledgor shall notify the Collateral Agents promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agents on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding twelve-month period, in
each case to the extent such application or registration relates to Intellectual
Property material to the normal course of such Pledgor’s business and (ii) upon
the reasonable request of any Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as such Collateral Agent may
reasonably request to evidence the Collateral Agents’ security interest in such
Patent, Trademark or Copyright.
(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.
(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agents and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.
24

--------------------------------------------------------------------------------



ARTICLE V
REMEDIES; APPLICATION OF PROCEEDS
Section 5.01. RRemedies Upon Default.  Upon the occurrence and during the
continuance of any Event of Default, each Pledgor agrees to deliver on demand
each item of Collateral to the Collateral Agent demanding such Collateral
(provided that if both Collateral Agents demand such Collateral, such Pledgor
shall satisfy its obligations pursuant to the foregoing clause by delivering
such Collateral to either Collateral Agent), and it is agreed that each
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times (each Collateral Agent acknowledging the
terms of the Senior Lender Intercreditor Agreement):  (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the applicable
Collateral Agent (on behalf of the applicable Secured Parties) or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or a nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as such Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers thereunder cannot be obtained with the use of
commercially reasonable efforts, which each Pledgor hereby agrees to use) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law.  Without limiting the generality of the foregoing, each
Pledgor agrees that each Collateral Agent shall have the right (each Collateral
Agent acknowledging the terms of the Senior Lender Intercreditor Agreement),
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as such Collateral Agent shall deem appropriate.  Each
Collateral Agent shall be authorized in connection with any sale of a security
(if it deems it advisable to do so) pursuant to the foregoing to restrict the
prospective bidders or purchasers to persons who represent and agree that they
are purchasing such security for their own account, for investment, and not with
a view to the distribution or sale thereof.  Upon consummation of any such sale
of Collateral pursuant to this Section 5.01, each Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
A Collateral Agent shall give the applicable Pledgors 10 Business Days’ written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
such Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as such Collateral
Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  Such Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  Such
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In the case
of any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agents until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agents shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above.  At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Pledgor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; any Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Pledgor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after such Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, such
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
25

--------------------------------------------------------------------------------



Section 5.02. AApportionment, Application, and Reversal of Payments.
(a) Subject to the provisions of the Senior Lender Intercreditor Agreement
(including, without limitation, the provisions of Section 2.01 thereof regarding
the application of proceeds of any sale, collection or liquidation of any Loan
Collateral), all payments received by the Term Administrative Agent or by the
Term Collateral Agent for application to the Term Obligations (including,
without limitation, proceeds of Loan Collateral to be applied to the Term
Obligations pursuant to the Senior Lender Intercreditor Agreement) shall be
applied as follows:
First, to pay any fees, indemnities or expense reimbursements then due to the
Agents from the Company under the Term Credit Agreement (other than in respect
of Hedging Obligations);
Second, to pay interest and fees then due from the Company to the Lenders under
the Term Credit Agreement, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties (other
than in respect of Hedging Obligations);
Third, to pay principal then due from the Company under the Term Credit
Agreement, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties; and
Fourth, to pay any other amounts then due from the Company under the Term Credit
Agreement or any Loan Document (as defined in the Credit Agreement), ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties; and
26

--------------------------------------------------------------------------------



Fifth, to the payment in full of Hedging Obligations that constitute Term
Obligations.
(b) Subject to the provisions of the Senior Lender Intercreditor Agreement
(including, without limitation, the provisions of Section 2.01 thereof regarding
the application of proceeds of any sale, collection or liquidation of any Loan
Collateral), all payments received by the Revolving Administrative Agent or the
ABL Collateral Agent not relating to principal or interest or fees of specific
Revolving Facility Obligations (which shall be applied for such purposes), and
all proceeds of any BorrowersPledgors’ Accounts or any other Collateral and any
other payments received by the Revolving Administrative Agent or the ABL
Collateral Agent (including, without limitation, proceeds of Loan Collateral to
be applied to the Revolving Facility Obligations pursuant to the Senior Lender
Intercreditor Agreement), in each case for application to the Revolving Facility
Obligations, shall be applied, ratably, as follows:
First, to pay any fees, indemnities or expense reimbursements then due to the
Agents from the Borrowers under the Revolving Credit Agreement (other than in
respect of Bank Products);
Second, to pay any fees or expense reimbursements then due to the Lenders under
the Revolving Credit Agreement from the Borrowers (other than in respect of Bank
Products);
Third, to pay interest due in respect of the U.S. Revolving Loans;
Fourth, to pay or prepay principal of the U.S. Swingline Loans and the U.S.
Agent Advances;
Fifth, to the payment in full of U.S. Unfunded Advances/Participations under the
Revolving Credit Agreement;
Sixth, to pay or prepay principal of the U.S. Revolving Loans (other than U.S.
Unfunded Advances/Participations, the U.S. Swingline Loans and the U.S. Agent
Advances), and unpaid reimbursement obligations in respect of U.S. Letters of
Credit (other than U.S. Unfunded Advances/Participations), and to provide any
cash collateral required pursuant to Section 2.05(j) of the Revolving Credit
Agreement, and all Obligations of the U.S. Loan Parties on account of Noticed
Bank Products; and
Seventh, to pay interest due in respect of the Canadian Revolving Loans;
Eighth, to pay or prepay principal of the Canadian Swingline Loans and the
Canadian Agent Advances;
Ninth, to the payment in full of Canadian Unfunded Advances/Participations under
the Revolving Credit Agreement;
Tenth, to pay or prepay principal of the Canadian Revolving Loans (other than
Canadian Unfunded Advances/Participations, the Canadian Swingline Loans and the
Canadian Agent Advances), unpaid reimbursement obligations in respect of
Canadian Letters of Credit (other than Canadian Unfunded
Advances/Participations), and to provide any cash collateral required pursuant
to Section 2.05(j) of the Revolving Credit Agreement, and all Obligations of the
Canadian Loan Parties on account of Noticed Bank Products; and Eleventh, to the
payment of any other Revolving Facility Obligation due
27

--------------------------------------------------------------------------------



  to an Agent or any Lender by the Borrowers under the Revolving Credit
Agreementa Revolving Facility Secured Party by each Borrower or any of its
Subsidiaries (including in respect of Bank Products).
(c) Subject to the provisions of the Senior Lender Intercreditor Agreement, so
long as no Event of Default has occurred and is continuing, all Proceeds (as
defined in the Senior Lender Intercreditor Agreement) shall be applied as
provided in Section 5.02(b), except that Net Proceeds as defined in the Term
Credit Agreement shall be applied as provided in Section 5.02(a).
(d) Notwithstanding anything to the contrary contained in this Agreement, (i)
unless so directed by a Borrower, or unless an Event of Default has occurred and
is continuing, neither the Revolving Administrative Agent nor any Revolving
Lender shall apply any payment which it receives to any Eurocurrency Revolving
Loan except (A) on the expiration date of the Interest Period applicable to any
such Eurocurrency Revolving Loan, or (B) in the event, and only to the extent,
that there are no outstanding ABR Revolving Loans, and (ii) the Agents and the
Revolving Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all proceeds and payments received to any portion of
the Revolving Facility Obligations.
(e) Subject to the terms of the Senior Lender Intercreditor Agreement, each
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Agreement.  Upon
any sale of Collateral by any Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
purchase money by such Collateral Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to such Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
(f) If, after receipt of any payment which is applied to the payment of all or
any part of any Obligations, an Agent or any Lender is for any reason compelled
to surrender such payment or proceeds to any person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible set-off, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by such Agent or such Lender and the Company (in the case of the
Term Obligations) and each Borrower (in the case of the Revolving Facility
Obligations) shall be liable to pay to such Agent and the Lenders, and shall
indemnify each Agent and the Lenders and holds the Agents and the Lenders
harmless for the amount of such payment or proceeds surrendered.  The provisions
of this Section 5.02(f) shall be and remain effective notwithstanding any
contrary action which may have been taken by an Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agents’ and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable.  The provisions of
this Section 5.02(f) shall survive the termination of this Agreement.
Section 5.03. SSSecurities Act, Etc.  In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agents if a Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting a Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, any Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, no Collateral Agent shall incur any responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
such Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the applicable Collateral
Agent sells.
28

--------------------------------------------------------------------------------



ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01. Indemnity.  In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), each Borrowerthe Company agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement in respect of any
Obligation of such Borrower, such Borrowerthe Company, the Company shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part an Obligation owed to any Secured Party
by any Borrower, such Borrowerthe Company, the Company shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
Section 6.02.Contribution and Subrogation.  Each Guarantor (other than Holdings
and the Company) (a “Contributing Guarantor”) agrees (subject to Section 6.03
hereof) that, in the event a payment shall be made by any other Guarantor (other
than Holdings and the Company) hereunder in respect of any Obligation or assets
of any other Guarantor (other than Holdings and the BorrowerCompany) shall be
sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the applicable Borrower, as provided in Section 6.01
hereof, the Contributing Guarantor shall indemnify the Claiming Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as applicable, in each case multiplied by
a fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16 hereof, the date of the
supplement hereto executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
6.02 shall be subrogated to the rights of such Claiming Guarantor under Section
6.01 hereof to the extent of such payment.
29

--------------------------------------------------------------------------------



Section 6.03. SSubordination; Subrogation.
(a) Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Obligations to the extent and in the manner hereinafter set
forth in this Section 6.03:
(i) Prohibited Payments, Etc.  Each Guarantor may receive payments from any
other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default, if required by
the Revolving Required Lenders or Term Required Lenders, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations until the Obligations have been paid in full in cash.
(ii) Prior Payment of Guaranteed Obligations.  In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash of all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any U.S. Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.
(iii) Turn-Over.  After the occurrence and during the continuance of any Event
of Default, each Guarantor shall, if a Collateral Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to such Collateral
Agent (for the benefit of the Secured Parties and subject to the terms of the
Senior Lender Intercreditor Agreement) on account of the Obligations (including
all Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
(iv) Collateral Agent Authorization.  After the occurrence and during the
continuance of any Event of Default, any Collateral Agent is authorized and
empowered (but without any obligation to so do), in its discretion (each
Collateral Agent acknowledging the terms of the Senior Lender Intercreditor
Agreement), (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Obligations (including any and all Post-Petition
Interest), and (ii) to require each Guarantor (A) to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and (B) to pay any
amounts received on such obligations to each Collateral Agent for application to
the Guaranteed Obligations (including any and all Post-Petition Interest) in
each case in accordance with the terms of the Senior Lender Intercreditor
Agreement.
(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against any Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II hereof or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against such Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations and all other amounts payable under the guarantee set
forth in Article II shall have been paid in full in cash, all Letters of Credit
and all Swap Agreements secured hereunder shall have expired or been terminated
or cash collateralized (pursuant to arrangements reasonably satisfactory to the
Revolving Administrative Agent and the Issuing Banks under the Revolving Credit
Agreement) and the Commitments shall have expired, terminated or shall have been
cash collateralized (pursuant to arrangements reasonably satisfactory to the
Revolving Administrative Agent and the Issuing Banks under the Revolving Credit
Agreement).  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Obligations and all other amounts payable under
the guarantee set forth in Article II and (b) the latest date of expiration or
termination or cash collateralization of all Letters of Credit and all Swap
Agreements secured hereunder and termination or expiration of all Commitments,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to a Collateral Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations (in accordance with the terms of the Senior Lender
Intercreditor Agreement) and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising.  If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash, (iii) the later of
(A) the Term Facility Maturity Date and (B) the Revolving Facility Maturity Date
shall have occurred and (iv) all Letters of Credit and all Swap Agreements
secured hereunder shall have expired or been terminated, the Administrative
Agents will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment
made by such Guarantor pursuant to such guarantee.
30

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS
Section 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreements.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Company, with such
notice to be given as provided in Section 9.01 of the Credit Agreements.
Section 7.02. Security Interest Absolute.  All rights of the Collateral Agents
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of either or both Credit Agreements, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreements, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).
31

--------------------------------------------------------------------------------



Section 7.03. Limitation By Law.  All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
Section 7.04. Binding Effect; Several Agreement.  This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to each Administrative Agent
and each Collateral Agent and a counterpart hereof shall have been executed on
behalf of each Collateral Agent, and thereafter shall be binding upon such
party, each Collateral Agent and each of their respective permitted successors
and assigns, and shall inure to the benefit of such party, each Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no party shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or applicable Credit Agreement.  This Agreement shall be
construed as a separate agreement with respect to each party and may be amended,
modified, supplemented, waived or released with respect to any party without the
approval of any other party and without affecting the obligations of any other
party hereunder.
Section 7.05. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agents that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of each Collateral Agent and each
Administrative Agent.  Unless otherwise agreed by each Administrative Agent, the
ABL Collateral Agent hereunder shall at all times be the same person that is the
Revolving Administrative Agent under the Revolving Credit Agreement, and the
Term Collateral Agent hereunder shall at all times be the same person that is
the Term Administrative Agent under the Term Credit Agreement.  Written notice
of resignation by an Administrative Agent pursuant either Credit Agreement shall
also constitute notice of resignation by such entity as a Collateral Agent under
this Agreement, unless otherwise agreed by the Administrative Agents.  Upon the
acceptance of any appointment as an Administrative Agent under either Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the applicable Collateral Agent pursuant hereto, except
as otherwise agreed by the Administrative Agents.
Section 7.06. Administrative Agents’ and Collateral Agents’ Fees and Expenses;
Indemnification.
(a) The parties hereto agree that the Administrative Agents and the Collateral
Agents shall each be entitled to reimbursement of their expenses incurred
hereunder as provided in the Section 9.05 of each Credit Agreement.
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agents, the Collateral Agents and the other “Indemnitees” (as
defined in Section 9.05 of each Credit Agreement) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, (i) the execution, delivery or performance of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby, (ii) the use of proceeds of the Loans or
the use of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
32

--------------------------------------------------------------------------------



(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Administrative Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable on written demand therefor, accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.
Section 7.07. Collateral Agents Appointed Attorneys-in-Fact.  Each Pledgor
hereby appoints each Collateral Agent an attorney-in-fact of such Pledgor for
the purpose of carrying out the provisions of this Agreement, and taking any
action and executing any instrument that such Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Each Collateral Agent shall have the
right (each Collateral Agent acknowledging the terms of the Senior Lender
Intercreditor Agreement), upon the occurrence and during the continuance of any
Event of Default, with full power of substitution either in such Collateral
Agent’s name or in the name of such Pledgor, (a) to receive, endorse, assign or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of any Pledgor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to any Collateral
Agent or to either Administrative Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating any
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by such Collateral Agent, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agents and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
33

--------------------------------------------------------------------------------



Section 7.08. GGOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 7.09. Waivers; Amendment.
(a) No failure or delay by the Collateral Agents, the Administrative Agents, any
Issuing Bank or any Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Administrative
Agents, the Collateral Agents, any Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agents, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.  No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agents and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with the terms of Section 9.08 of the Credit Agreements. 
Anything contained herein or in any of the Credit Agreements or other Loan
Documents to the contrary notwithstanding, (i) any such waiver, amendment or
modification that affects the Term Documents and/or the Term Obligations, but
does not adversely affect the rights and interests of the Revolving Lenders
under the Revolving Documents, may be given or agreed by the Collateral Agents
without the consent of the Revolving Administrative Agent or the Revolving
Lenders, but subject to any consents required under the Term Credit Agreement,
and (ii) any such waiver, amendment or modification that affects the Revolving
Documents and/or the Revolving Facility Obligations, but does not adversely
affect the rights and interests of the Term Lenders under the Term Documents,
may be given or agreed by the Collateral Agents without the consent of the Term
Administrative Agent or the Term Lenders, but subject to any consents required
under the Revolving Credit Agreement.
Section 7.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
34

--------------------------------------------------------------------------------

Section 7.11. SSeverability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 7.12. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof.  Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
Section 7.13. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 7.14. Jurisdiction; Consent to Service of Process.
(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agents, the Collateral Agents, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Pledgor, or its properties, in
the courts of any jurisdiction.
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
Section 7.15.  Termination or Release.
(a) This Agreement, the guarantees made herein, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities with respect to which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under either Credit Agreement, the
Revolving L/C Exposure has been reduced to zero (or cash-collateralized or
supported by back-to-back letter of credit in form and substance and from an
issuing bank satisfactory to the Revolving Administrative Agent and the Issuing
Banks under the Revolving Credit Agreement) and each Issuing Bank has no further
obligations to issue Letters of Credit under the Revolving Credit Agreement.
35

--------------------------------------------------------------------------------

 Subsidiary Party shall automatically be released from its obligations hereunder
and the security interests in the Collateral of such Subsidiary Party shall be
automatically released upon the consummation of any transaction permitted by
each Credit Agreement, as a result of which such Subsidiary Party ceases to be a
Subsidiary of the Company or otherwise ceases to be a Guarantor; provided that
the Term Required Lenders and/or the Revolving Required Lenders shall have
consented to such transaction (to the extent such consents are required by the
Credit Agreements) and the terms of such consent did not provide otherwise.
(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under each Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to the respective terms of
Section 9.08 of each Credit Agreement, the security interest in such Collateral
shall be automatically released.
(c) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 7.15, the Collateral Agents shall execute and deliver to
any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release; provided, that the
Collateral Agents shall not be required to take any action under this Section
7.15(d) unless such Pledgor shall have delivered to the Collateral Agents
together with such request, which may be incorporated into such request, (i) a
reasonably detailed description of the Collateral, which in any event shall be
sufficient to effect the appropriate termination or release without affecting
any other Collateral, and (ii) a certificate of a Responsible Officer of the
Company or such Pledgor certifying that the transaction giving rise to such
termination or release is permitted by each Credit Agreement and was consummated
in compliance with the Loan Documents.  Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by any
Collateral Agent.
Section 7.16. Additional Subsidiaries.  Upon execution and delivery by the
Collateral Agents and any Subsidiary that is required to become a party hereto
by Section 5.10 of either Credit Agreement of an instrument in the form of
Exhibit A hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein. 
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement.  The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.
Section 7.17. RRight of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have.
Section 7.18. Intercreditor Agreements.  Notwithstanding anything to the
contrary contained herein, the terms of this Agreement shall be subject to the
terms of (a) the Senior Lender Intercreditor Agreement and, (b) the
OriginalSecond Priority Intercreditor Agreement and (c) the Senior Fixed
Collateral Intercreditor Agreement, and in the event of any inconsistency
between any provision herein and therein, the terms of the applicable
Intercreditor Agreement shall govern.  In accordance with the provisions of the
Credit Agreements and the Senior Lender Intercreditor Agreement, each Collateral
Agent is acting herein as Collateral Agent for the applicable Secured Parties
under the applicable Credit Agreement.  Anything contained herein or in any of
the other Loan Documents to the contrary notwithstanding, neither Collateral
Agent shall be required to take any action under this Agreement that would
result in a breach by such Collateral Agent of its obligations under any other
Loan Document.
36

--------------------------------------------------------------------------------



Section 7.19. Limit of Pledge[Reserved].  Until the consummation of the Merger,
the amount of Indebtedness secured by any Liens granted pursuant to this
Agreement by Berry and each of the Subsidiary Parties that are subsidiaries of
Berry shall be limited to the amount of Indebtedness that can be secured by
Liens pursuant to clause 6(B)(y) of the definition of “Permitted Liens” under
the Second Lien Notes Indenture and by Section 2.07(b) above.
Section 7.20. Priority.  Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Loan
Obligations (as defined in the Senior Lender Intercreditor Agreement) granted on
the Collateral or of any Liens securing the Revolving Facility Obligations (as
defined in the Senior Lender Intercreditor Agreement) granted on the Collateral
and notwithstanding any provision of any UCC, or any other applicable law or the
Revolving Facility Documents or the Term Loan Documents or any defect or
deficiencies in, or failure to perfect, the Liens securing the Revolving
Facility Obligations or the Term Loan Obligations or any other circumstance
whatsoever, the ABL Collateral Agent, on behalf of itself and the Revolving
Facility Secured Parties and the Term Collateral Agent, on behalf of itself and
the Term Loan Secured Parties each hereby agrees that the Liens of each
Collateral Agent shall be of equalhave the priority described in the Senior
Lender Intercreditor Agreement,.
[Signature Pages Intentionally Omitted]


37

--------------------------------------------------------------------------------



Exhibit A
to Guarantee and
Collateral Agreement


SUPPLEMENT NO. _____ dated as of ______________ (this “Supplement”), to the
SECOND AMENDED AND RESTATED FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated
and effective as of April , 2007 (the “Guarantee and  Collateral Agreement”),
among BERRY PLASTICS GROUP, INC.  (“Berry Holdings”), which immediately prior to
Closing Date was merged with Covalence Specialty Materials Holdings Corp.
(“Covalence Holdings”), with Covalence Holdings surviving such merger and being
renamed Berry Plastics Group, Inc. (the surviving entity, “Holdings”), COVALENCE
SPECIALTY MATERIALS CORP. (“Covalence”), which on the Closing Date shall be
merged with and into Berry Plastics Holding Corporation (“Berry”), with Berry
surviving such merger (the “Company”), each Subsidiary of the Company identified
herein as a party (each, a “Subsidiary Party”), and BANK OF AMERICA, N.A., as
collateral agent for the Revolving Facility Secured Parties (in such capacity,
the “ABL Collateral Agent”) and CREDIT SUISSE, CAYMAN ISLANDS BRANCH as
collateral agent for the Term Loan Secured Parties (in such capacity, the “Term
Collateral Agent”).
A. Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof,April 3, 2017, among Holdings, the
Company, the lenders party thereto from time to time (the “Term Lenders”), and
Credit Suisse, Cayman Islands Branch, as administrative agent for the lenders
named therein (in such capacity, the “Term Administrative  Agent”) and
collateral agent for the lenders named therein (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Term Credit  Agreement”), and (ii) that certain Third Amended and Restated
Revolving Credit Agreement, dated as of the date hereof,May 1, 2019, among
Holdings, the Company, the Canadian Borrower, the Subsidiary BorrowersLoan
Parties (as defined therein), the lenders party thereto from time to time (the
“Revolving Lenders”), and Bank of America, N.A., as administrative agent for the
lenders named therein (in such capacity, the “Revolving Administrative Agent,”
and together with the Term Administrative Agent, the Administrative Agents) and
collateral agent for the lenders named therein (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Revolving Credit Agreement” and, together with the Term Credit Agreement, the
“Credit  Agreements”);
B. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Guarantee and Collateral Agreement.
C. The Pledgors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit.  Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreements to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
Accordingly, the Collateral Agents and the New Subsidiary agree as follows:
SECTION 1.  In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
a Guarantor and a Pledgor (and, if the New Subsidiary is a Borrower under the
Revolving Credit Agreement, a Borrower and a Subsidiary Borrower) under the
Guarantee and Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Party, a Guarantor and a Pledgor (and,
if applicable, a Borrower and a Subsidiary Borrower), and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Guarantee and
Collateral Agreement applicable to it as a Subsidiary Party, a Guarantor and a
Pledgor (and, if applicable, a Borrower and a Subsidiary Borrower) thereunder,
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor and a Pledgor (and, if applicable, a Borrower and a Subsidiary
Borrower) thereunder are true and correct, in all material respects, on and as
of the date hereof.  In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to each
of (A) the ABL Collateral Agent and its successors and permitted assigns for the
benefit of the Secured PartiesRevolving Facility Secured Parties, as security
for the payment and performance in full of the Revolving Facility Obligations
(as defined in the Guarantee and Collateral Agreement), and (B) the Term
Collateral Agent and its successors and permitted assigns for the benefit of the
Term Loan Secured Parties, as security for the payment and performance in full
of the Term Obligations (as defined in the Guarantee and Collateral Agreement),
a security interest in and Lien on all the New Subsidiary’s right, title and
interest in and to the Collateral (as defined in the Guarantee and Collateral
Agreement) of the New Subsidiary.  Each reference to a “Subsidiary Party” or a
“Guarantor” a “Pledgor” in the Guarantee and Collateral Agreement (and, if
applicable, a “Borrower” or a “Subsidiary Borrower”) shall be deemed to include
the New Subsidiary.  The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.
38

--------------------------------------------------------------------------------



SECTION 2.  The New Subsidiary represents and warrants to each Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
SECTION 3.  This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract.  This Supplement shall become effective when (a)
each Collateral Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary, and (b) each Collateral Agent has
executed a counterpart hereof.
SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary, and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.
SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
39

--------------------------------------------------------------------------------



SECTION 7.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
SECTION 9.  The New Subsidiary agrees to reimburse each Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for such
Collateral Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agents have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
[NAME OF NEW SUBSIDIARY]
By:  
 Name:
 Title:
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:
40

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as ABL Collateral Agent
By:  
 Name:
 Title:
41

--------------------------------------------------------------------------------



CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Term Collateral Agent
By:  
 Name:
 Title:
By:  
 Name:
 Title:
42

--------------------------------------------------------------------------------



Schedule I
to Supplement No. ____to the
Guarantee and
Collateral Agreement
LOCATION OF ARTICLE 9 COLLATERAL
Description
Location
                               



43

--------------------------------------------------------------------------------



Schedule II
to Supplement No. ____ to the
Guarantee and
Collateral Agreement
Pledged Securities of the New Subsidiary


EQUITY INTERESTS
Number of Issuer
Certificate

Registered Owner
Number and Class of Equity Interest
Percentage of
Equity Interests
                                       



DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
                                       



OTHER PROPERTY






44

--------------------------------------------------------------------------------
